            Case 6:16-bk-15889-SY                                                             Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                                                  Desc
                    1                                                                          Main Document    Page 1 of 158

                                                                                                                                                                         ■                                      429422 12-0 4-14




I Analvsis of member' s caoital account: Check the box                                                • 111          Tax Basis        (2)   D       GAAP (3)   D       Section 704/bl Book           (41   D   Other (explain)

    eapil.al account (al  · · of year
                     at eg,nrung
                                            (b)
                                                      Capital contributed during year                         Member's aha,a
                                                                                                                               (cl
                                                                                                                               or line 3. Iii\• 4. and   Wilhdtawais   i~J   di,tr1butiont
                                                                                                                                                                                                             (e)
                                                                                                                                                                                                Capltud e ccounl al • nd of J81JI
                                                                                                                  1,ne 7. Ferm 568. Schedule M-2                                             combine column Cal lhrouah ~olumn (d)



•           -1,258,633.                          •                                                            •                         -447. •(                         8,644.)             •        -1,267,724.
Caution: Refer to Member's Instructions for Schedule K· 1 /568) before enterina information from this schedule on vour Carlfom1a return
                          (a)                                (b)                     (c)                      (d)                       (e)
                                                                                                      Amounts from                       California             Total amounts using                       California
                         Dlstnbut1ve share rtems                                                   federal Schedule K·1                 adjustments            California law Combine                  source amounts
                                                                                                          (1065)                                                 col (b) and col \cl                     and credrts
                                                                                                                                                                  where applicab e

             1 Ordinary •ncome Qoss) from trade
                  or business activities ,... , ......... ,.... ,.                                            37,987.                          23,285.         •                 61,272. ►                       61,272.
             2 Net i ncome Qoss) from rental real
                  estate activities , .............................                                                                                            •                                  ►
             3 Net income (loss} from other rental·
                                                                                                                                                               @                                  @
                  activities .......................................


             4    Guaranteed payments to members                                                                                                               •                                  ►
             5 Interest income               •   • • • • • • • • • • " . . . • •~• • t ◄   I •I•                                                               •                                  ►

     .,
    iii
             6 0Mdends            .·-. ---"~--. " .. " .........                       ,   ....                                                                •                                  ►
     0
    :::!.
     a,
             7 Royatties    ..... ,,. ............... , ..........                                                                                             •                                  ►
     E
     0
     u
             8 Net short-term caprtal gain iloss) •..                                                                                                          •                                  ►
    .!:
             9 Net tong-term caprtal gain !loss) ......                                                                                                        •                                  ►
            10 a Total gain under IRC Section 1231
                     (other than due to casualty or theft)                                                                                                     •                                  ►
                  b Total loss under IRC Section 1231
                     (other than due to casualty or theft)                                                                                                     •                                  ►
            11 a Other portfolio income ~oss)
                    Attach schedule . , ......................                                                                                                 •                                  ►
                  b Total other income. .....................                                                                                                  •                                  ►
                  c Total other loss.                ........................                                                                                  •                                  ►
            12 Expense deduction for recovery prop.
               (I RC Section 179) .. ... ............ ..
            13 a Charitable contributions ............


     Ill
     C
                  b Investment interest expense           ,                           .. ...
                  c 1 Tota    expenclitures to which an IRC
     fl
     ::,
     ~
                        Sect on 59(e) elect1cn may app~f                                     ...
     ID
     0
                     2 Type of expenditures
                  d Deductions related to portfolio
                     income        '.4 ••••• ' ' ••• , ••••.••••••••••••••. --




                  e Other deductions                      .., . ... .S.TM1                                    10,991.                                                             10,991.                        10,991.




■                Side 2 Schedule K-1 (568) 2014                                                                          7902144
                                                                                                                                                                                                            1                ■
      Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29               Desc
                                     Main Document    Page 2 of 158
Paula Deal Docs
From:             David Schnider <david@thomaswylde.com>
To:               "Apfelberg, Andrew M." <aapfelberg@greenbergglusker.com>
Cc:               John Hanna <johnhanna@thomaswylde.com>, Paula Thomas
                  <paula@thomaswylde.com>
Date:             Tue, 09 Dec 201414:27:39 •0800
Attachments:      Thomas Wylde Operating Agreement Final.pdf (347.13 kB); Thomas Clawback
                  Agreement.docx (183.92 kB): Thomas Membership Purchase Agreement.docx (183.28
                  kB); Written Consent to Assignment of Liabilities.docx (112.81 kB); Written Consent•
                  Dissolution.docx (223.13 kB)

Andrew:

Attached for your review are the Operating Agreement for Thomas Wylde, LLC and the deal docs for
Paula's investment in the company. It may be helpful to discuss further by phone, but so you understand
I'll break down the basic structure. Paula is dissolving Thomas Wylde Holdings, LLC, the sole asset of
which is the Thomas Wylde IP. Paula is assuming three specific liabilities from PDTW, LLC, consisting of
the CBC loan and two loans to Steve Prestemon. Based on advice from our outside CPA, those assets
and debts should cancel out so that Paula has no tax consequence. Paula will then assign the Thomas
Wylde IP, the CBC loan, and the Prestemon loans to Thomas Wylde, LLC and will also provide $3200
cash for her 32% interest in the company. Thomas Wylde, LLC will then immediately pay off the CBC loan
and Prestemon loans. In practice, that pay off may actually happen before we get the transfer documents
all signed. Thomas Wylde, LLC anticipates that it will then issue a membership interest to Hillshore
Investments in exchange for a $5.5M cash investment. If Hillshore earns out it's full investment in
distributions within three years, then each of the four current LLC members will give a unit of their
membership interest back to Paula, representing a 2% total stake in the company.

Let me know if you need anything further from me. Otherwise, please review the documents and provide
me with your comments.

Regards,
David



David Schnider
General Counsel
david@thomaswylde.com

THOMAS         WYLDE
www,thomaswylde.com




                                                                                               P_THOMAS000112
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                  Desc
                              Main Document    Page 3 of 158



                 OPERATING AGREEMENT OF THOMAS WYLDE, LLC

          This Operating Agreement (the "Agreement") of THOMAS WYLDE, LLC, a limited
 liability company fonned under the California Revised Unifonn Limited Liability Company Act
 (the "Company"), is entered into as of July 22, 2014 by John Hanna, Jene Park, Doug Lee, and
 Roger Kuo (each a "Member," and collectively the "Members").

         The Articles of Organization of the Company were filed with the California Secretary of
 State on July 22, 2014 and have been adopted and approved by the Members.

       The Members enter into this Agreement to memorialize the terms and conditions of
 governance of the Company, the conduct of its business, and their relative rights and obligations.

        Now therefore, the parties agree as follows:

                                  ARTICLE I: DEFINITIONS

         Capitalized tenns used in this Agreement have the meanings specified in this Article,
 Exhibit C, or elsewhere in this Agreement, and when not so defined shall have the meanings set
 forth in Corporations Code § 17701.02.

        1.1.   "Act" means the California Revised Uniform Limited Liability Company Act
 (Corporations Code §§ 17701.01-17713.13), including amendments from time to time.

         1.2.    "Affiliate" of a Member or Manager means (i) any Person directly or indirectly,
 through one or more intermediaries, controlling, controlled by, or under common control with
 the Member or Manager or (ii) a family member of the Member or Manager. The term "control"
 (including the terms "controlled by" and "under common control with") means the possession,
 direct or indirect, of the power to direct or cause the direction of the management and policies of
 a Person, whether through membership, ownership of voting securities, by contract, or otherwise.

         1.3.   "Available Cash" means all net revenues from the Company's operations,
 including net proceeds from all sales, re-financings, and other dispositions of Company property
 that the Members, by Vote of a Supermajority of Members, deem in excess of the amount
 reasonably necessary for the operating requirements of the Company, including debt reduction
 and Reserves.

          1.4.   "Capital Account" shall mean the account maintained for a Member or Assignee
  pursuant to Section 2.1 of Exhibit C. Each Member's initial Capital Account balance as of the
  date of this Agreement is set forth in Exhibit A.

         1.5.   "Capital Contribution" means a Member's capital contribution to the Company
  in exchange for Units.




                                                                                          P_THOMAS000113
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                 Desc
                              Main Document    Page 4 of 158



        1.6.    "Cause" shall mean, with respect to the Manager, any Officer of the Company,
 and any Executive Officer serving on the Company's Executive Committee, fraud, willful
 misconduct, gross negligence, breach of fiduciary duty or other gross misconduct with respect to
 a material matter relating to the affairs of the Company.

         1.7.   "Confidential Information" means all trade secrets, "know-how," customer lists,
 pricing policies, operational methods, programs, and other business information of or relating to
 the Company.

         1.8.   "Corporations Code" means the California Corporations Code.

      1.9.   "Electronic transmission by the Company" and "electronic transmission to the
 Company" have the meanings set forth in Corporations Code § 1770 I .02(i)( 1)-(2).

        1.10. "Encumber" means the act of creating or purporting to create an Encumbrance,
 whether or not perfected under applicable law.

        1.11. "Encumbrance" means, with respect to any Membership Interest, or any part of
 it, a mortgage, pledge, security interest, lien, proxy coupled with an interest (other than as
 contemplated in this Agreement), option, or preferential right to purchase.

        1.12. "Executive Committee" means the Company's Executive Committee, as
 described in Article V.

      J .13. "Executive Officer" means an Officer of the Company that serves on the
 Company's Executive Committee.

          1.14. "Involuntary Transfer" means, with respect to any Membership Interest, or any
  part of it, any Transfer or Encumbrance, whether by operation of law, under court order,
  foreclosure of a security interest, execution of a judgment or other legal process, or otherwise,
  including a purported transfer to or from a trustee in bankruptcy, receiver, or assignee for the
  benefit of creditors.

        1.15. "IRC" or "Code" means the Internal Revenue Code of 1986, as amended, and
 any successor provision.

         1.16 "Member" means any of the four initial Members listed herein - John Hanna,
 Jene Park, Doug Lee, and Roger Kuo - or a Person who subsequently acquires a Membership
 Interest in the Company, as permitted under this Agreement, and who has not ceased to be a
 Member under Article VIII or for any other reason.

        1.17. "Membership Interest" means a Member's entire interest and rights in the
  Company, collectively, including the Member's economic rights, any right to Vote or participate
  in management, and any right to information concerning the business and affairs of the
  Company.




                                                 2

                                                                                          P_THOMAS000114
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                               Main Document    Page 5 of 158



        1. 18. "Net Profits" and "Net Loss" shall have the meaning set forth in Section I. 7 of
 Exhibit C attached hereto.

         1.19. "Notice" means a notice in writing required or permitted under th is Agreement. A
 notice shall be deemed given or sent when deposited, as certified mail or for overnight delivery,
 postage and fees prepaid, in the United States mails; when delivered to Federal Express, United
 Parcel Service, OHL WorldWide Express, or Airborne Express, for overnight delivery, charges
 prepaid or charged to the sender's account; when personally delivered to the recipient; when
 transmitted by electronic transmission by or to the Company; or when delivered to the home or
 office of a recipient in the care of a person whom the deliverer has reason to believe shall
 promptly communicate the notice to the recipient.

         Any correctly addressed notice that is refused, unclaimed, or undeliverable because of an
 act or omission of the party to be notified shall be deemed effective as of the first date that the
 notice was refused, unclaimed, or deemed undeliverable by the postal authorities, messenger, or
 overnight delivery service.

      Any party may change its address, electronic mail address, or fax number by giving the
 Manager Notice of the change.

         1.20. "Person" means an individual, partnership, limited partnership, trust, estate,
 association, corporation, limited liability company, or other entity, whether domestic or foreign.

         1.21. "Proxy" means a written authorization signed or an electronic transmission
 authorized by a Member or the Member's attorney-in-fact giving another Person the power to
 exercise the voting rights of that Member. A Proxy may not be transmitted orally.

        1.22. "Regulations," "Reg," or "Treasury Reg" means the income tax regulations
 promulgated by the United States Department of the Treasury and published in the Federal
 Register for the purpose of interpreting and applying the provisions of the IRC, as those
 Regulations may be amended from time to time, including corresponding provisions of
 applicable successor regulations.

          1.23. "Reserves" means the aggregate of reserve accounts that the Members, by Vote
 of a Supermajority of Members, deem reasonably necessary to meet accrued or contingent
 liabilities of the Company, reasonably anticipated operating expenses, and working capital
 requirements.

         1.24. "Successor in Interest" means a Transferee, a successor of a Person by merger or
 otherwise by operation of law, or a transferee of all or substantially all of the business or assets
 of a Person.

        1.25. "Supermajority of Members" means a Member or Members whose aggregate
 Unit Percentage represents at least sixty-five percent (65%) of the Unit Percentages of all non-
 Defaulting Members.




                                                  3

                                                                                           P~THOMAS000115
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                 Desc
                               Main Document    Page 6 of 158




          1.26. "Transfer" means any sale, assignment, gift, Involuntary Transfer, Encumbrance,
  or other disposition of a Membership Interest or any part of a Membership Interest, directly or
  indirectly, other than an Encumbrance that is expressly pennitted under this Agreement.

          1.27.   "Unit(s)" means the unit(s) of Membership Interest in the Company.

          1.28. "Unit Percentage" means, with respect to a Member, the percentage obtained by
  dividing the total number of Units held by such Member by the total number of Units
  outstanding.

          1.29.   "Vote" means a written consent or approval, a ballot cast at a meeting, or a voice
  vote.

          1.30. "Voting Interest" means, with respect to a Member, the right to Vote or
  participate in management and any right to infonnation concerning the business and affairs of the
  Company provided under the Act, except as limited by the provisions of this Agreement. A
  Member's Voting Interest shall be directly proportional to that Member's Unit Percentage.

         1.31. "Writing" includes any form of recorded message capable of comprehension by
  ordinary visual means, and when used to describe communications between the Company and its
  Members, "writing" shall include electronic transmissions by and to the Company as defined in
  Corporations Code § 1770 I .02(i).

          I .32. "Written" or "in writing" includes facsimile and other electronic communication
  authorized by the Corporations Code.

                                 ARTICLE II: ORGANIZATION

         2.1.    Articles of Organization. The Articles of Organization were filed with the
  California Secretary of State on July 22, 2014, File Number 201420310399.

         2.2.    Company Name. The name of the Company is Thomas Wylde, LLC. The
  business of the Company may be conducted under that name, or, in compliance with applicable
  laws, under any other name that the Manager deems appropriate.

        2.3.    Company Offices. The principal executive office and mailing address of the
 Company shall be at 323 I S. La Cienega Blvd., Los Angeles, California 90016, or any other
 place or places detennined by the Manager from time to time.

        2.4.    Company Agent. The initial agent for service of process on the Company shall
 be David Schnider, Esq. whose street address is 3231 S. La Cienega Blvd., Los Angeles,
 California 90016. The Manager may from time to time change the Company's agent for service
 of process. If the agent ceases to act as such for any reason, the Manager shall promptly
 designate a replacement agent and notify the Secretary of State of the change.




                                                  4

                                                                                          P_THOMAS000 116
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                              Main Document    Page 7 of 158



         2.5.   Business. The purpose of the Company is to (a) engage in any lawful act or
 activity for which limited liability companies may be organized under the Act and (b) do all
 things necessary, suitable or proper for the accomplishment of, or in the furtherance of the
 Company's participation in the luxury fashion industry.

        2.6.  Taxation. The Members intend the Company to be a limited liability company
 under the Act, classified as a partnership for federal and state income tax purposes, to the
 maximum extent possible.

         2.7.   Term. The tenn of existence of the Company shall commence on the date that the
 Articles of Organization were filed with the California Secretary of State, and shall continue
 until tenninated by the provisions of this Agreement or as provided by law.

        2.8.    Members. The names and addresses (including fax numbers and email
 addresses) of the Members are as set forth in Exhibit 8.

        2.9.    Managed by One Manager. The Company shall be managed by one Manager,
 who shall initially be John Hanna, whose address is 3231 S. La Cienega Blvd., Los Angeles,
 California 90016.

         2.10. Consent of Spouse or Domestic Partner. Each and every Member who is a
 natural person, and who is married or has entered into a domestic partnership under the laws of
 any jurisdiction, shall cause his or her spouse or domestic partner to execute and deliver a copy
 of the Consent of Spouse or Domestic Partner attached hereto as Exhibit A.

                ARTICLE Ill: CAPITAL AND CAPITAL CONTRIBUTIONS

         3.1.    Capital Contributions of the Members. The capital structure of the Company
 shall consist of Units all of the same class with equal rights, except as otherwise provided in this
 Agreement. Units may only exist in positive, whole integer quantities and not in fractional
 amounts.

         3.2     Members' Initial Capital Contribution. On the Effective Date, each Member
 shall contribute capital to the Company for the Units as set forth in Exhibit 8, attached hereto,
 which shall thereafter constitute the Capital Contribution for each Member. The 46 Units issued
 to the Members constitute 100% of all Membership Interest in the Company. Other than the
 initial Capital Contributions set forth in Exhibit B, no Member shall be required to make any
 additional Capital Contributions without such Member' s approval.

         3.3.     Failure to Make Initial Ca ital Contributio!_s. If a Member fails to make the
 required Capital Contribution set forth in in Exhibit 8, then the Manager shall provide written
 notice that such Member is in default of this Agreement (a "Defaulting Member"). On the
 occurrence of, and for the duration of, a Defaulting Member's default, the Defaulting Member
 shall forfeit all right to Vote the Defaulting Member's Voting Interest or otherwise participate in
 the business and affairs of the Company, and any and all provisions of this Agreement relating to
 Voting or written consent of the Members shall be implemented without including the Voting



                                                  5

                                                                                            P_THOMAS000117
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                Desc
                              Main Document    Page 8 of 158



 Interest of the Defaulting Member. A Defaulting Member's death, disability, or inability to
 make a required contribution does not relieve that Defaulting Member of its contribution
 obligations. On satisfaction of a Defaulting Member's obligations, that Member's Voting Interest
 shall be restored. In any event, any Defaulting Member shall indemnify and hold the Company
 and the other Members harmless from any loss, cost, or expense, including reasonable attorney
 fees caused by the failure to timely make a required Capital Contribution.

        3.4.  No Withdrawals. A Member shall not be entitled to withdraw any part of the
 Member's Capital Contribution or to receive any distributions, whether of money or property,
 from the Company except as provided in this Agreement.

         3.5.   No Interest On Capital. No interest shall be paid on Capital Contributions or on
 the balance of a Member's Capital Account.

         3.6.   Members and Manager Not Liable. The Members and the Manager shall not be
 bound by, or be personally liable for, the expenses, liabilities, or obligations of the Company
 except as otherwise provided in the Act or in this Agreement. The Manager and the Company
 shall not take any action that would cause a Member to be personally liable for the Company's
 obligations without such Member's express written consent, which may be withheld or
 conditioned in the Member's sole and absolute discretion.

         3.7    Right of Participation. Each Member shall have a right of first refusal to
 purchase such Member's pro-rata share (based on that Member's Unit Percentage) of any new
 Membership Interest issued by the Company on the same terms as the other purchaser(s) of such
 newly-issued Membership Interest. For purposes of clarification, the foregoing participation
 right is intended to be an anti-dilution right that would enable each Member to maintain that
 Member's Unit Percentage.

                   ARTICLE IV: ALLOCATIONS AND DISTRIBUTIONS

        4.1.    Allocation. After giving effect to the special allocation provisions of Exhibit C
 attached hereto, Net Profits and Net Losses for any fiscal year shall be allocated, for Company
 book purposes and for tax purposes, to each Member in accordance with that Member's Unit
 Percentage.

         4.2.   Distributions. Distributions of Available Cash to the Members shall be made on
 a pro rata basis to the Members in accordance with their respective Unit Percentages. By a Vote
 of Supermajority of Members, Members shall decide when Available Cash shall be distributed
 the Members. All distributions of Available Cash shall be subject to maintaining the Company
 in a sound financial and cash position.

         4.3.   Tax Distribution. Notwithstanding Paragraph 4.2, and subject to any applicable
 law, the Manager shall distribute to each Member, within 75 days after the close of each fiscal
 year an amount equal to 50% of the Net Profits (and items of income and gain) for such fiscal
 year allocated to such Member, less the aggregate amount of prior Distributions by the Company




                                                6

                                                                                        P_THOMAS000118
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                               Main Document    Page 9 of 158



 to such Member during such fiscal year; provided that the Members, by Vote of a Supennajority
 of Members, may change the amount of such tax distribution.

             ARTICLE V: MANAGEMENT AND EXECUTIVE COMMITTEE

         5.1.   Managed by Manager. The business of the Company shall be managed by one
 Manager, who may also be a Member. Except as otherwise set forth in this Agreement, all
 decisions concerning the management of the Company's business shall be made by the Manager.
 The Manager shall also serve as the Chief Executive Officer ("CEO") of the Company. The
 Manager shall have general supervision of the business and affairs of the Company, shall preside
 at all meetings of Members and the Executive Committee, and shall have any other powers and
 duties usually vested in a CEO. The Manager may also provide for additional Officers of the
 Company from time to time and shall establish the powers, duties, and compensation of all other
 Company officers and employees.

         5.2.     Officers. Subject to Section 7.3, the Manager may, from time to time, but shall
 not be required to, designate or appoint one or more Officers of the Company, including without
 limitation, president, one or more vice presidents, a secretary, an assistant secretary, a treasurer
 and/or an assistant treasurer. Such Officers may, but need not, be employees of the Company or
 Members of the Company. Each appointed Officer shall hold such office until (a) his or her
 successor is appointed, (b) such Officer submits his or her resignation, or (c) such Officer is
 removed by the Manager (subject to Section 7.3). All Officers of the Company shall perfonn his
 or her duties in good faith and with such degree of care, which an ordinarily prudent individual
 in a like position would use under similar circumstances.

        5.3.  Executive Committee. The Manager shall be assisted and advised by an
 Executive Committee, consisting of Company Officers designated herein as Executive Officers
 of the Company. Executive Officers may, but need not be, employees of the Company or
 Members of the Company.

         5.3.1. Executive Officers. Executive Officers shall have the duties, functions, and
 powers described herein. Each Executive Officer shall serve until he or she (a) submits his or
 her resignation, or (b) is removed by Vote of a Supennajority of Members. Each Executive
 Officer named below shall perfonn his or her duties in good faith and with such degree of care,
 which an ordinarily prudent individual in a like position would use under similar circumstances,
 and shall owe fiduciary duties of loyalty and care to the Company and the other Members.

         (a)   Chief Creative Officer and Creative Direct9_r. The Chief Creative Officer and
 Creative Director ("CCOD") shall be in charge of the Company's creative design processes and
 product conception and shall have sole discretion over the creation and designs marketed by the
 Company. The CCOD shall also be the Chairperson of the Executive Committee. The CCOD
 for the Company as of the Effective Date shall be Paula Thomas.

        (b)   Chief Operating Officer and Chief Commercial Officer. The Chief Operating
 Officer ("COO") and Chief Commercial Officer ("CCO") shall be in charge of the Company's




                                                  7

                                                                                            P_THOMAS000119
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                Desc
                             Main Document    Page 10 of 158



 commercial strategy; development of merchandise and products; customer relations; and sales.
 The COO and CCO for the Company as of the Effective Date shall be Jene Park.

        5.4.    Manager's Powers and Limitations. The Manager of the Company shall have
 all powers and authority provided by this Agreement and the Act. Notwithstanding the
 foregoing, the Manager shall not take any of the actions described in Section 7.3 unless it has
 been approved by the Members by Vote ofa Supermajority of Members.

        5.5.    Compensation. Subject to Section 7.3, the Manager shall be entitled to
 compensation for the Manager's services and reimbursement for all expenses reasonably
 incurred by the Manager in the performance of the Manager's duties.

         5.6.   Company Assets. The Manager shall cause all assets of the Company, whether
 real or personal, to be held in the name of the Company.

         5.7.   Company Funds. All funds of the Company shall be deposited in one or more
 accounts with one or more recognized financial institutions in the name of the Company, at
 locations determined by the Manager. Withdrawal from those accounts shall require only the
 signature of the Manager or any other person or persons as the Manager may designate.

         5.8.    Removal and Replace!llent of Man~. The Manager shall serve until the
 earlier of (a) the Manager's resignation, retirement, death, or disability, or (b) the Manager's
 removal for Cause by Vote of a Supermajority of Members. A new Manager shall be appointed
 by Vote of a Supermajority of Members.

                      ARTICLE VI: ACCOUNTS AND ACCOUNTING

        6.1.    Books of Account. Complete books of account of the Company's business, in
 which each Company transaction shall be fully and accurately entered, shall be kept at the
 Company's principal executive office and at other locations that the Manager shall determine
 from time to time, and shall be open to inspection and copying on reasonable Notice by any
 Member or the Member's authorized representatives during normal business hours. The costs of
 inspection and copying shall be borne by the Member seeking inspection.

         6.2.   Accounting Method. Financial books and records of the Company shall be kept
 based on the Manager's choice of accounting method. The financial statements of the Company
 shall be appropriate and adequate for the Company's business and for carrying out the provisions
 of this Agreement. The fiscal year of the Company shall be determined by the Manager.

        6.3.   Content of Books. At all times during the term of existence of the Company,
 and beyond that term, if reasonably necessary, the Company shall keep or cause to be kept the
 books of account referred to in Section 6.2, together with:

               (a)   A current list of the full name and last known business or residence
 address of each Member, together with the Capital Contribution and the share in Profits and
 Losses of each Member;



                                                8

                                                                                        P_ THOMAS000120
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document    Page 11 of 158


                  Q          Should there be information regarding

                entries?
  3               A          I believe it's here in -- sorry.

  4                Q         There are no entries for 2015 .             Look at

   5    Exhibit 65.       There are no entries for 2015.

   6              A          Not on this account.             There might be

   7    other accounts.
   8               Q         I'm not worried about other accounts.

   9    This is the Hillshore account.

 10                MR. PEDDIE:       Objection, assumes facts.

 11     BY MR. BILLER:
 12                Q         Do you doubt this is the Hillshore
 13     account?        Do you have any question that this

 14     Document 65 relates to the Hillshore account?
  15               A         Unless I see the backup documents on

  16    this.
  17               Q         So you don't -- if you don't have the

  18    backup documents, you don't know if the data is right;

  19    correct?
  20               A         I could verify that with the backup

  21    documents.
  22               Q         Okay.    Where are the backup documents?

  23               A         I don't have it.            I don't know.    You

  24    should have it.         The company should have it.

  25               Q         The company should have it, but I don't

                                                                      Page 58

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                              Main Document    Page 12 of 158



        (a)    Keep the Members infonned of administrative and judicial proceedings for the
 adjustment of Company items (as defined in IRC § 6231 (a)(3)) at the Company level, as required
 under IRC § 6223(g) and the implementing Regulations;

        (b)     Enter into settlement agreements under IRC § 6224(c)(3) and applicable
 Regulations with the Internal Revenue Service or the Secretary of the Treasury (the Secretary)
 with respect to any tax audit or judicial review, in which agreement the Tax Matters Partner may
 expressly state that the agreement shall bind the other Members, except that the settlement
 agreement shall not bind any Member who (within the time prescribed under the IRC and
 Regulations) files a statement with the Secretary providing that the Tax Matters Partner shall not
 have the authority to enter into a settlement agreement on behalf of that Member;

         (c)    On receipt of a notice of a final Company administrative adjustment, to file a
 petition for readjustment of the Company items with the Tax Court, the District Court of the
 United States for the district in which the Company's principal place of business is located, or
 the United States Court of Federal Claims, all as contemplated under IRC § 6226(a) and
 applicable Regulations;

         (d)     File requests for administrative adjustment of Company items on Company tax
 returns under IRC § 6227(b) and applicable Regulations; and, to the extent those requests are not
 allowed in full, file a petition for adjustment with the Tax Court, the District Court of the United
 States for the district in which the Company's principal place of business is located, or the
 United States Court of Federal Claims, all as contemplated under IRC § 6228(a); and

        (e)     Take any other action on behalf of the Members or the Company in connection
 with any administrative or judicial tax proceeding to the extent pennitted by law or regulations,
 including retaining tax advisers (at the expense of the Company) to whom the Tax Matters
 Partner may delegate such rights and duties as deemed necessary and appropriate.

                         ARTICLE VII: MEMBERSHIP AND UNITS

        7. I    Membership Interest and Units

                7.1.1 Membership and Units. There shall be only one class of Membership
 Interest and one class of Units. Members shall have the right and power to appoint, remove, and
 replace the Manager and Executive Officers of the Company as provided in this Agreement, and
 the right to Vote on all other matters with respect to which this Agreement or the Act requires or
 permits Member action. Each Member shall vote in proportion to the Member's then-existing
 Voting Interest.

                 7. 1.2. Units. The Company has issued 46 (Forty-Six) Units to the Members as
 set forth in Exhibit B.

        7 .2.   Certificates. All issuances, reissuances, exchanges, and other transactions in
 Units involving Members shall be recorded in a pennanent ledger as part of the books and
 records of the Company. The Company may, but is not required to, issue certificates evidencing



                                                 10

                                                                                            P_THOMAS000122
   Case 6:16-bk-15889-SY                             Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                                                     Main Document    Page 13 of 158




       19.     Governing Law And Venue. This Agreement shall be governed by CaHfornia law and
venue for any legal action arising from or relating to it shall be solely in the state or federal courts
located in the County of Los Angeles in the State of California.

       20.     Waiver. No consent or waiver, expressed or implied, by either party to or of any
breach or default by the other in the performance by the other ofits obligations hereunder shall be
deemed or construed to be a consent or waiver of any other breach or default in the performance by
such other party, or a consent or waiver to complain of any act or failure to act of any of the other
party, or to declare the other party in default, irrespective of how long such failure continues, shall
not constitute a waiver of such party of its rights hereunder.

          21.             Attorney Review. Employee warrants and represents that Employee in executing his
Agreement has had the opportunity to rely on legal advice from an attorney of Employee's choice,
so that the terms of this Agreement and their consequences could have been fully read and
explained to Employee by an attorney and that Employee fully understands the terms of this
Agreement

       22.      Counterparts. This Agreement may be executed in counterparts, and a signed copy shall
have the full force and effect of a signature on any original. A copy, PDF, or facsimiJe copy of the fully
executed Agreement shall have the full force and effect of the original executed Agreement.

Thomas Wylde, LLC                            f
                               ✓/J .·""l     r
By:        .
                 I
                      /
                     1( ,·'
                      ~lvv&;;
                             1·  ;



                                        !/
                                      -',
                                                 .




                                                                   December z/2011
      John Han
             ,..           ,     an         er
             /




                                                     EMPLOYEE'S ACKNOWLEDGMENT
      I acknowledge that I have carefully read, understand and agree to the provisions of this
Agreement.



                                                                                                                 Il
                                                                                                                 I
                                                                   December   3_L 2014                           l
                                                                                                                 ~
Paula Thomas                                                                                                     l

                                                                                                                 ±
                                                                                                                 l
                                                                                                                 ,.i
                                                                                                                 i
                                                                                                                 t
                                                                                                                 i
ThomJJs Employment Agreement                                                                            Page 5   t
                                                                                                                 :
                                                                                                                 '
                                                                                                                 <
84016-00001/2311645.2
                                                                                                                 !
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                  Desc
                             Main Document    Page 14 of 158



        (h)     The entering into, on behalf of the Company, of any transaction constituting (i) a
 "reorganization" within the meaning of Corporations Code § 17711.0 I or (ii) a sale, merger, or
 conversion of the Company;

       (g)     The incurring of any contractual obligation or the making of any capital
 expenditure with a total cost of more than $500,000;

        (h)     The issuance or redemption of any Membership Interest (including the terms
 thereof);

        (i)     Making operating or liquidating distributions to Members;.

        U)      The Transfer of any Membership Interest (other than to a Pennitted Transferee);

        (k)     The admission of any new Member (other than a Permitted Transferee);

        (I)     Instituting, settling, or compromising of any claim or litigation for more than
 $100,000;

      (m)       Any transaction between the Company and an Affiliate of a Member or a
 Manager;

        (n)    Approval of annual budget and deviation of more than I0% for any line item in
 any previously-approved budget; and

        (o)     Paying any officer or employee more than $200,000 per year.

         7.4.   Record .Q~.~- The record date for determining the Members entitled to receive
 Notice of any meeting, to Vote, to receive any distribution, or to exercise any right in respect of
 any other lawful action, shall be the date set by the Manager, provided that the record date shall
 not be more than 60, or less than IO calendar days before the date of the meeting and not more
 than 60 calendar days before any other action. In the absence of any action setting a record date,
 the record date shall be determined in accordance with Corporations Code§ I 7704.07(p).

        7.5.    Meetings.

               7 .5.1. Geg_~ral. Meetings of the Members may be called at any time by the
 Manager, Members representing more than 32% of the Unit Percentage, or any member of the
 Executive Committee, for the purpose of addressing any matters on which the Members may
 Vote. If a meeting of the Members is called by the Members or a member of the Executive
 Committee, Notice of the call shall be delivered to the Manager. Meetings may be held at the
 principal executive office of the Company or at any other location designated by the Manager.
 Following the call of a meeting, the Manager shall give Notice of the meeting not less than l 0,
 nor more than 60, calendar days before the meeting date to all Members entitled to Vote at the
 meeting. The Notice shall state the place, date, and hour of the meeting, the means of electronic
 transmission by and to the Company or electronic video communication, if any, and the general



                                                 12

                                                                                          P_THOMAS000124
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                              Main Document    Page 15 of 158



 nature of business to be transacted. No other business may be transacted at the meeting. A
 quorum at any meeting of Members shall consist of a Supennajority of Members, represented in
 person or by Proxy. The Members present at a duly called or held meeting at which a quorum is
 present may continue to transact business until adjournment, notwithstanding the withdrawal of a
 sufficient number of Members to leave less than a quorum, if the action taken, other than
 adjournment, is approved by the requisite Unit Percentage as specified in this Agreement or the
 Act.

                 7.5.2. Quorum. A meeting of Members at which a quorum is present may be
 adjourned to another time or place and any business that might have been transacted at the
 original meeting may be transacted at the adjourned meeting. If a quorum is not present at an
 original meeting, Notice of the adjourned meeting shall be given to each Member of record
 entitled to Vote at the adjourned meeting.

                 7.5.3. Waiver of Notice. The transactions of any meeting of Members, however
 called and noticed, and wherever held, shall be as valid as though consummated at a meeting
 duly held after regular call and notice if (a) a quorum is present at that meeting, either in person
 or by Proxy, and (b) either before or after the meeting, each of the Persons entitled to Vote, not
 present in person or by Proxy, signs either a written waiver of notice, a consent to the holding of
 the meeting, or an approval of the minutes of the meeting. Attendance of a Member at a meeting
 shall constitute waiver of notice, unless that Member objects, at the beginning of the meeting, to
 the transaction of any business on the ground that the meeting was not lawfully called or
 convened. Attendance at a meeting is not a waiver of any right to object to the consideration of
 matters required to be described in the notice of the meeting and not so included, if the objection
 is expressly made at the meeting.

                7.5.4. Proxies. At all meetings of Members, a Member may Vote in person or
 by Proxy.      Any Proxy shall be filed with the Manager before or at the time of the meeting,
 and may be filed by facsimile transmission to the Manager at the principal executive office of the
 Company or any other address given by the Manager to the Members for those purposes.

                7.5.5. Video Attendance. A meeting of the Members may be conducted, in
 whole or in part, by electronic means (audio or video with audio) so long as the Company
 implements reasonable measures to provide participating Members a full opportunity to hear and
 be heard and otherwise concurrently participate in the meeting. The permanent record of any
 such meeting shall consist of the minutes of such meeting and/or the electronic recording of such
 meeting, if recorded ..

                7.5.6. Written Consent. Any action that may be taken at any meeting of the
 Members may be taken without a meeting if a consent in writing, setting forth the action so
 taken, is signed by Members having not less than the minimum Voting Interest that would be
 necessary to authorize or take that action at a meeting at which all Members entitled to Vote
 were present and voted. Prompt Notice of any action taken in such manner shall be given to all
 Members who have not consented in writing.




                                                 13

                                                                                           P_THOMAS000125
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                             Main Document    Page 16 of 158



                7.5.7. No Authority. No Member acting solely in the capacity of a Member is
 an agent of the Company, nor can any Member acting solely in the capacity of a Member bind
 the Company or execute any instrument on behalf of the Company. Each Member shall
 indemnify, defend, and hold harmless each other Member and the Company from and against
 any and all loss, cost, expense, liability, or damage arising from or out of any claim based on any
 action by the Member in contravention of this Section 7 .6.

                            ARTICLE VIII: TRANSFER OF UNITS

         8.1.   Dissociation. A Member may not dissociate from the Company without the
 written consents of all of the Members. Dissociation shall not release a Member from any
 obligations and liabilities under this Agreement accrued or incurred before the effective date of
 dissociation.

         8.2.  Transfers. Except as expressly provided in this Agreement, a Member shall not
 Transfer any Units in the Company, whether now owned or later acquired, unless a
 Supermajority of Members approves in writing the transferee's admission to the Company as a
 Member. No Member may Encumber or pennit or suffer any Encumbrance of all or any part of
 the Member's lJnits unless the Encumbrance has been approved by the Members by Vote of a
 Supennajority of Members. Approval may be granted or withheld in the Members' sole
 discretion. Any Transfer or Encumbrance of a Membership Interest without the required
 approval shall be void. Notwithstanding the foregoing, (x) any Member may Transfer such
 Member's Membership Interest to (i) such Member's spouse (including domestic partner) or
 family member, (ii) a company wholly-owned by such Member and such Member's spouse and
 family member(s), and (iii) any revocable trust created for the benefit of the Member and/such
 Member's spouse and family member(s) (each such transferee, a "Permitted Transferee"), (y) the
 Company's and other Members' right of first refusal set forth in this Agreement shall not apply
 to any such Transfer to a Pennitted Transferee, and (z) the Members shall approve a Pennitted
 Transferee's admission as a substitute Member. A Pennitted Transferee of a Member may
 transfer its Membership Interest to any Person that is a Permitted Transferee of the initial
 Member without triggering the Company's and other Members' right of first refusal.

         8.3.    No Release on Transfer. A Member shall not be released from liabilities as a
 Member solely as a result of a Transfer of Units, both with respect to obligations to the Company
 and to third parties incurred before the Transfer.

        8.4.    Agreement Binds New Members. Any new Person admitted to the Company as
 a Member shall hold one or more Units; if such Unit(s) were obtained by Transfer from a current
 or former Member, such Unit(s) shall remain subject to all the provisions of this Agreement that
 applied to the Member from whom such Unit(s) were obtained.

         8.5    Voluntary Lifetime Transfers. No Member may make a Voluntary Lifetime
 Transfer (as defined below) except pursuant to this Section. Any Member who wishes to make a
 Voluntary Lifetime Transfer must promptly send a notice ("Member Notice") to the Company
 and each other Member. Such notice shall include a description of the proposed Transfer, the
 price and tenns on which the Membership Interest is to be Transferred, the name, address (both



                                                 14

                                                                                           P_THOMAS000126
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                  Desc
                             Main Document    Page 17 of 158



 home and office), and business or occupation of the proposed transferee, and any other facts that
 are, or would reasonably be deemed to be, material to the proposed Transfer. The Member
 wishing to make a Voluntary Lifetime Transfer shall be deemed to have offered to sell his or her
 Membership Interest to be transferred to the Company and the other Members as described in
 Section 8.7. A "Voluntary Lifetime Transfer" means any Transfer made during a Member's
 lifetime, which is not an Involuntary Lifetime Transfer (as defined in Section 8.6).

        8.6     Involuntary Lifetime Transfer. Any Member who has any information that
 would reasonably lead him or her to expect that an Involuntary Lifetime Transfer is foreseeable,
 including bankruptcy, legal action, etc. must promptly send a Member Notice to the Company
 and each other Member. Such notice shall include a description of the expected Transfer, the
 name, address (both home and office), and business or occupation of the expected transferee, and
 any other facts that are, or would reasonably be deemed to be, material to the involuntary
 Transfer. The Member who may be making an Involuntary Lifetime Transfer shall be deemed to
 have offered to sell his or her Membership Interest otherwise to be transferred to the Company
 and the other Members as described in Section 8.7. An "Involuntary Lifetime transfer" means
 any Transfer made on account of a court order or otherwise by operation of law, including any
 Transfer incident to any bankruptcy, divorce or marital property settlement or any Transfer
 pursuant to applicable community property, quasi-community property or similar state law.

        8.7     Right of First Refusal of the Company and Non-Transferring Members.

                  8. 7.1 General. Each Member shall be deemed to have offered to sell his or her
 Membership Interest proposed or forced to be Transferred in a Voluntary Lifetime Transfer or an
 Involuntary Lifetime Transfer ("Offered Membership Interest") to the Company and the other
 Members (i) at the price and payment terms offered by a proposed transferee set forth in the
 Member Notice or (ii) if there is no price or payment terms offered by a proposed transferee
 (e.g., in the case of an Involuntary Lifetime Transfer), at the Agreement Price (as defined below)
 and Agreement Terms (as defined below).

                8. 7.2. Company's Right. Within the later of (i) thirty (30) days following
 receipt of a Member Notice or (ii) ten ( I 0) days following the determination of the Agreement
 Price, the Company shall send a written notice ("Company Notice") to the Members stating the
 portion of the Offered Membership Interest the Company wishes to purchase.

                8.7.3. Members' Right. Unless the Company Notice specifies all of the Offered
 Membership Interest, within thirty (30) days after mailing of the Company Notice, each Member
 who desires to purchase a portion of the Offered Membership Interest shall give a written notice
 to the Company specifying the maximum portion of the Offered Membership Interest that the
 Member wishes to purchase. If the aggregate Offered Membership Interest to be purchased by
 the Members exceeds the total amount of the Offered Membership Interest, the Offered
 Membership Interest shall be allocated to the exercising Members based on their respective Unit
 Percentages.

             8.7.4 Remaining Offered Membership Interest. If the Company and the
 other Members do not agree to buy all of the Offered Membership Interest, any remaining



                                                15

                                                                                          P_THOMAS000 127
     Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                             Main Document    Page 18 of 158




 2

 3

 4

 5

 6

 7

 8                UNITED STATES BANKRUPTCY COURT FOR THE
 9
                  DISTRICT OF CALIFORNIA (RIVERSIDE DIVISION)
lO

II

12
      IN RE                                    Case No: 6:16-bk-15889-SY
13
                 PDTW,LLC                      Chapter7
14

15
      LARRY SIMONS, CHAPTER 7                  [PROPOSED] ORDER
16
      TRUSTEE
17

18

19
      vs.
20
21    PAULA THOMAS, AN INDIVIDUAL;
      THOMAS WYLDE, LLC, A
22
      CALIFORNIA LIMITED LIABILITY
23    COMPANY; THOMAS WYLDE
24
      HOLDINGS, LLC, A CALIFORNIA
      LIMITED LIABILTY COMPANY, AND
25    DOES 1-10
26

27

28    [PROPOSED] ORDER
Case 6:16-bk-15889-SY          Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29               Desc
                               Main Document    Page 19 of 158



                     (c)     The Company will adjust its transfer books to reflect that the
 Offered Membership Interest has been Transferred.

         8.10 Transfers at Death. Upon the death of any Member, the surviving spouse or any
 family member of the deceased Member may receive such deceased Member's Membership
 Interest (without triggering the Company's and Members' right of first refusal with respect to
 such Transferred Membership Interest). If a deceased Member's proposed transferee is not a
 Permitted Transferee, such proposed Transfer shall be subject to the Company's and Members'
 right of first refusal described in section 8.7.

                     ARTICLE IX: DISSOLUTION AND WINDING UP

        9.1.   J)issolution.    The Company shall be dissolved on the first to occur of the
 following events:

               (a)     The Vote of a Supermajority of Members to dissolve the Company;

               (b)     The sale or other disposition of substantially all of the Company's assets;
 or

               (c)     Entry of a decree of judicial dissolution under Corporations Code §
 17707.03.

         9.2.   Winding Up. On the dissolution of the Company, the Company shall engage in
 no further business other than that necessary to wind up the business and affairs of the Company.
 The Manager shall wind up the affairs of the Company, and shall give Notice of the
 commencement of winding up by mail to all known creditors and claimants against the Company
 whose addresses appear in the records of the Company. After paying or adequately providing for
 the payment of all known debts of the Company (except debts owing to Members), the remaining
 assets of the Company shall be distributed or applied in the following order:

        (a)    To pay the expenses of liquidation;

         (b)     To the establishment of reasonable reserves for contingent liabilities or
 obligations of the Company. On the determination that reserves are no longer necessary, they
 shall be distributed as provided in this Section 9.2;

        (c)     To repay outstanding loans to Members. If there are insufficient funds to pay
 those loans in full, each Member shall be repaid in the ratio that the Member's loan, together
 with accrued and unpaid interest, bears to the total of all loans from Members, including all
 accrued and unpaid interest. Repayment shall first be credited to unpaid principal and the
 remainder shall be credited to accrued and unpaid interest; and

        (d)    To the Members in accordance with their respective positive Capital Account
 balances.




                                                17

                                                                                         P_THOMAS000129
     Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                             Main Document    Page 20 of 158


 I    26 U.S.C §7201.
 2
            PDTW also asserts that Respondents have engaged in a systematic filing of
 3

 4    documents, pleadings and declarations that contain knowingly false information
 5
      for the purpose of dragging out the bankruptcy proceedings and attempting to take
 6

 7
      what does not belong to TW: $2.4 million and ownership of the IP. In doing so,

 8    PDTW argues that Respondents have committed perjury in violation of 18 U.S. C.
 9
      §1621(2) and Penal Code §118, and subrogation of perjury in violation of Penal
IO

11    Code §127.
12
            I.     BACKGROUND
13

14
            PDTW filed for Chapter 7 bankruptcy relief on July 29, 2016. Larry Simons

15    was assigned as Trustee. At the time, PDTW was engaged in litigation in the
16
      Superior Court for the Court of Los Angeles against TW in a wrongful discharge
17

18    case involving Thomas/PDTW against TW. The State Court action commenced o
19
      October 1, 2015, and TW filed a Crossclaim for numerous business torts in
20

21
      February 2016. TW claimed that Thomas violated the Agreement to Purchase

22    Membership Interests in TW, thereby granting TW sole ownership of the
23
      intellectual property Thomas created and registered in her own name and then in
24

25    the name of Thomas Wylde Holdings, LLC (TWH). TW also alleged that PDTW
26
      owed $2.5 million for expenses that TW paid on behalf PDTW.
27
                                              3
28    [PROPOSED] ORDER
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                     Desc
                              Main Document    Page 21 of 158



 legal proceeding shall be paid by the Company in advance of the final disposition of that
 proceeding, on receipt of an undertaking by that Person to repay that amount unless it shall
 ultimately be determined that the Person is entitled to be indemnified by the Company.

        11.3. Arbitration. Any action to enforce or interpret this Agreement, or to resolve
 disputes relating in any way to (or arising out of) this Agreement or the Company among
 or between any of the Company, a current or former Member, or the current or a former
 Manager shall be settled by binding arbitration before a single arbitrator in accordance
 with the then-applicable Commercial Arbitration Rules of the American Arbitration
 Association. The place of arbitration shall be Los Angeles, California. The award of the
 arbitrator shall be final, binding, and conclusive on all parties. Judgment may be entered
 on any such award in any court of competent jurisdiction.

                           ARTICLE XII: GENERAL PROVISIONS

          12.1. Integration. This Agreement constitutes the whole and entire agreement of the
 parties with respect to its subject matter, and it shall not be modified or amended in any respect
 except by a written instrument as described herein. No party is relying on any representations or
 warranties not expressly contained in this Agreement. This Agreement replaces and supersedes
 all prior written and oral agreements by and among the Members and Manager or any of them.

        12.2. Counterparts. This Agreement may be executed in one or more counterparts,
 each of which shall be deemed an original, and all of which together shall constitute one and the
 same instrument. Executed counterparts of this Agreement may be delivered by facsimile
 transmission or in portable document format (PDF) by e-mail. The signatures in a facsimile or
 PDF data file shall have the same force and effect as an original.

         12.3. Choice of Law. This Agreement shall be construed and enforced under the laws
 of the State of California, without regard to the conflicts of law provisions thereof.

         12.4. Severability. If any provision of this Agreement is detennined by any court or
 arbitrator of competent jurisdiction to be invalid, illegal, or unenforceable, that provision shall be
 severed and the remaining provisions of this Agreement shall remain in effect.

         12.5 Binding Effect. This Agreement shall be binding on and inure to the benefit of
 the parties and their heirs, personal representatives, and permitted successors and assigns.

         12.6. Representation. Each party to this Agreement warrants and represents that it has
 had sufficient time to adequately consult with its own independent counsel prior to execution.

         12.7. Additional Instruments. The parties to this Agreement shall promptly execute
 and deliver any and all additional documents, instruments, notices, and other assurances, and
 shall do any and all other acts and things reasonably necessary in connection with the
 performance of their respective obligations under this Agreement and to carry out the intent of
 the parties.




                                                  19

                                                                                             P_THOMAS000131
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document    Page 22 of 158


   1              MR. BILLER:       You're wasting my time now.
   2              MR. PEDDIE:       You're wasting your time because
  3     you don't understand financial matters.
  4               MR. BILLER:       You represent crooks, thieves,
  5     mafia personnel from South Korea.                   That 1 s who you
   6    represent.
  7               MR. PEDDIE:      No.     Your theory that Roger Kuo
  8     and Doug Lee and Stephen Choi are all from Korea and
  9     all speak Korean to each other and are part of a mafia
 10     is absolutely outlandish.            It comes out of a crack
 11     pipe, I 1 m telling you.
 12               MR. BILLER:      Are you saying
 13               MR. PEDDIE:       I 1 m being emphatic to tell you
 14     that I don't think those guys speak Korean.                    In fact,
 15     some of them are not even Korean.
 16               MR. BILLER:      Let 1 s mark the next document as
 17     68.

 18                         (Exhibit 68 was marked for
 19               identification by the Certified Shorthand
 20               Reporter and is attached hereto.)
 21               MR. BILLER:      Sorry.
 22               MR. PEDDIE:      Please be careful.             I don't like
 23     being hit in the head with documents.
 24               MR. BILLER:      It hit you in the chest.
 25               MR. PEDDIE:      It hit me in the forehead,

                                                                      Page 67

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29        Desc
                         Main Document    Page 23 of 158



                      SECURITIES LAW REPRESENTATIONS

       EACH MEMBER OR OTHER PERSON, BY EXECUTING THIS AGREEMENT, AND EVERY
 OTHER PERSON WHO EXECUTES THIS AGREEMENT OR OTHERWISE THEREAFTER BECOMES A
 MEMBER, HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AND TO THE OTHER
 MEMBERS THAT HE, SHE, OR IT: (A) IS AWARE THAT THE ACQUISITION or ITS UNITS IN THE
 COMPANY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT or 1933, AS AMENDED, OR
 QUALIFIED UNDER THE SECURITIES LAWS or ANY STATE, (B) IS ACQUIRING ITS UNITS IN THE
 COMPANY SOLELY FOR ITS OWN ACCOUNT AND NOT FOR THE ACCOUNT or ANY OTHER
 PERSON, FOR INVESTMENT ONLY, AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION
 WITH ANY DISTRIBUTION or SUCH UNITS, (c) UNDERSTANDS THAT THE SALE, PLEDGE,
 ASSIGNMENT OR OTHER TRANSFER or ITS UNITS IN THE COMPANY IS LIMITED BY THIS
 AGREEMENT AND IN ANY EVENT MAY NOT BE EFFECTED UNLESS (1) THE TRANSFER IS
 REGISTERED AND QUALIFIED UNDER APPLICABLE SECURITIES LAWS, OR IS EFFECTED AS A NON-
 PUBLIC OFFERING THAT IS EXEMPT FROM THE REGISTRATION AND QUALIFICATION
 REQUIREMENTS or APPLICABLE SECURITIES LAWS, AND (11) THE PERSON ACQUIRING SUCH
 UNITS REPRESENTS AND WARRANTS TO THE COMPANY AND TO THE OTHER MEMBERS THAT
 SUCH PERSON IS ACQUIRING ITS UNITS IN THE COMPANY SOLELY FOR ITS OWN ACCOUNT AND
 NOT FOR THE ACCOUNT or ANY OTHER PERSON, FOR INVESTMENT ONLY, AND NOT WITH A
 VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION or SUCH UNITS, (D) HAS SUCH
 KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE or
 EVALUATING THE MERITS AND RISKS OF ACQUIRING ITS UNITS IN THE COMPANY, (E)
 ACKNOWLEDGES THAT THERE IS NO GUARANTEE THAT THE COMPANY WILL BE A FINANCIAL
 SUCCESS, AND IS ABLE TO BEAR THE ECONOMIC RISK or THE LOSS or ITS UNITS IN THE
 COMPANY, (r) CONFIRMS THAT THE COMPANY HAS NOT SOLICITED OR ADVERTISED THE UNITS
 IN ANY WAY, AND (G) ACKNOWLEDGES THAT THE COMPANY AND THE OTHER MEMBERS ARE
 RELYING ON THE FOREGOING REPRESENTATIONS.




                                         21

                                                                            P_THOMAS000133
Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                    Desc
                          Main Document    Page 24 of 158




            IN WITNESS WHEREOF, the parties have executed
      Agreement on the day and year first written above.
                                                            7'  .
                                                                    sed to be executed this


                                                            '
                                         JO




                                                                ,    1ef Operations     cer
                                                            ial Officer                                   i

                                                                                                          lI
                                                                                                          f
                                                                                                          i'
                                         ROOER KUO, Member

                                                                                                      I



                                                                                                     I
                                                                                                     ''
                                                                                                     L
                                                                                                     !
                                          22




                                                                                      P_THOMAS0001~
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                              Main Document    Page 25 of 158




                                            EXHIBIT A

                     CONSENT OF SPOUSE OR DOMESTIC PARTNER


         The undersigned is the spouse or registered domestic partner of _ _ _ _ _ _ __
 ("Member"), and acknowledges that he or she has read the foregoing Operating Agreement of
 Thomas Wylde, LLC (the "Agreement") and understands its provisions. The undersigned is
 aware that, by the provisions of the Agreement, Member and the undersigned have consented to
 sell or transfer all Units in the Company, including any community property interest or quasi-
 community property interest therein, only in accordance with the tenns and provisions of the
 Agreement. The undersigned expressly approves of and agrees to be bound by the provisions of
 the Agreement in its entirety, including, but not limited to, those provisions relating to the sales
 and transfers of Units and the restrictions on them. If the undersigned predeceases Member
 while Member owns any Units therein, the undersigned agrees not to devise or bequeath any
 community property interest or quasi-community property interest in such Units in contravention
 of the Agreement.



 Date:
         ----------                                   Signature



                                                      Name




                                                 23

                                                                                           P_THOMAS000 135
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29         Desc
                         Main Document    Page 26 of 158



                                      EXHIBIT B

                  MEMBERS AND CAPITAL CONTRIBUTIONS


    Name            Contact Information                 Capital         No.         Initial
                                                   Contributions and   Units       Capital
                                                      Due Dates                    Account
                                                                                   Balance
  John Hanna     3231 S. La Cienega Blvd.,               $700           14           $700
                  Los Angeles, CA 900 I 6
                     Fax:310-559-5765              December 15, 2014
               Email: john@thomasw).'. lde.com

   Jene Park       3231 S. La Cienega Blvd.,             $900           18          $900
                    Los Angeles, CA 90016
                      Fax: 310-559-5765            December 15, 2014
                Email: ~ne@.thomasw_ylde.,y_Q..m


  Roger Kuo          18141 Irvine Blvd.                  $350            7          $350
                     Tustin, CA 92780
                     Fax: 714-237-9991             December 15, 2014
                   Email: roger@zther.com

   Doug Lee         18141 Irvine Blvd.                   $350           7           $350
                     Tustin, CA 92780
                    Fax: 714-237-9991              December 15 2014
                  Email: dlee@lpdirect.com




                                           24

                                                                               P_THOMAS000136
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                    Desc
                              Main Document    Page 27 of 158



                                         EXHIBIT C
                                       TAX PROVISIONS

                                  ARTICLE I: DEFINITIONS

          1.1    "Adjusted Capital Account Deficit" means, with respect to any Member, the
 deficit balance, if any, in such Member's Capital Account as of the end of the relevant fiscal
 year, after giving effect to the following adjustments:

                 1.1.1 Credit to such Capital Account any amounts that such Member is
 obligated to restore pursuant to any provision of this Agreement or is deemed to be obligated to
 restore pursuant to the penultimate sentences of Regulations Sections 1. 704-2(g)( I) and I. 704-
 2(i)(5);

                 1.1.2 Credit to such Capital Account the amount of the deductions and losses
 referable to any outstanding recourse liabilities of the Company owed to or guaranteed by such
 Member to the extent that no other Member bears any economic risk of loss and the amount of
 the deductions and losses referable to such Member's share (determined in accordance with the
 Member's Unit Percentage) of outstanding recourse liabilities owed by the Company to non-
 Members to the extent that no Member bears any economic risk of loss; and

                  1.1.3 Debit to such Capital Account the items described in Regulations Sections
 I. 704-1 (b)(2)(ii)(s!)®, 1.704-1 (b)(2)(i i)@~), and 1.704-1 (b)(2)(ii)@(§).

        The foregoing definition of Adjusted Capital Account Deficit is intended to comply with
 the provisions of Regulations Section 1.704-1 (b)(2)(ii)@ and shall be interpreted consistently
 therewith.

         1.2    "Code" means the Internal Revenue Code of 1986, as amended from time to time,
 the provisions of succeeding law, and to the extent applicable, the Regulations.

       1.3  "Company Minimum Gain" has the meaning ascribed to the tenn "Partnership
 Minimum Gain" in Regulations Section 1.704-2(d).

       1.4    "Member Nonrecourse Debt" has the meaning ascribed to the tenn "Partner
 Nonrecourse Debt" in Regulations Section l.704-2(b)(4).

         1.5   "Member Nonrecourse Debt Minimum Gain" means an amount, with respect
 to each Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
 such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
 accordance with Regulations Section I .704-2(i){3).

         1.6      "Member Non recourse Deductions" means items of Company loss, deduction,
 or Code Section 705(a)(2)(B) expenditures that are attributable to Member Nonrecourse Debt or
 to other liabilities of the Company owed to or guaranteed by a Member to the extent that no other
 Member bears the economic risk of loss.




                                                 25

                                                                                           P_THOMAS000137
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                    Desc
                              Main Document    Page 28 of 158



         1.7    "Net Profits" and "Net Losses" means, for each fiscal year, an amount equal to
 the Company's taxable income or loss for such fiscal year, determined in accordance with Code
 Section 703(a) (for this purpose, all items of income, gain, loss, or deduction required to be
 stated separately pursuant to Code Section 703(a)( I) shall be included in taxable income or loss),
 with the following adjustments:

                 I .7. I Any income of the Company that is exempt from federal income tax and
 not otherwise taken into account in computing Net Profits or Net Losses pursuant to this
 definition shall be added to such taxable income or loss;

                  1.7.2 Any expenditures of the Company described in Code Section 705(a)(2)(B)
 or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations Section 1. 704-
 l(b)(2)(iv)(i), and not otherwise taken into account in computing Net Profits or Net Losses
 pursuant to this definition shall be subtracted from such taxable income or loss;

                    1.7 .3 In the event the book value of any Company asset is adjusted as a result of
 the application of Regulations Section I. 704-1 (b)(2)(iv)(~ or Regulations Section I.704-
 1(b)(2 )( iv )(D, the amount of such adjustment shall be taken into account as gain or loss from the
 disposition of such asset for purposes of computing Net Profits or Net Losses;

                 l. 7.4 Gain or loss resulting from any disposition of property with respect to
 which gain or loss is recognized for federal income tax purposes shall be computed by reference
 to the book value of the property disposed of, notwithstanding that the adjusted tax basis of such
 property differs from its book value;

                1.7.5 In lieu of the depreciation, amortization, and other cost recovery
 deductions taken into account in computing such taxable income or loss, there shall be taken into
 account book depreciation, amortization, and other cost recovery deductions for such fiscal year,
 computed in accordance with Regulations Section 1.704-l(b)(2)(iv)(g); and

                  1.7.6 Notwithstanding any other provision of this Section 1.7, any items that are
 specially allocated pursuant to Sections 3.2 and 3.3 of this Exhibit C shall not be taken into
 account in computing Net Profits or Net Losses (the amounts of the items of Company income,
 gain, loss, or deduction available to be specially allocated pursuant to Sections 3.2 and 3.3 of this
 Exhibit C shall be determined by applying rules analogous to those set forth in Sections 1.7. I
 through l.7.5 above).

                 The foregoing definition of Net Profits and Net Losses is intended to comply with
 the provisions of Regulations Section l.704-l(b) and shall be interpreted consistently therewith.
 In the event the Members, by Vote of a Supermajority of Members, determine that it is prudent
 to modify the manner in which Net Profits and Net Losses are computed in order to comply with
 such Regulations, the Members, by Vote of a Supermajority of Members, may make such
 modification.

        1.8    "Nonrecourse Deductions" has the meaning set forth in Regulations
 Section 1.704-2(b )(l ).




                                                  26

                                                                                             P_THOMAS000 138
Case 6:16-bk-15889-SY          Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                               Main Document    Page 29 of 158



            1.9   "Nonrecourse Liability" has the meaning set forth in Regulations Section 1.704-
 2(b)(3).

                               ARTICLE II: CAPITAL ACCOUNT

        2.1     Capital Accounts. The Company shall establish an individual Capital Account
 for each Member. The Company shall determine and maintain each Capital Account in
 accordance with Regulations Section I. 704-1 (b )(2)(iv) and, in pursuance thereof, the following
 provisions shall apply:

                2.1.1 To each Member's Capital Account there shall be credited such Member's
 Capital Contributions, such Member's allocated share of Net Profits and any items in the nature
 of income or gain that are specially allocated pursuant to Sections 3.2 and 3.3 of this Exhibit C,
 and the amount of any Company liabilities assumed by such Member or which are secured by
 any property distributed to such Member;

                2.1.2 To each Member's Capital Account there shall be debited the amount of
 cash and the fair market value of any property distributed to such Member pursuant to any
 provision of this Agreement, such Member's allocated share of Net Losses and any items in the
 nature of expenses or losses that are specially allocated pursuant to Sections 3 .2 and 3.3 of this
 Exhibit C, and the amount of any liabilities of such Member assumed by the Company or which
 are secured by any property contributed by such Member to the Company;

                 2.1.3 In the event all or a portion of a Membership Interest in the Company is
 transferred in accordance with the tenns of this Agreement, the transferee shall succeed to the
 Capital Account of the transferor to the extent it relates to the transferred Membership Interest;
 and

                 2.1.4 In determining the amount of any liability for purposes of Sections 2.1.1
 and 2.1.2 of this Exhibit C, there shall be taken into account Code Section 752(c) and any other
 applicable provisions of the Code and Regulations.

        The foregoing provisions and the other provisions of this Agreement relating to the
 maintenance of Capital Accounts are intended to comply with Regulations Section 1. 704-1 (b),
 and shall be interpreted and applied in a manner consistent with such Regulations. In the event
 the Members, by Vote of a Supennajority of Members, determine that it is prudent to modify the
 manner in which the Capital Accounts, or any debits or credits thereto, are computed in order to
 comply with such Regulations, the Members, by Vote of a Supermajority of Members, may
 make such modification.

                            ARTICLE III: SPECIAL ALLOCATIONS

        3.1      Adjusted Capital Account Deficit. An allocation of Net Losses under
 Section 4.1 of the Agreement shall not be made to the extent it would create or increase an
 Adjusted Capital Account Deficit for a Member or Members at the end of any fiscal year. Any
 Net Losses not allocated because of the preceding sentence shall be allocated to the other
 Member or Members in proportion to such Member's or Members' respective Unit Percentages;
 provided, however, that to the extent such allocation would create or increase an Adjusted


                                                 27

                                                                                            P_THOMAS000139
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                  Desc
                             Main Document    Page 30 of 158



 Capital Account Deficit for another Member or Members at the end of any fiscal year, such
 allocation shall be made to the remaining Member or Members in proportion to the respective
 Unit Percentages of such Member or Members.

        3.2    Special Allocations.

               3.2.1 Member Nonrecourse De~uctions. Any Member Nonrecourse
 Deductions for any fiscal year shall be specially allocated to the Member who bears the
 economic risk of loss with respect to the Member Nonrecourse Debt or other liability to which
 such Member Nonrecourse Deductions are attributable in accordance with Regulations
 Section l.704-2(i) and Regulations Section 1.704-l(b).

               3.2.2   Nonrecourse Deductions Referable to Liabilities Ow~_dJo Non-
 Members. Any Nonrecourse Deductions for any fiscal year and any other deductions or losses
 for any fiscal year referable to a liability owed by the Company to a Person other than a Member
 to the extent that no Member bears the economic risk of loss shall be specially allocated to the
 Members in accordance with their Unit Percentages.

                 3.2.3 Member Minimum Gain Chargeback. Except as otherwise provided in
 Regulation Section 1.704-2(i)(4), notwithstanding any other provision of this Agreement, if there
 is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
 Nonrecourse Debt during any fiscal year, each Member who has a share of the Member
 Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt (which share
 shall be detennined in accordance with Regulations Section I .704-2(i)(5)) shall be specially
 allocated items of Company income and gain for such fiscal year (and, if necessary, subsequent
 fiscal years) in an amount equal to that portion of such Member's share of the net decrease in
 Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
 determined in accordance with Regulations Section I .704-2(i)(4). Allocations pursuant to the
 previous sentence shall be made in proportion to the amounts required to be allocated to each
 Member pursuant thereto. The items to be so allocated shall be determined in accordance with
 Regulations Section I. 704-2(i)(4) and I. 704-20)(2). This Section 3.2.3 is intended to comply
 with the minimum gain chargeback requirement contained in Regulations Section 1.704-2(i)(4)
 and shall be interpreted consistently therewith.

                 3.2.4 Minimum Gain Chargeback. Except as otherwise provided in
 Regulations Section l.704-2(f), notwithstanding any other provision of this Agreement, if there
 is a net decrease in Company Minimum Gain during any fiscal year, each Member shall be
 specially allocated items of Company income and gain for such fiscal year (and, if necessary,
 subsequent fiscal years) in an amount equal to the portion of such Member's share of the net
 decrease in Company Minimum Gain which share of such net decrease shall be determined in
 accordance with Regulations Section I. 704-2(g)(2). Allocations pursuant to the previous
 sentence shall be made in proportion to the respective amounts required to be allocated to each
 Member pursuant thereto. The items to be so allocated shall be determined in accordance with
 Regulations Sections I .704-2(f)(6) and 1.704-20)(2). This Section 3.2.4 is intended to comply
 with the minimum gain chargeback requirement contained in Regulations Section I .704-2(f) and
 shall be interpreted consistently therewith.




                                                28

                                                                                         P_THOMAS000140
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                   Desc
                              Main Document    Page 31 of 158



                 3.2.5 Qualified Income Offset. In the event any Member unexpectedly
 receives any adjustments, allocations, or distributions described in Regulations Section 1.704-
 1(b)(2)(ii)@(1), ill, or® or any other event creates an Adjusted Capital Account Deficit, items
 of Company income and gain shall be specially allocated to each such Member in an amount and
 manner sufficient to eliminate the Adjusted Capital Account Deficit of such Member as quickly
 as possible, provided that an allocation pursuant to this Section 3.2.5 shall be made only if and to
 the extent that such Member would have an Adjusted Capital Account Deficit after all other
 allocations provided for in this Agreement have been tentatively made as if this Section 3.2.5
 were not in the Agreement.

         3.3      Curative Allocations. The allocations set forth in Sections 3.1 and 3.2 of this
 Exhibit C (the "Regulatory Allocations") are intended to comply with certain requirements of
 the Regulations. It is the intent of the Members that, to the extent possible, all Regulatory
 Allocations shall be offset either with other Regulatory Allocations or with special allocations of
 other items of Company income, gain, loss, or deduction pursuant to this Section 3.3. Therefore,
 notwithstanding any other provision of the Agreement (other than the Regulatory Allocations),
 the Members, by Vote of a Supennajority of Members, shall make such offsetting special
 allocations of Company income, gain, loss, or deduction in whatever manner they determine
 appropriate so that, after such offsetting allocations are made, a Member's Capital Account
 balance is, to the extent possible, equal to the Capital Account balance such Member would have
 had if the Regulatory Allocations were not part of this Agreement and all Company items were
 allocated pursuant to Section 4.1 of the Agreement. In exercising their discretion under this
 Section 3.3, the Members, by Vote of a Supermajority of Members, shall take into account any
 future Regulatory Allocations under Sections 3.2.3 and 3.2.4 of this Exhibit C that, although not
 yet made, are likely to offset other Regulatory Allocations previously made under Sections 3.2.1
 and 3.2.2 of this Exhibit C.

         3.4     Code Se~!ion 704(c} Allocations. The allocations specified in this Agreement
 shall govern the allocation of items to the Members for Code Section 704(b) book purposes, and
 the allocation of items to the Members for tax purposes shall be in accordance with such book
 allocations, except that solely for tax purposes and notwithstanding any other provision of th is
 Agreement: (i) Code Section 704(c) shall apply to the allocation of items of income, gain,
 deduction, and loss related to contributed property having an adjusted federal income tax basis at
 the time of contribution that differs from its fair market value; and (ii) Regulations
 Section 1.704-1 (b)(2)(iv)(D(1) shall apply to the items of income, gain, deduction, and loss
 related to property the book value of which is adjusted pursuant to Regulations Section I .704-
 l(b)(2)(iv)(f).

         3.5    Allocations in Respect of a Transferred Membership Interest. If any
 Membership Interest is transferred, or is increased or decreased by reason of the admission of a
 new Member or otherwise, during any fiscal year of the Company, each item of income, gain,
 loss, deduction, or credit of the Company for such fiscal year shall be allocated among the
 Members, as detennined by the Members, by Vote of a Supennajority of Members, in
 accordance with any method permitted by Code Section 706(d) and the Regulations promulgated
 thereunder in order to take into account the Members' varying interests in the Company during
 such fiscal year.



                                                 29

                                                                                            P_THOMAS000141
     Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                Desc
                                   Main Document    Page 32 of 158
                                        CLAWBACK AGREEMENT

       This Clawback Agreement (the "Agreement") is entered into by and between John Hanna, Jene
Park, Roger Kuo, and Doug Lee ("Grantors"), on the one hand, and Paula Thomas ("Grantee"), on the other
hand, effective November [DATE], 2014 (the "Effective Date").

                                                 RECITALS

       A.      Granto rs and Grantee are Members of Thomas Wylde, LLC, a California limited liability
company, formed on July 22, 2014, pursuant to Articles of Organization of a Limited Liability Company
filed with the California Secretary of State (the "Company"). The Company operates pursuant to an
Operating Agreement entered into on or about July 22, 2014 (the "Operating Agreement").

       B.     On or about December [DATE], 2014, Grantors and Grantee executed a written resolution
authorizing the Company to issue 90 Units of Membership Interest in the Company to [Stephen Choi],
thereby diluting the existing Membership Interest (the "Resolution").

        C.    As a material inducement to Grantee to enter into the Resolution, Granto rs agreed to give
Grantee a right to "claw back" one Unit of Membership Interest from each of them upon the performance
of certain conditions.

                                               AGREEMENT

      NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

       1.     Clawback. If on or before December 31, 2017, the Company has distributed assets to
Hillshore Investments in an amount equal to or exceeding $5,500,000, then each Grantor agrees that at
such time one Unit of each of their Membership Interest shall be re-allocated to Thomas, representing a
2% membership interest in the Company.

         2.      Instruments of Conveyance. The Manager shall be responsible to track all distributions to
Hillshore Investments. Upon satisfying the distribution requirement set forth in paragraph 1, the
Manager shall notify Grantors and Grantee within thirty (30) days and shall simultaneously record in the
Company's minute book the transfer of one (1) Unit of Membership Interest from each Gran tor to
Grantee and shall amend Exhibit A to the Operating Agreement and any company membership listing to
reflect the change in ownership interests. Such recordation shall evidence conveyance and transfer of the
Membership Interest, which shall be effective to immediately vest in Grantee all right, title, and interest in
and to all of the securities underlying the Membership Interest pursuant to this Agreement, free and clear
of all liens, claims, encumbrances, and adverse interests. Such conveyance shall entitle Grantee to all
Transferable Interests as well as any Voting Interest provided by the Operating Agreement in the Units
transferred. If the Company has issued a certificate or certificates representing the Units to Grantors,
then Gran tors must return that certificate or those certificates to the extent necessary to reflect the
change in Membership Interest.

        3.     Benefit. This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

       4.     Necessary Actions. Each party shall execute and deliver any documents or instruments and
take any action reasonably required to effectuate the transaction contemplated by this Agreement.

Clawback Agreement                                                                Page 1



                                                                                              P_THOMAS000142
     Case 6:16-bk-15889-SY          Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                  Desc
                                    Main Document    Page 33 of 158
       5.      Waiver and Amendment. No breach ofany provision of this Agreement can be waived
unless in writing. Waiver of any one breach shall not be deemed to be a waiver of any other breach of the
same or any other provision. This Agreement may only be amended by a written agreement signed by
both Parties.

       6.      Entire Agreement. This Agreement constitutes the entire agreement and understanding
between the parties and supersedes all prior agreements and understandings, written or oral, between
the parties relating to the subject matter hereof.

        7.    Severability. If any provision of this Agreement is held to be illegal or invalid by a court of
competent jurisdiction such provision shall be considered severed and deleted. Neither such provision,
nor its severance and deletion, shall affect the validity of the remaining provisions of this Agreement.

       8.      Governing Law And Venue. This Agreement shall be governed by California law and venue
for any legal action arising from or relating to it shall be solely in the state or federal courts located in the
County of Los Angeles in the State of California. The prevailing party in any such action shall be entitled to
recover its reasonable costs, including attorney's fees.

       9.     Drafting. All parties have been represented by independent counsel in this transaction and
have participated in the negotiation and preparation of this Agreement, and this Agreement shall not be
construed or interpreted against the interests of any party hereto based on that party's preparation of
this Agreement

       10.     Counterparts. This Agreement may be executed in counterparts, and a signed copy shall
have the full force and effect of a signature on any original. A copy, PDF, or facsimile copy of the fully
executed Agreement shall have the full force and effect of the original executed Agreement.

       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed on their
behalf by a duly authorized representative.




John Hanna                                        Paula Thomas




Jene Park                                         Doug Lee




Roger Kuo




Clawback Agreement                                                                   Page 2


                                                                                                 P_THOMAS000143
  Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29               Desc
                                Main Document    Page 34 of 158




                      AGREEMENT TO PURCHASE MEMBERSHIP INTEREST

       This Agreement to Purchase Membership Interest (the "Agreement") is entered into by and
between Thomas Wylde, LLC, a California limited liability company ("Seller"), and Paula Thomas, an
individual ("Purchaser"), effective November 18, 2014 (the "Effective Date").

                                              RECITALS

        A.     Seller is a California limited liability company, formed on July 22, 2014, pursuant to
Articles of Organization of a Limited Liability Company filed with the California Secretary of State.
Seller operates pursuant to an Operating Agreement entered into on or about July 22, 2014 (the
"Operating Agreement"). All Units Membership Interest in Seller are owned by John Hanna, Jene
Park, Roger Kuo, and Doug Lee (the "Members").

      8.      Purchaser seeks to invest $3,200 and certain assets and liabilities into Seller in
exchange for 64 membership Units in the Seller.

       C.     Seller and its Members desire to accept Purchaser's investment in the company and
to issue new membership Units in exchange.

     D.    Seller's Manager and Members have unanimously approved the sale of such new
membership Units to Purchaser.

                                            AGREEMENT

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

       1.      Sale of the Interest. Upon the execution of this Agreement, subject to the terms and
conditions herein set forth, and on the basis of the representations, warranties, and agreements
herein, Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, a 64 Units of
Membership Interest in the Seller. All undefined capitalized terms herein shall have the meaning
ascribed by the Operating Agreement.

        2.      Instruments of Conveyance. Upon execution hereof, this Agreement shall evidence
conveyance and transfer of the Membership Interest, which shall be effective to immediately vest in
Purchaser all right, title, and interest in and to all of the securities underlying the Membership
Interest pursuant to this Agreement, free and clear of all liens, claims, encumbrances, and adverse
interests. Such conveyance shall entitle Purchaser to all the rights of a Member under the Operating
Agreement, including, without limitation, all Transferable Interests as well as any Voting Interest
provided by the Operating Agreement. Seller may, at its discretion, deliver a certificate or
certificates representing the Units to Purchaser, in form and substance customary in the industry.
Within five (5) business days of the Effective Date, Seller shall record this Agreement in the Seller's
minute book and shall amend Exhibit A to the Operating Agreement and any company membership
listing to reflect the change in ownership interests.

       3.      Consideration. In consideration for the Membership Interest, Purchaser shall make a

Membership Purchase Agreement                                                     Page 1



                                                                                           P_THOMAS000144
  Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29               Desc
                                Main Document    Page 35 of 158




capital contribution to Seller in the amount of Three Thousand Two Dollars ($3,200) and shall
transfer to Seller those assets and liabilities set forth on Exhibit "A" hereto.

        4.      Purchaser Representations and Warranties. Purchaser represents and warrants to
Seller as follows:
              a.     This Agreement and any other document, instrument, or agreement to be
executed and delivered by Purchaser in connection herewith has been duly executed and delivered
by the Purchaser and constitutes the legal, valid, and binding obligation of the Purchaser,
enforceable in accordance with its terms.

             b.    Purchaser is acquiring the Membership Interest for her own account, for
investment purposes, and not with a view to the distribution thereof.

             c.     Purchaser has firsthand knowledge of the business and affairs of Seller, has
reviewed the Operating Agreement, and agrees to be bound by all of the terms and conditions of the
Operating Agreement.

        5.    Seller Representations and Warranties. Purchaser represents and warrants to Seller
as follows:
               a.     Seller has not taken any action, or entered into any agreements, in any way
affecting or binding Seller, its Manager, or Members and has full right, power, and authority to sell,
transfer, and deliver the Membership Interest pursuant to this Agreement.

               b.       Seller shall transfer title in and to the Membership Interest to the Purchaser
free and clear of all liens, security interests, pledges, encumbrances, charges, restrictions, demands
and claims, of any kind and nature whatsoever.

              c.      Seller has received fair equivalent value under the terms of this Agreement.

               d.     Seller has the legal capacity to execute and deliver this Agreement and to effect
the sale with respect to the Membership Interest.

               e.     The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, and the performance of Seller's obligations hereunder will not
conflict with or result in any violation of or default under any provision of any agreement or
instrument by which the Seller is bound.

                f.      Except for any consent or approval that has been obtained and remains in full
force and effect as of the date hereof, no consent, approval or authorization of, or declaration,
notice, filing or registration with, any governmental or regulatory authority, or any other person, is
required to be made or obtained by the Seller on or prior to the date hereof in connection with the
execution, delivery, and performance of this Agreement or the consummation of the transactions
contemplated hereby.

       6.     Benefit. This Agreement shall be binding upon and inure to the benefit of the parties

Membership Purchase Agreement                                                     Page 2



                                                                                           P_THOMAS000145
  Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29               Desc
                                Main Document    Page 36 of 158




and their respective successors and assigns.

        7.    Necessary Actions. Each party agrees to execute and deliver all such other documents
or instruments and to take any action as may be reasonably required in order to effectuate the
transaction contemplated by this Agreement.

      8.      Waiver And Amendment. No breach of any provision of this Agreement can be
waived unless in writing. Waiver of any one breach shall not be deemed to be a waiver of any other
breach of the same or any other provision. This Agreement may only be amended by a written
agreement signed by both Parties.

       9.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties and supersedes all prior agreements and understandings,
written or oral, between the parties relating to the subject matter hereof.

        10.   Severability. If any provision of this Agreement is held to be illegal or invalid by a
court of competent jurisdiction such provision shall be considered severed and deleted. Neither
such provision, nor its severance and deletion, shall affect the validity of the remaining provisions
of this Agreement.

       11.     Governing Law And Venue. The laws of the State of California shall govern this
Agreement. Venue for any legal action arising from or relating to this Agreement shall be solely in
the state or federal courts located in the County of Los Angeles in the State of California. The
prevailing party in any such action shall be entitled to recover its reasonable costs, including
attorney's fees.

       12.     Drafting. All parties have been represented by independent counsel in this
transaction and have participated in the negotiation and preparation of this Agreement, and this
Agreement shall not be construed or interpreted against the interests of any party hereto based on
that party's preparation of this Agreement

        13.    Counterparts. This Agreement may be executed in counterparts, and a signed copy
shall have the full force and effect of a signature on any original. A copy, PDF, or facsimile copy of
the fully executed Agreement shall have the full force and effect of the original executed Agreement.

       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed on
their behalf by a duly authorized representative.



Thomas Wylde, LLC



                                                ----· ----------
John Hanna, Manager                             Paula Thomas


Membership Purchase Agreement                                                     Page 3



                                                                                           P_THOMAS000146
 Case 6:16-bk-15889-SY          Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29             Desc
                                Main Document    Page 37 of 158




             Exhibit "A" to Agreement to Purchase Membership Interest


List of Asset Being Transferred from Paula Thomas to Thomas Wylde, LLC

All intellectual property rights and associated goodwill relating to the Thomas Wylde brand and
designs, including, without limitation, any copyrights, trademarks, patents, trade secrets, moral
rights, or any other rights therein ("IP"). The IP includes, without limitation, the following:

                                           TRADEMARKS

                 ~                                Serial No. L       Status
                                                  Reg. No.
                                                  4,045,284          Registered
                                                                     10/25/11
                 '      Henna Skull Design
                                                  85/282,535         Filed
                                                                     3/31/11
                 '    Henna Skull Design
                 THE WYLDE                        86/003,488         Filed
                                                                     7/6/13
                 THOMAS WYLDE                     3,283,944          Registered
                                                                     8/21/07
                 WYLDE BY THOMAS WYLDE            85/020,665         Filed
                                                                     4/22/10
                 DOGS GONE WYLDE                  77 /737,583        Abandoned
                                                                     1/14/13
                 THOMAS WYLDE                     77 /622,486        Abandoned
                                                                     1/28/13
                 THOMAS WYLDE                     78/778,668         Abandoned
                                                                     5/15/08
                 TW FOR THOMAS WYLDE              77 /742,386        Abandoned
                                                                     8/2/10
                 WYLDE                            77/853,330         Abandoned
                                                                     7/24/10
                 WYLDE CHILD                      78/379,441         Abandoned
                                                                     3/22/05




Membership Purchase Agreement                                                  Page 4



                                                                                        P_THOMAS000147
Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                              Main Document    Page 38 of 158




                                              COPYRIGHTS

              !Ilk                           Registration   Registration Date
                                             Number
              Acid Flower                    VA 1-344-484   04/14/2006

              Henna Skull                    VA 1-813-811   03/30/2011

              Skull Flower                   VAu 691-713    04/14/2006

              Skull Pattern                  VA 1-344-483   04/14/2006

              Money Print                    VA 1-853-563   10/24/2012

              Hidden Death Print             VA 1-853-575   10/24/2012

              Ballet Bowie Print             VA 1-853-570   10/24/2012

              Carpe Diem Print               VA 1-853-579   10/24/2012

              Goth Moth                      VA 1-853-573   10/24/2012

              Madame Butterfly               VA 1-853-576   10/24/2012

              Samona Print                   VA 1-853-569   10/24/2012

              Cyclops                        VA 1-907-692   9/11/2013

              Louis Skull                    VA 1-889-372   11/5/2013

              Spinal Tap                     VA 1-907-688   9/11/13




 Agreement to Purchase Membership Interest                                 Page 5


                                                                                P_THOMAS000148
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29           Desc
                             Main Document    Page 39 of 158




 List of Liabilities Being Transferred from Pau1a Thomas to Thomas Wylde. LLC

 Secured Promissory Note executed by POTW, LLC in favor of CBC Partners I, LLC, dated
 October 15, 2013 in the amount of $1,600,000

 Balloon Payment Promissory note executed by POTW, LLC in favor of Steven John Prestemon,
 dated March 27, 2011 in the amount of $228,000

 Balloon Payment Promissory note executed by POTW, LLC in favor of Steven John Prestemon,
 dated January 1, 2013 in the amount of $131,337




 Agreement to Purchase Membership Interest                                      Page6



                                                                                    P_THOMAS000149
Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                  Desc
                             Main Document    Page 40 of 158



                             ACTION BY WRITTEN CONSENT
                            OF THE MEMBERS OF PDTW, LLC

         The undersigned, Paula Thomas (the "Sole Member"), the sole member of PDTW, LLC,
 a California limited liability company (the "Company"), in accordance with the California
 Revised Uniform Limited Liability Company Act and the Operating Agreement of the Company
 does hereby take the following actions and adopts the following resolutions without a meeting
 with the intention that such actions will have the same force and effect as if a meeting was duly
 called and held:

        WHEREAS, the Sole Member has agreed to accept an assignment of certain of
        the company's liabilities.

        WHEREAS, the Sole Member has determined it to be in the best interest of the
        Company to transfer those liabilities to the Sole Member.

        NOW, THEREFORE, IT IS RESOLVED that the following liabilities held by the
        Company are hereby transferred and assigned to Paula Thomas individually:

        Secured Promissory Note executed by PDTW, LLC in favor of CBC Partners I,
        LLC, dated October 15, 2013 in the amount of $1,625,000

        Balloon Payment Promissory note executed by PDTW, LLC in favor of Steven
        John Prestemon, dated March 2 7, 2011 in the amount of $228,000

        Balloon Payment Promissory note executed by PDTW, LLC in favor of Steven
        John Prestemon, dated January I, 2013 in the amountof$131,337

        RESOLVED, FURTHER, that the Company be and it hereby is authorized,
        empowered, and directed to take such further action as it deems necessary to
        effectuate the foregoing resolutions.

        RESOLVED, FURTHER, that the Company shall obtain any consents, from the
        Note holders or otherwise, to authorize the transfer of the foregoing liabilities to
        Paula Thomas.

        This Consent shall be effective for all purposes on December_, 2014.

                                      SOLE MEMBER:



                                      Paula Thomas




                                                                                           P_THOMAS000150
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 41 of 158




  EXHIBIT ''22''
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 42 of 158


  1             SUPERIOR COURT OF THE STATE OF CALIFORNIA
  2              COUNTY OF LOS ANGELES, CENTRAL DISTRICT
  3


  4      PAULA THOMAS, INDIVIDUALLY AND IN
         THE RIGHT OF AND FOR THE BENEFIT
  5      OF THOMAS WYLDE, LLC, A CALIFORNIA)
         LIMITED LIABILITY COMPANY, AND    )
  6      PDTW [PAULA DOROTHY THOMAS WYLDE],)
         LLC, A CALIFORNIA LIMITED COMPANY,)
  7                                                         )
                        Plaintiffs,                             No. BCS96495
  8
                vs.
  9
         THOMAS WYLDE, LLC, A CALIFORNIA
 10      LIMITED LIABILITY COMPANY; JOHN
         HANNA, AN INDIVIDUAL, JENE PARK,
 11      AN INDIVIDUAL, SHOT IN THE
         ARMOIRE, LLC, A FLORIDA LIMITED
 12      LIABILITY COMPANY, AND H&H
         FASHION, LLC, A FLORIDA LIMITED
 13      LIABILITY COMPANY, AND DOES 1
         THROUGH 5 0,
 14
                        Defendants.
 15
 16
 17                      DEPOSITION OF DAVID SCHNIDER
 18                         Los Angeles, California
 19                         Wednesday, April 4, 2018
 20
 21
 22      Reported by:
         KATHLEEN E. BARNEY
 23      CSR No. 5698
 24      Job No. 2863757
 25      PAGES 1 - 201

                                                                     Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 43 of 158


  1                         (Exhibit 69 was marked for
  2               identification by the Certified Shorthand
  3               Reporter and is attached hereto. )
  4     BY MR. BILLER:

  5               Q        Do you know what 69 is?

  6               A         Pardon?
  7               Q        Exhibit 69, you can read it .

  8               A        Yes.
  9               Q        Did you read it?
 10               A        Not yet.
 11               Q        Go ahead and read it to yourself .
 12               A         (Witness complies. )

 13               Q        Have you read Exhibit 69?
 14               A        Yes.
 15               Q        Do you know why you were sent this
 16     e-mail?
 17               A        As a copy for reference information and
 18     maybe file .
 19               Q        What file?
 20               A         It could be an HR file .
 21               Q        Okay .      Was there an HR file on
 22     Paula Thomas?
 23               A        You mean a folder?
 24               Q        A folder.
 25               A        Yes .

                                                                  Page 84

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 44 of 158

  1   I   APP EARA_N
                   _ C_E_S_ : - - - - - - -- ~
      l
  2

  3       For Plaintiffs:
  4

  5              LDT CONSULTING,            INC.
  6              BY:     DIMITRIOUS         P.    BILLER
  7             Attorney at Law
  8              15113     West Sunset Boulevard
  9              Pacific Palisades,               California 90272
 10              (310)     459-9870
 11              ldtconsulting@verizon.net
 12
 13       For Defendants:
 14
 15              KAUFMAN DOLOWICH             &   VOLUCK,      LLP

 16              BY:     ROBERT SILVER
 17              Attorney at Law
 18              11755 Wilshire Boulevard

 19              Los Angeles,         California            90025
 20              (424)     901-7978
      l          rsilver@kdvlaw.com
 21
 22
 23       Also Present:
 24
 25              PAULA THOMAS

                                                                     Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 45 of 158


 1                                    INDEX

 2     WITNESS                                              EXAMINATION

 3     DAVID SCHNIDER
 4

 5

 6                            BY MR. BILLER:                                8

 7

  8

  9                                  EXHIBITS

10     NUMBER                      DESCRIPTION                        PAGE

11     Exhibits 120 Guaranty, Promissory notes and                         32

12     through 129       Line of Credit

13
 14    Exhibit 130       Binding Term Sheet                                40

 15
16     Exhibit 131       E-mails                                           45

 17

 18    Exhibit 132       Articles of Organization                          56

 19
 20    Exhibit 133       Quickbooks transaction report***                  84

 21
 22    Exhibit 134       Document***                                       84

 23
 24    Exhibit 135       Action by Written Consent of the                  9S

 25                      Members

                                                                   Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document    Page 46 of 158


 1                                                                               l
 2     Exhibit 136       Notice of Proposed Action by                      98

 3                       Written Consent
 4

  5    Exhibit 137       E-mails                                       101

  6

 7     Exhibit 138       Handwritten list                              109

  8

  9    Exhibit 139       Action by Written Consent of the              109

10                       Members of PDTW, LLC
11

12     Exhibit 140       Amended Exhibit B, Members and                114

13                       Capital Contributions
14
15     Exhibit 141       E- mail s                                     116

16

17     Exhibit 142       Document titled "Thomas Wylde "               123

18

19     Exhibit 143       E-mail                                        126

20
21     Exhibit 144       E-mails                                       127

22

23     Exhibit 145       201 3 tax return                                  131

 24
 25    Exhibit 146       2015 tax return                                   133


                                                                   Page 5

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                        Main Document    Page 47 of 158


  1

  2   I   Exhibit 147    2015 tax return                               143

  3
  4       Exhibit 148    E-mails                                       145

  5

  6       Exhibit 149    E-mails                                       1 46

  7

  8       Exhibit 150    E-mails                                       1 49

  9

10        Exhibit 151    E-mails                                       150

11

 12       Exhibit 152    E-mails                                           152

 13

14        Exhibit 153    E-mail s                                          153

15

16        Exhibit 154    E- mails                                          158

17

18        Exhibit 155    Operating Agreement of Thomas                     162

19                       Wylde, llc

 20

 21       Exhibit 156    Amended and Restated Operating                    164

 22                      Agreement o f Thomas Wylde, LLC

 23

 24       Exhibit 157    E-mails                                           1 ,6 7

 25

                                                                   Page 6

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 48 of 158


  1    Exhibit 158       E-mails                                       167
  2

 3     Exhibit 159       Amended Notice of Deposition                  172

 4

  5    Exhibit 160       Invoice                                       181

  6

  7    Exhibit 161       Invoice                                       182

  8

  9    Exhibit 162       E-mails                                       1 84

10

11     Exhibit 163       E- mail                                       188

12

13     Exhibit 164       E-mails                                       190

14

15

16     ***Exhibits 133 and 134 were retained
17

18

19

20

21

22

23
 24

 25

                                                                   Page 7

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29         Desc
                         Main Document    Page 49 of 158


  1        Los Angel es, California, Wednesday, April 4, 2018
  2                                   12:49 p.m.

  3

  4                              DAVID SCHNIDER,

  5     hav i ng been administered an oath, was examined and
  6      testified as follows:
  7

  8                                 EXAMINATION

  9     BY MR. BILLER:

10          Q      Good mornin, David .            It's Dimitrios Biller .
 11     Obviousl        we've met before in three other
 12     deP,ositions.       This is the fourth session of y our

 13      notice of taking de_12osition and subP.oena starting on
 14     Aug ust 10th.
 15                Is that consistent with              our memory?

 16         A      I don't remember the date, but the rest is.
 17         Q      Okay .   And we're taking this p articular
 18      de osition because on Se tember 28th y ou p roduced,,
 19      for the first time a manila folder -- not a manila
 20      folder, a Redweld -- I think it's about three inches
 21      tall -- of e-mails and                               es and documents;

 22      is that ri9 ht?
 23         A.     I believe so.
 24         Q      And it's actually four inches tall.                  I' m
 25      h oldin    a measuring stick to it.                  Do y ou see that?

                                                                         Pae 8

                                  'veritext Legal Solutio s
                                       866 299-5127'
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29          Desc
                        Main Document    Page 50 of 158


                 .MR. SILVER:      IA ruler?
 2      BY MR. BILLER:
 3         .Q,   .A   ruler.    I'm sorr .
 4                Do y ou see that?         It's four inches tall?

 5         IA     I can't see the number              but I see -- I don't
 6      k now if those are the documents .                    I    resume the

 7      are.     ~ ut I see that y ou're holding a ruler and it

 8      looks like about three, three and a half inches of

 9      documents that y ou're measuring.

10          Q,    Oka .    This de osition is                 rimaril_y focused

11      on the documents that            ou p roduced             but the

12      documents y ou         reduced relate to the documents an

13      testimony you previously gave.

14                Do you understand?

15          A     I understand what you're saying.

16          Q     Okay.    So do you want me to go through the
 17     admonishments that I've gone over three times?

 18         A     I don't think that's necessary.

19                MR. SILVER:       Not necessary.

 20               MR. BILLER:       Pardon?

 21               MR. SILVER:        I'm adding not necessary.

 22      BY MR. BILLER:
 23         Q,    Frankly , y our e-mails caused more                   roblems i n

 24      my mind than it solved, so I need to ask y ou some

 25      foundational guestions.


      L                           'Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 51 of 158


   1    condition.
   2              Q         Okay.     Who made the decision to cut the
   3    salaries?
   4              A         I believe they all talk about it and

   5    agreed to it.
   6              Q         Including Paula Thomas?
   7              A         Yes, that's why I confirmed .
   8              Q         Okay.    And then you prepared a chart of
   9    what the salaries were and how they would be impacted
 10     with the one third reduction; correct?
 11               A         I believe so.
 12               Q         Yeah.     And what was the payment cycle
 13     for Paula Thomas?
 14               A         I can't remember.            I think once a month.
 15               Q         Once a month.         At the end of the month
 16     or the beginning of the month?
 17               A         The beginning of the month.
 18               Q         So if the chart showed that Paula Thomas
 19     received $16,000            approximately $16,000 in April of
 20     2015 and nothing in May 2015, what would that tell you
 21     about her employment status?
 22               MR . PEDDIE:      Objection, vague.          It calls for
 23     speculation.
 24     BY MR. BILLER:
 25               Q         She didn't work for free, did she?


            _ _ _ _ _ _ _ ____ _ _ _ _ _ _ _ _ _ _ _ __P_a_g_e_ a_9_ _ _1
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 52 of 158


  1              You remember before -- two weeks ~ rior to
  2     that date, correct?
  3         A    Probabl     earlier than that.

  4         Q    So what is the date?             What is the date
  5     specifically that you -- was it July 1?
  6         A    I don't know.
  7         Q    Was it before or after July 4th holiday?

  8         A    I don't know.
  9         Q    But it was before -- 14 days before July 22,
10      correct?
 11         A    I can't tell you specifically .              It was

 12     definitely before July 22.              I suspect it was even
 13     before that.
 14         Q    You say it takes two weeks to get a stamp .

15      That's 14 days, okay.
16          A    So I said -- first I said it takes on average
17       in my experience now two weeks.                 I don't know if we
 18     did this rush or not, but I would
 19         Q    You're all over the place.
 20              MR. SILVER:       No, he's not.

 21      BY MR. BILLER:
 22         Q    Yes, you are.        Answer my question.
 23              MR. SILVER:       Come on.
 24      BY MR. BILLER:
 25         Q    Did y ou know that a new com~ any was              oin~ to

                                                                   Pae 75

                                 Veritext Legal Solutions)
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document    Page 53 of 158

                                                                                   7
  1     ~ e formed before July 8th ~ 2014?                   Yes or no?
 2             A   Probabl_y.
 3             Q   How soon before Jul y 8 did y ou know t h at
 4      comp any was going to be formed?
  5            A   I don't recall.

  6            Q   So the earliest time that you can remember
 7      that the com_p any was g oin.9 to be formed was

  8     Jul y 8, 2014        right?

  9                The e arliest?       No     it could have been before

10      then.
11                 Ok~ .     ~ u t you don't remember.
12                 I don't.
13                 We don't live on could have , would have 1
14      should haves.           e live on memory,_,. we live on facts ~

15      oka?       So if y ou remember,           ive me the first date

16      y ou think _you would have remembered.
17             A   I don't remember.           I told y ou tha t.
18                 Oka_y .   Give me a ..9eneral date before y ou
19       think     ou first remembered -- first learned about

20       it.
21                 It would have been in mid-2014 sometime
22      ~ efore we filed the articles.

 23            Q   And the article was filed 14 days, according

 24      to your own testimony, fourteen days --
 25                MR. SILVER:        That's not what he said.            Will

                                                                     Page 76

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document    Page 54 of 158


  1     you stop?        You can say whatever you want, but I 1 m

  2     objecting, it misstates his testimony.

  3               Go ahead.

  4     BY MR. BILLER:
  5         Q     Okay.     You would have known about it at least
  6     by July 9th, wouldn't you, when the first offer came

  7     in, right?

  8         A     Yes.

  9         Q     You knew it by then, right?

 10         A     I think I knew it before then, but yes, at

 11     least by then.

 12         Q     So y ou knew before then.
 13               When did     Y.OU   talk to Paula Thomas about this

 14     new comJ?. any ?
15          A,    I don't recall.
16          Q     n id y ou talk to her before or after this

17      date, July 22?

 18         Aj    Probably before.          I don 1 t recall if my
 19      conversations were with her or Andrew A~ felberg .

 20         Q     You don't know what Andrew A felberg toi~

 21       er, do y ou?
 22         .A.   I don 1 t.
 23         Q     He could be a shitty lawyer and didn't tell

 24      her anything, right?

 25         A     Well, that's not my experience, but I suppose

                                                                   Page 77

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                          Main Document    Page 55 of 158


  1      it's possible.
  2          Q      So you have absolutely no persona l k nowled ge
  3      as to what Apfelberg told her, right?
  4          A      Correct.
  5          Q      So let's forget about him.                 Let's talk about
  6      you.
  7          A      Okay.
  8          Q      Okay?     When was the first date that you
  9      remember telling Paula Thomas about a new company?
 10          A      I don't recall.
 11          Q      Let's talk about this oral ag reement.                  Who
 12      did Y.ou learn that from?
 13         A       I don't know what y ou're referrin                to.
 14          Q      Oral a g reement to form a new comp any .
 15                 MR. SILVER:       I think that was your term.                 I

 16      think he said that he acted at John Hanna's
 17      direction.
 18      BY MR. BILLER:
 19          Q      Okay.     When did John Hanna ask y ou to do
 20      that?
 21         ,..     I don't recall.
 22          Q      Was it -- it was certainl                 before July 8th,
 23      correct?
 24          A      Not certainly .        It was certainly before
 25               22nd.

                                                                      Page 78
                                                                                      J
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                          Main Document    Page 56 of 158


  1          Q    Well, it was p rior to the time                OU   file~
  2     articles of organization, correct?
  3          A!   Correct.
  4          ~    \!Uld if it takes 14 -- let's assume it takes
  s     14 day s.
  6               If we did it on normal s_peed, not rush, and
  7      if it did at this time take 14 day s, then at least
  8     14 day s before the 22nd I would have had the
  9     instruction to file it .
 10          Q    Okay .     r/Uld then y ou created the o_p erating
11      agreement, rig ht?
12          J\,   'N o.

13          Q     That was created by Jenkins.                 I understand
14      that.
15          iAi   Yes.
16          Q     But      ou finished it?
17          ,,A   Yes.
18          Q     You're the one who p ut the final               reduct
19      together, rig ht?
20                Yes.
21          .Q    And y ou're telling me between the time that

22      ~ ou filed the Articles of Incor~oration and the time
23      of the op erating a g reement,              ou didn't have any
24      discussions whatsoever what should be contained in
25      that op erating agreement?




                                   Veritext Leg al Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                           Main Document    Page 57 of 158


  1           '.A    I'm sure we did .
  2           Q.     With who?
  3           ,A    tAll ri.9ht.     'Well, there were discussions wit~
  4      John Hanna.          I'm E_retty sure I had discussions wit~
  5      Jene Park.         I think that I had some discussions wit~
  6      Paula Thomas.
  7           ~     You think, but y ou don ' t know?
  8           ~      I'm p retty sure I did.
  9           Q.    Mel l _r_ she' s here .     Jmd I 'm going to s~y y o
 10      didn't.       And if I'm wro~gJ she'll correct me.
 11                 'You didn't have any d i scussions with Paula
 12                                                                           In
 13      fact       y ou didn't show it to her .
 14           A,     I think I      robablY did have conversations
 15      with her about it.           I would have shown it to her
 16      lawyer.       I'm not sure that I ever would have ~iveru
 17      it
 18                  Why not?
 19                  Because she was re resented by counsel.
 20                  Oh.    So you felt you can represent her at the
 21      same time as PDTW and Paula Thomas, but you couldn't
 22      tell her about the new operating agreement because
 23      she was represented by counsel?                   Really?
 24           A      I don't understand your question.               Do you
 25      want to rephrase that?

                                                                      Page 80

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                           Main Document    Page 58 of 158


           Q       Yeah, I'll rephrase the               uestion.

 2                 It a_pj> ears to me y ou _.E,ick and choose when y ou

 3      can hel£ Paula Thomas or talk to Paula Thomas .

 4      Sometimes        ou can because y ou're acting as her

 5      law er, y ou're acting as a friend , _you're acting as

 6      the        as PDTW, correct?
 7                 I think in g eneral I could talk to Paula

 8      Thomas.      We were working tog ether.                I could have

 9      told her about these things.                  I g enerall    went
10      throug h her lawy er .
11                 The op erating a g reement essentiall              set u   a

12      new corp oration 1 correct?

13            A    No.      The corporation was set l!P b             the

14      articles.        'But the o__p erating a g reement _governs how

15      it's run.
16            Q,   Okay .
17            A    You don't need an o_peratin                 agreement to have

18      a com any .

19            Q    But _you created one?

20            A,   'Yes.

21            Q    .And Paula Thomas wasn't an owner, not a name~

22      owner?

23            ~    In the orig inal o erating agreement, no.

24            Q    No.      And she wasn't given specifically any
25      duties whatsoever in the original operating


     L_                             Veritext Legal Solutions
                                                                        Page 81


                                         866 299-5 t 27
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 59 of 158




  EXHIBIT ''23''
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 60 of 158


 1       CALIFORNIA SUPERIOR COURT OF THE STATE OF CALIFORNIA
                COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 2     PAULA THOMAS, INDIVIDUALLY,


 3                           PLAINTIFF,


 4          vs.                                         CASE NO. 18STCV05667


 5     l)KRING & CHUNG, LLC; (2) KENNETH    VOLUME I
       W. CHUNG, AN INDIVIDUAL; (3)         (PAGES 1-346)
  6    LAURA C. HESS, AN INDIVIDUAL; (4)
       ALLYSON K. THOMPSON, AN
  7    INDIVIDUAL, (5) LAURA BOOTH, AN
  8    INDIVIDUAL, (6) ANDREW APFELBERG,
  9    AN INDIVIDUAL; (7) OLIVIA GOODKIN,)
       AN INDIVIDUAL; (8) LEE DRESIE, AN)
 10    INDIVIDUAL; (9) GREENBERG GLUSKER,)
       A LLP; (10) JENE PARK, AN          )
 11    INDIVIDUAL; (11) JOHN HANNA, AN
 12    INDIVIDUAL; (12) KF PROFESSIONAL,
       A CALIFORNIA CORPORATION; (13)
 13    NORMAN KO, AN INDIVIDUAL; (14)
 14    JOSEPH FOSTER; AN INDIVIDUAL, (15))
 15    MELODY RAFOLS, AN INDIVIDUAL; (16) )
       YOONSUNG BAE, AN INDIVIDUAL, (17) )
 16    KYU HONG KIM, CPA, INC. AN
 17     INDIVIDUAL; KYU HONG KIM, AN
        INDIVIDUAL; ALICE KIM, AN
 18     INDIVIDUAL, AND DOES 1 THROUGH 50,)
 19                                                 )
                             DEFENDANTS.
 20
 21          VIDEOTAPED DEPOSITION OF ANDREW APFELBERG, ESQ.
 22                      FRIDAY, APRIL 26, 2019
 23    JOB NO. 3268172
 24    REPORTED BY:  IVY REID, CSR NO. 13897
 25    Pages 1- 345

                                                                      Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 61 of 158


 1                   VIDEOTAPED DEPOSITION OF ANDREW APFELBERG,
 2      ESQ., TAKEN ON BEHALF OF THE PLAINTIFF, AT 9:05 A.M.,
 3      FRIDAY, APRIL 26, 2019, AT 2049 CENTURY PARK EAST, SUITE
 4      2450, LOS ANGELES, CALIFORNIA 90067, BEFORE IVY REID, CSR
 5      NO. 13897.
 6

 7      APPEARANCES OF COUNSEL:
  8     FOR THE PLAINTIFF:
  9                  LDT CONSULTING, INC.
                     BY:   DIMITRIOS -P. BILLER, ESQ.
 10                  15113 WEST SUNSET BOULEVARD
                     SUITE 9
 11                  PACIFIC PALISADES, CALIFORNIA 90272
                     310.459.9870
 12                  BILLER LDTCONSULTING@VERIZON.NET
 13
 14     FOR THE DEFENDANTS:
 15                  HILL FARRER
                     BY:   KEVIN H. BROGAN, ESQ.
 16                  300 SOUTH GRAND AVENUE
                     37TH FLOOR
 17                  LOS ANGELES, CALIFORNIA 90071
                     213.620.0460
 18                  KBROGAN@HILLFARRER.COM
 19
 20     ALSO PRESENT:
 21                  LEE A. DRESIE, ESQ.
 22                  JULIO LUEVANO, VIDEOGRAPHER
 23                  PAULA THOMPSON
 24
 25

                                                                   Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document    Page 62 of 158


 1                                       INDEX
 2
 3      DEPONENT                       EXAMINATION                         PAGE
 4      ANDREW APFELBERG, ESQ .
 5
                                       BY MR. BILLER                          6

 6
 7
                                    E X H I B I T S
  8
        EXHIBIT                                                            PAGE
  9
        EXHIBIT 1       COMPLAINT                                            15
10
        EXHIBIT 2       DECLARATION                                          47
11
        EXHIBIT 3       E-MAIL, SCHNIDER BK 001162                           68
12
        EXHIBIT 4       E-MAIL, SCHNIDER BK 001233 TO 1234                   69
13
        EXHIBIT 5       GREENBERG GLUSKER INVOICES,                         135
 14                     P THOMAS000045 TO 48
 15     EXHIBIT 6       E-MAIL CHAIN, SCHNIDER BK 001310 TO 1315             79
 16     EXHIBIT 7       LETTER, PDTW TW GG000771 TO 777                      87
 17     EXHIBIT 8       INDEPENDENT CONTRACTOR AGREEMENT,                   114
                        SCHNIDER BK 005021 TO 5073
 18
        EXHIBIT 9       LETTER, SCHNIDER BK 003920                          123
 19
        EXHIBIT 10      E-MAIL, SCHNIDER BK 001530 TO 1532                  129
 20
        EXHIBIT 11      E-MAIL, PDTW TW GG000049 TO 50                      131
 21
        EXHIBIT 12      INVOICES, P THOMAS000049 TO 78                      145
 22
        EXHIBIT 13      BINDING TERM AGREEMENT, PDTW TW_GG000661            175
 23
        EXHIBIT 14      E-MAIL, PDTW TW GG000659 TO 660                     184
 24
        EXHIBIT 15      E-MAIL, PDTW TW GG000667 TO 668                     186
 25

                                                                   Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document    Page 63 of 158
                                                            - - - - - - - - --..
  1     INDEX (CONTINUED) :
  2
  3                               E X H I B I T S
  4     EXHIBIT                                                            PAGE
  5     EXHIBIT 16      E-MAIL, PDTW TW GG000669                           187
  6     EXHIBIT 17      NOTES, P DTW TW G G000670                          188
   7    EXHIBIT 18      NOTES, PDTW TW GG000671 TO 672                     189
   8    EXHIBIT 19      E-MAIL, 03112 TO 3116                              191
   9    EXHIBIT 20      E-MAIL, PDTW TW GG000667 TO 672                     197
10      EXHIBIT 21      INVOICES, PDTW TW 00000836 TO 838                   199
 11     EXHIBIT 22      LETTER, P THOMAS000105 TO 109                       220
 12     EXHIBIT 23      LETTER FROM ANDREW APFELBERG TO PAULA               248
                        THOMAS DATED 11/24/14
 13
        EXHIBIT 24      E-MAIL, P THOMAS000152 TO 153                       253
 1 4!
        EXHIBIT 25      E-MAIL , P THOMAS000112 TO 151                      25 7
 15
        EXHIBIT 26      E-MAIL, SCHNIDER BK 00 15 48 TO 1553                276

 16
        EXHIBIT 27      E-MAIL, SCHNIDER BK 003992 TO 3397                  281

 17
        EXHIBIT 28      EMAIL, SCHNIDER BK 005163 TO 5209                   281
 18
        EXHIBIT 29      AMENDED AND RESTATED OPERATING AGREEMENT, 291
 19                     SCHNIDER BK 003604, 30 PAGES
 20     EXHIBIT 38      E-MAIL, SCHNIDER_BK 000563 TO 623                   321
 21                         INSTRUCTED NOT TO ANSWER
 22                                     (NONE)
 23
 24                            INFORMATION REQUESTED
 25                                     (NONE)

                                                                     Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29          Desc
                         Main Document    Page 64 of 158


 1                         LOS ANGELES, CALIFORNIA

 2                    FRIDAY, APRIL 26, 2019, 9:05 A.M .

 3

 4                    THE VIDEOGRAPHER:        Good morning .   We're on      09:05:47

 5        the record.     The time is 9:05 a.m.           Today's date is      09:05:49

  6       April 26, 2019.      My name is Julio Luevano, Junior.               09:05:54

 7        I'm the notary video technician with Veritext Legal                  09:06:00

  8       Solutions, located in Los Angeles, California.                       09:06:05

  9                   We're recording these proceedings at 2049                09:06:07

 10       Century Park East, Los Angeles, California.              This is     09:06:09

 11       media one for the video deposition of Andrew                         09:06:13

 12       Apfelberg in the action entitled Paula Thomas versus                 09:06:17

 13       Kring   &   Chung, LLC.                                              09:06:22

 14                    This deposition is being taken on behalf of             09:06:24

 15       the plaintiff.      The case number is 18STCV05667.          Now     09 : 06:26

 16       may I please have an introduction for the record                     09:06:33

 17       beginning with counsel.                                              09:06:36

 18                    MR. BILLER:     Dimitrios Biller on behalf of           09:06:37

 19       plaintiff and Paula Thomas and plaintiff TW                          09:06:39

 20       Holdings, Inc.                                                       09:06:45

 21                    MR. BROGAN:     Gavin Brogan on behalf of the           09:06:47

 22       Greenberg Glusker defendants.                                        09:06:47

 23                    MR. DRESIE:     Lee Dresie of Greenberg                 09:06 : 50

 24       Glusker.                                                             09:06:50

 25                    THE VIDEOGRAPHER:        Thank you.                     09:06:53

                                                                             Page 5

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 65 of 158


  1       Ms. Reporter, please administer the oath.                   09 : 07:01

  2                 THE WITNESS:    I do.                             09:07:02

  3                        ANDREW APFELBERG, ESQ.,                    09:07:03

  4       called as a witness on behalf of the Plaintiffs,            09:07:03

  5       having been first duly sworn, was examined and              09:07:03

  6       testified as follows:                                       09:07:03

  7                                ---000---                          09:07:03

  8                              EXAMINATION                          09:07:03

  9                                ---000---                          09:07:03

 10       BY MR. BILLER:                                              09:07:03

 11            Q.   Have you had your deposition taken                09:07:03

 12       before?                                                     09:07:05

 13            A.   No.                                               09:07:05

 14            Q.   What's your name?                                 09:07:06

 15            A.   Andrew Apfelberg.                                 09:07:07

 16            Q.   Do you understand what you just did when          09:07:09

 17        you raised your right hand?                                09:07:10

 18            A.   I do.                                             09:07:11

 19            Q.   What did you do?                                  09:07:12

 20            A.   Took an oath.                                     09:07:13

 21            Q.   Took the oath to tell the truth and nothing       09:07:15

 22        but the truth; right?                                       09:07:17

 23            A.   Correct.                                           09:07:18

 24            Q.   You know the penalty of perjury applies;           09:07:19

 25        right?                                                      09:07:21

                                                                    Page 6

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                          Main Document    Page 66 of 158


  1            A.     Correct.                                           09:07:21

  2            Q.     In other words, if you make an intentional         09:07:21

  3       misstatement of a material fact, you may be and can            09:07:23

  4       be reported to law enforcement agencies for                    09:07:28

  5       prosecution.                                                   09:07:33

  6                   Do you understand that?                            09:07:34

  7            A.     I do.                                              09:07:35

  8            Q.     Okay.     Do you know what the penalty is for      09:07:35

  9        perjury?                                                      09:07:38

 10            A.     I don't.                                           09:07:38

 11            Q.     It's one year or $10,000.                          09:07:39

 12                   Do you understand?                                 09:07 : 41

 13            A.     I do.                                              09:07:41

 14            Q.     Okay.     I'm going to be asking you questions     09:07:42

 15        and I'm going to be showing you lots of documents.            09:07:46

 16        When I ask you a question, whether it's with a                09:07:50

 17        document or not, if you don't understand my                   09:07:52

 18        question, you got to let me know.                             09:07:55

 19                   Do you understand?                                 09:07:57

 20            A.       I do.                                            09:07:59

 21            Q.       Okay.   If it's vague, ambiguous,                09:08:00

 22        unintelligible, you have to let me know because I             09:08:03     l
 23        need to know if you don't understand the question             09:08:06

 24        and ask you a better question.                                09:08:08

 25                     Do you understand?                               09,08,10 1
                                                                       Page 7

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document    Page 67 of 158


  1   r       A.      Okay.                                                 09:08:11

  2           Q.      One person can speak at a time, the person            09:08:13

  3       asking the question and the person answering the                  09:08:17

  4       question.     Counsel may raise objections.        If he does     09:08:19 1

  5       raise objections, please let him finish his                       09:08:23

  6       objection.     The objection in most circumstances will           09:08:27

  7       be to preserve the objection for a judge and make a               09:08:29
                                                                                       I

  8       ruling upon that at a later date.                                 09:08:32

  9                   Do you understand?                                    09:08:35

 10            A.     Okay.                                                 09:08:35

 11            Q.     If you want the question read back to you             09:08:35

 12       because you don't remember it as a result of the                  09:08:37

 13       objection, we'll read that question back.           If you        09:08:37

 14       want me to restate the question, I'll be more than                09:08:41

 15       happy to restate it.                                              09:08:44 ·

 16                   Do you understand?                                    09:08:45

 17            A.     Yes.                                                  09:08:45

 18            Q.     Okay.   You're not entitled to speculate.             09:08:46

 19        You are entitled to provide estimates --                         09:08:49

 20       estimations.                                                      09:08:52

 21                   Do you know the difference?                           09:08:53

 22            A.     No.                                                   09:08:54

 23            Q.     Okay.   In front of you there's a conference          09:08:54

 24        table; right?                                                    09:08:57

 25            A.     Yes.                                                  09:08:58



      L                           Veritext Legal Solutions
                                                                          Page 8


                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                         Main Document    Page 68 of 158


  1             Q.   So if you were to look at the conference               09:08:58

  2       room, stand up, walk it, do measurement by your eye,              09:08:59

  3       if I were to ask you what's the dimensions of the                 09:09:04

  4       conference table, you can actually ask -- tell me                 09:09:06

  5       the answer to that question because you actually saw              09:09:10

  6       it.                                                               09:09:12

  7                  Do you understand?                                     09:09:13

  8             A.   Yes.                                                   09:09:13

  9             Q.   But you didn't measure it.          You saw it and     09:09:14

 10       provided me an estimate.                                          09:09:16

 11                  Do you understand?                                     09:09:17

 12             A.   Okay.                                                  09:09:18

 13             Q.   If I were to ask you what's the size of my             09:09:18

 14       desk in my office -- I don't think you've been in my              09:09:20

 15        office -- and you give an answer, that would be                  09:09:23

 16        speculation.                                                     09:09:25

 17             A.   Got it.                                                09: 0 9:27

 18             Q.   Do you understand?                                     09:09:27

 19             A.   Yes.                                                   09: 0 9:28

 20             Q.   Okay.                                                  09:09:29

 21             A.   Thank you.                                             09:09:29

 22             Q.   At the end of these proceedings -- at the              09:09:35

 23        end of these proceedings there's going to be a                   09:09:40

 24        transcript.      It's going to be a voluminous                   09: 0 9:42

 25        transcript.      It's going to be about 400 pages, and           09:09:43

                                                                          Page 9

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29     Desc
                        Main Document    Page 69 of 158


 1        you're going to be asked to read the transcript, and           09: 0 9:47 1

  2       if you find it necessary to make changes to your               09: 0 9:50

  3       testimony -- you may find a need to make changes,              09:09 : 52

  4       you may not, I don't know.                                     09:09:57

  5                 But if you do make a change to a material            09:1 0 :00

  6       answer in the transcript, I will have the right to             09:1 0 :02

  7       comment upon that change at the time of trial and              09:10:08

  8       attack your credibility for making a material change           09:10:12

  9       to the transcript.                                             09: 10: 15

 10                 Do you understand?                                   09:10:16

 11           A.    Okay.                                                09:10:16

 12            Q.   So I welcome you and I encourage you to              09:10:17

 13       provide the best testimony here today because I want           09: 1 0:20

 14       to avoid that situation.       It's embarrassing to you,       09:10:23

 15       embarrassing to your client, and it denies me the              09:10:26

 16       opportunity to ask you a question about the real               09:10:30

 17       answer because once you leave the deposition room,         I   09 : 10:32

 18       can't ask you any more questions.                              09:10:37

 19                 Do you understand?                                   09:10:39

 20            A.   Okay.                                                09:10:40

 21            Q.   In other words, if you change an answer              09:10:40

 22        after the deposition is over, then I can't ask you a          09:10: 4 5

 23        question about that changed answer.                           09:10:52

 24                 Do you understand?                                   09:10:53

 25            A.   Okay.                                                09:10:53

                                                                     Page 10

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                        Main Document    Page 70 of 158


  1       she would remain on as an employee.                             10:59:20

  2                 In July 2014, I was advised that the                  10 : 59:23

  3       companies did not want Greenberg Glusker to continue            10:59:27

  4       to represent the companies in any capacity, expect              10:59:30

  s       for one brief phone call in October 2014.          Neither      10:59:33

  6       Greenberg Glusker nor I subsequently provided                   10:59:37

  7       services to the companies."                                     10:59:40

  8           Q.    Okay.   Why was Greenberg discharged or               10 : 59:42

  9       asked not to work on the case anymore?                          10:59:48

 10                 MR. BROGAN:     Lack of foundation.      You can      10:59:55

 11       answer if you know.                                             10:59:56

 12                 THE WITNESS:     Based on my belief and               11:00:01

 13       understanding, Mr. Hanna did not like the fact that             11:00:05

 14       I was very critical of him and his investment group             11:00:14

 15       and did want me or my firm around .                             11:00:19

 16       BY MR. BILLER:                                                  11:00:22

 17            Q.   And when did that conversation take place?            11:00:22

 18            A.   Which conversation?                                   11:00 : 26

 19            Q.   The conversation that you just conveyed.              11:00:27

 20                 MR. BROGAN:     That's incomplete.       It's vague   11:00:31

 21       as to time, but you can --                                      11:00:33

 22                 THE WITNESS:      The conversation about us no        11:00:36

 23        longer providing services?                                     11:00 : 37

 24        BY MR. BILLER:                                                 11:00 : 38

 25            Q.   Yeah.                                                 11:00:38



      L                           Veritext Legal Solutions
                                                                       Page 99


                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 71 of 158


              A.     What's your question about that                  11:00:40 '

 2        conversation?                                               11:00:42

  3           Q.     When did you learn tha t you were being          11:00:44

 4        terminated and your firm was being terminated for           11:00:52

          the reasons you explained?                                  11: 00: 54
                                                                                   II
  5

  6           A.     I would assume on the last day that we           11:00:56

  7       billed to the file because if we're terminated we           11:01:01

  8       wouldn't, you know, probably stop working then.             11 : 01:03

  9           Q.     That would be July 10?                           11 : 01:06

 10           A.     I don't recall the exact date, but I think       11:01:09

 11       it's probably around there.                                 11:01:11

 12           Q.     Yeah.   That's the date as reflected in your     11:01:12

 13       time sheets.                                                11:01:15

 14                  Did you ever convey this information to          11 : 01:18

 15       Paula?                                                      11 : 01:21

 16                  MR. BROGAN:     Objection.                       11:01 : 22

 17       BY MR. BILLER:                                              11:01:23

 18            Q.    Did you ever convey information that you         11:01:23

 19       were being -- I don't want to say discharge, because        11 : 01:27

 20       that implies something, you know - - that your firm         11:01:31

 21       was not going to be representing the companies any          11:01:35

 22       longer because you were critical of Hanna?                  11:01:38

 23            A.    I don't know if I relayed all that               11:01:42 1

 24       information to her .      No, I don't recall one way or     11:01 : 45

 25       another.                                                    11:01 : 48

                                                                  Page 100

                                   Veritext Legal Solutions
                                        866 299-5 I 27
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29              Desc
                        Main Document    Page 72 of 158


 1              Q.   Don't you think that is important for the                 11:01:49

 2    r   owner of those companies to understand?                              11:01:52

 3                   MR. BROGAN:     The reason he was terminated?             11:01:56

 4        Objection.    Vague.                                                 11 : 01:58

 5        BY MR. BILLER:                                                       11:01:59

 6              Q.   You can answer.                                           11:01:59

 7                   THE WITNESS:     Ma ' am, can you please read me          11:02:03

 8        the question?                                                        11:02:09

 9                   (The record was read by the court reporter                11:01:49

10                   as follows:                                               11:01:49

11                         "Don't you think that is important                  11:01:49

12                   for the owner of those companies to                       11:01:51

13                   understand?")                                             11:01:53

14                   THE WITNESS:     No.                                      11:02:10

15        BY MR. BILLER:                                                       11:02:11

16              Q.   You don't.     Why not?                                   11:02:11

17              A.   The owner is not my client.              The company is   11:02:14

18        my client.                                                           11:02:17

19              Q.   And who is the representative of the                      11:02:18

20        client?    You think the client is just some type of                 11:02:20

21        box that doesn't -- that's it?           You can't talk to it        11:02:24

 22       or have any communication with it?             Is that your          11:02:28

 23       idea of the - - of PDTW or TW Holdings?                              11:02:30

 24                  MR. BROGAN:     Objection.       Argumentative.           1 1: 0 2:35

 25       Ill                                                                  11: 0 2:36

                                                                          Page 1 01

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29          Desc
                        Main Document    Page 73 of 158


 1

 2
      r   BY MR. BILLER:

              Q.    Is that your idea of a client in this
                                                                             11 : 02:36

                                                                             11 : 02:36
                                                                                          l
 3        situation?                                                         11:02:39

 4                  MR. BROGAN:     Objection.        Argumentative.         11:02:40

  5                 THE WITNESS:     I really don't understand               11:02:40

 6        what you're asking.                                                11:02:41

  7       BY MR. BILLER:                                                     11:02:42

  8           Q.    You really don't?       Okay.      I'm sorry.   Let      11:02:42

  9       me try it again, okay?                                             11:02:44

 10                 A corporation or company is separate and                 11 : 02:47

 11       independent from the owners; correct?                              11:02:49

 12           A.    Correct.                                                 11:02:51

 13           Q.    A company cannot communicate on its own                  11 : 02:52

 14       without people in power to do it for it; correct?                  11:02:57

 15           A.    Correct.                                                 11:03:02

 16           Q.    Okay.   Like Thomas -- Paula Thomas signed               11:03:02

 17       the retainer fee agreement on February 5, 2014; is                 11:03:07

 18       that right?                                                        11 : 03:16

 19           A.    I would have to check the date, but yes,                 11:03:16

 20       she signed my engagement agreement with my firm.                   11:03:19

 21            Q.   Okay.    PDTW didn't, did it?                            11:03:23

 22                 MR. BROGAN:     Objection.                               11:03 : 26

 23       BY MR. BILLER:                                                     11:03:27

 24            Q.   Did PDTW, the company, not Paula Thomas,                 11:03:27

 25        the company, did it sign the engagement letter?                   11:03:32



      L                           Veritext Legal Solutions
                                                                          Page 102


                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document    Page 74 of 158


                   MR. BROGAN:     Objection.       Argumentative.         11:03:36

                   THE WITNESS:      Yes.                                  11:03:37

 3                 MR. BROGAN:     Exhibit 7 speaks for itself.            11:03 : 38

 4        BY MR. BILLER:                                                   11:03:39

 5            Q.    So now you're saying PDTW was operated and             11:03:39

 6        had the ability to sign the retainer fee agreement;              11:03:43

 7        right?                                                           11:03 : 48

 8                  MR. BROGAN:     Objection.      Argumentative.         11:03:48

 9                  THE WITNESS:     An officer of the company is          11:03:50

10        empowered to bind it to contracts by signing them.               11:03:53

 11       BY MR. BILLER:                                                   11:03:56

 12           Q.    Okay.   And you were assigned by            to         11 : 03:56

 13       represent PDTW and TW Holding -- and you do not                  11:03:59

 14       believe it's important to inform TW Holding and                  11:04:02

 15       Thomas Wylde Holdings about your criticisms of John              11:04:08

 16       Hanna; is that right?                                            11 : 04:12

 17                 MR. BROGAN:     Objection.       Okay.   Wait.         11:04:13

 18       Objection.    Assumes facts not in evidence.          There's    11:04:15

 19       a reference to TW Holdings.         The client was Thomas        11:04:19

 20       Wylde holdings                                                   11:04:22

 21                 MR. BILLER:     No, it wasn't.                         11 : 04:23

 22                 MR. BROGAN:     Says right here.                       11:04:24

 23                 MR. BILLER:     No, it's TW Holdings.        It goes   11:04:25

 24       by both names, sir.      I'm not going to have this              11:04:27

 25       argument with you, okay.          Everybody in the world         11:04:30

                                                                     Page 103
      L
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document    Page 75 of 158
                                                                                  ---,

 1        every court in the world knows TW -- Thomas Wylde               11:04:32

 2        Holdings is TW Holdings.       So you want to pull that         11:04:36

 3        one out of your hat?      Fine.    I'll move on.                11:04:41

 4                  Read the question back.                               11:04:43

 5                  (The record was read by the court reporter             11:03:56

 6                  as follows:                                            11:03:56

 7                          "And you were assigned by -- to                11:03:56

  8                 represent PDTW and TW Holding -- and you do            11:03:59

  9                 not believe it's important to inform TW                11:04:02

 10                 Holding and Thomas Wylde Holdings about                11 : 04:07

 11                 your criticisms of John Hanna; is that                 11:04:09

 12                 right?")                                               11:04:12

 13                 MR. BROGAN:     Objection.      Argumentative.         11:05:08

 14       Assumes facts not in evidence.          Compound.                11 : 05:10

 15                 THE WITNESS:     I -- I'm sorry.         I don't       11 : 05:13

 16       think it's important -- there's a double negative in             11:05:14

 17       there, I think.      I don't think it's important to             11:05:17

 18       notify the companies of my concerns about John                   11:05:19

 19       Hanna?                                                           11:05:23

 20       BY MR. BILLER:                                                   11:05:23

 21            Q.   I know you don't want to answer the                    11:05:23

 22       question because it makes you look incompetent, but              11:05:25

 23       let's try it again.                                              11:05 : 26

 24                 MR. BILLER:     Read the question back.                11:05:27

 25                 MR. BROGAN:     Objection.       Argumentative .       11:05:29


      L _                         Veritext Legal Solutions
                                                                       Page 104


                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                         Main Document    Page 76 of 158


 1                  (The record was read by the court reporter              11:03:56 1

 2                  as follows:                                             11:03:56

  3                          "And you were assigned by -- to                11:03:56

 4                      represent PDTW and TW Holding          and you      11:03:59

  5                     do not believe it's important to inform TW           11:04:02

  6                     Holding and Thomas Wylde Holdings about              11:04:07

  7                     your criticisms of John Hanna; is that               11:04:09

  8                     right?")                                             11:04:12

  9                 MR. BROGAN:      Same objections.                        11:05:46

 10                 THE WITNESS:       I do think it's important to          11:05:48

 11       notify the companies.                                              11:05:55

 12       BY MR. BILLER:                                                     11:05:58

 13            Q.   Why didn't you?                                          11:05:58

 14                 MR. BROGAN:      Objection.       Argumentative.         11:06:00

 15                 THE WITNESS:       I did notify the companies            11:06:02

 16       BY MR. BILLER:                                                     11:06:04

 17            Q.   How?                                                     11:06:04

 18            A.   -- on many occasions.                                    11:06:04
                                                                                          I
 1.9           Q.   How?                                                     11:06:06

 20            A.   Orally.                                                  11:06:06

 21            Q.   Not in e-mail?                                           11:06:08

 22            A.   No, probably not.                                        11:06:09

 23            Q.   Why not?                                                 11:06:11

 24            A.   When -- I didn't feel it was necessary.                  11:06 : 14

 25            Q.   Oh, you didn ' t    feel it was necessary to say         11:06:17

                                                                         Page 105

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29           Desc
                        Main Document    Page 77 of 158
                                                                                        . .,
 1        to Paula Thomas that you don't think Hanna is acting                11:06:20

 2        properly.     And you think you can just go -- oh, by               11:06:25

 3        phone call, hey, these are my beliefs.               Don't you      11:06:28

 4        think that type of issue rises to the level of a                    11:06:33

 5        memo to document to the file or an e-mail to                        11:06:35

 6        document to the file as to what's going on as                       11:06 : 39 1

  7       opposed to an alleged phone call?                                   11:06:42

  8                   MR. BROGAN:     Objection.      Argumentative .         11:06:46

  9       Calls for a conclusion.         Assumes fact not in                  11:06:47

 10       evidence.     It's vague.                                            11:06:51

 11                   THE WITNESS:     Under these specific                    11:06:53

 12       circumstances, I didn't think it was required.                       11:06:55

 13       BY MR. BILLER:                                                       1 1 :06:58

 14              Q.   Oh, so what in your mind makes it -- makes               11 : 06:58

 15       it required?     I mean, what level of conduct has to                11:07 : 02

 16       occur before you think I better convey this message                  11:07:08

 17       to the client in writing?                                            11:07:12

 18                   MR. BROGAN:     Objection.       Argumentative.          11:07:17

 19                   THE WITNESS:      It's -- it's not as much the           11:07:22

 20       conduct that informed my decision as much as the                     11:07:26

 21        frequency of having raised these issues orally to                   11:07 : 33

 22        the entire senior management team and getting in                    11:07:37

 23        loud arguments with Mr. Hanna in front of the                       11:07:43

 24        management team.                                                    11:07:47

 25        Ill                                                                 11,07,48 1
                                                                           Page 106
                                                                   ------
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                          Main Document    Page 78 of 158


  l       BY MR. BILLER:                                                    11,07,48 1
 2            Q.       So you di d n't think it was important               11:07:48

 3        because you got in large arguments with Hanna to put              11:07:50

 4        it in writing what you felt and why he was in                     11:07:54

  s       error -- you didn't think that was important; is                   11:07:58

  6       that right?                                                       11:08:00

  7                    MR. BROGAN:      Objection.     Argumentative.        11 : 08:00

  8       Calls for a conclusion.          Assumes facts not in              11:08:02

  9       evidence.                                                          11:08:07

 10                    THE WITNESS:      I didn ' t think it was             1 1 :08:07

 11       important to put in writing the same thing that I                  1 1 :08:09

 12       had said orally numerous times.                                    11 : 08:13

 13       BY MR. BILLER:                                                     11 : 08:16

 14               Q.   Why wouldn't you put in writing something             11:08:16

 15       about your beliefs, maybe not quote what you said                  11:08:18

 16       orally -- allegedly said orally, but put something                 11:08:22

 17       in writing?                                                        11:08:25

 1.8                   Why didn't you find a need to do that?                11:08:27

 19                    MR. BROGAN:      Objection.      Argumentative.       11:08:30

 20       Two questions.       Vague.                                        11:08 : 31

 21                    THE WITNESS:      Which question are you              11:08:33

 22       asking?                                                            11:08:35

 23        BY MR. BILLER:                                                    11:08:36

 24               Q.   Answer the question, both, if the re are              11:08 : 36

 25        two.                                                              11:08:38

                                                                         Page 107

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29            Desc
                         Main Document    Page 79 of 158


  l                 MR. BROGAN:      There are two.            He can only      11 ,oa,,~
  2       answer one at a time.                                                 11 : 08:40

  3       BY MR. BILLER:                                                        11:08:42

  4           Q.      What    why didn't you put it in writing                  11:08:42

  5       your concerns about Hanna -- and forget about what                    11 : 08:47

  6       he was yelling and screaming about or arguing about                   11:08:52

  7       with everybody -- or they were arguing about you --                   11:08:54

  8       why wouldn't you just simply write an e-mail, Paula,                   11:08:57

  9       memo to file, John Hanna is doing this, that, and                      11:0 9 :00

 10       the other, I recommend that he not be part of the                      11:09:03

 11       mission        part of the program -- or whatever.                     11:09:05

 12                   Why couldn't you write that?              How long         11:09 : 07

 13       would that take?                                                       11 : 09 : 09

 14                   MR. BROGAN:     Objection.      Argumentative.             11:09:10

 15       Compound.      Two questions.                                          11:09:13

 16        BY MR. BILLER:                                                        11:09:17

 17            Q.     Forget the second question of how long it                  11:09:17

 18        would take.                                                           11:09:19

 19                   Why didn't you do it?                                      11:09:20

 20            A.     Again, given the frequency with which I had                11:09:23

 21        had oral communications with the entire management                    11:09:28

 22        team and Mr. Hanna in front of him including                          11: 0 9:32

 23        numerous times about my concerns about his ability                    11:09:35

 24        to perform, I didn't feel it was necessary to send                    11:09:37

 25        an additional communication to say the same thing .                   11 : 09:45



      l                             Veritext Legal Solutions
                                                                             Page 108


                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29        Desc
                        Main Document    Page 80 of 158


  1            Q.   How long would have that taken you, to                 11:09 : 52

  2       draft an e-mail about your thoughts of Hanna?                    11:09:55

  3                 How long would that have taken you?                    11:09 : 57

  4                 MR. BROGAN:     Objection.        Argumentative.       11:10:00

  5       Incomplete hypothetical.        Vague.                           11:10:01

  6                 THE WITNESS:     Not very long.                        11:10 : 02

  7       BY MR. BILLER:                                                   11:10:03

  8            Q.   Okay.   And you bill the time that you work            11:10:03

  9       on a case; right?                                                11:10:07

 10           A.    Yes.                                                   11:10:09

 11            Q.   So when you took the time -- if you would              11:10:09

 12       have taken the time to write the memo              it could      11:10:12

 13       have been a one-page memo, it could have been a                  11:10:15

 14       ten-page memo -- you would have billed that work to              11:10:20

 15       the companies; right?                                            11:10:23

 16            A.   I may have.                                            11:10:23

 17            Q.   You would have, wouldn't you -- don't your             11:10:24

          partnership agreements require you to bill all the               11:10:27

 19        time you spend on the work for clients?                         11:10:30

 20                 MR. BROGAN:     Lack of foundation.                    11:10:35

 21                 THE WITNESS:      I don't think that topic is          11:10:36

 22       covered in our partnership agreement.                            11:10:38

 23        BY MR. BILLER:                                                  11:10:40

 24            Q.   I want to ask you, why did you give                    11:10 : 40

 25        inconsistent testimony on this issue?                           11:10:42

                                                                        Page 109

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document    Page 81 of 158


 1                    MR. BROGAN:     Objection.      Vague.          11:10 : 45

 2        Argumentative.                                              11:10:47

 3                    THE WITNESS:     You testified you didn't       11:10:49

 4        inform Paula because you represented the companies.         11:10:51

 5        That•s what you testified to now.                           11:10:55

 6                    MR. BROGAN:     That mischaracterizes his       11:10:58

  7       testimony --                                                 11 : 10:58

 8                    MR. BILLER:     Let me finish my statement.      11 : 10:59

  9                   MR. BROGAN:     That mischaracterizes his        11:11:00

 10       testimony.                                                   11:11:01

 11                   MR. BILLER:     Listen -- let me finish my       1 1 :11:02

 12       question.                                                    11:11:03

 13       BY MR. BILLER:                                               11 : 11:04

 14           Q.      Now you're saying that you didn't convey         11:11:04

 15       this to Paula because you were conveying it to the           11:11:06

 16       management team at TW Hold- -- which is the truth?           11:11:10

 17                   MR. BROGAN:     That mischaracterizes his        11:11:14

 18       testimony.                                                   11:11:14

 19       BY MR. BILLER:                                               11:11:16

 20            Q.     Which is the truth?                              11: 1 1:16

 21                   MR. BROGAN:     Mischaracterizes his             11:11 : 16

 22       testimony.     It's argumentative .                          11:11 : 17

 23                   MR. BILLER:     Okay.                            11:11 : 19

 24                   Let's go back to my question before I            11:11:21

 25       started talking about the boxes.                             11:11 :24

                                                                    Page 110

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document    Page 82 of 158


  1               Q        So he was -- he distracted you when I
  2    gave -- when I was in the middle of formulating and
  3    asking you questions; correct?
  4               A        I wouldn't really say distracted.               I
  5    just glanced
  6               Q        You just said he was.
  7               A        I was glancing through it.
  8               Q        Which is it, you weren 1 t distracted or
  9    you were distracted; because you gave two different
10     answers?
11                A        I said I wasn't really distracted.
 12               Q        That's now a third, actually.            A third
 13    answer.
 14               MR. PEDDIE:      Objection, argumentative.
 15    BY MR. BILLER:
 16               Q        Let's start all over.            When opposing
17     counsel inappropriately showed you
18                MR. PEDDIE:      Objection
19     BY MR. BILLER:
20                Q        -- a document before to try to refresh
21     your recollection, .were you distracted?
22                MR. PEDDIE:      Objection, argumentative;
23     mischaracterizes.
24                THE WITNESS:       A bit, yes.

25               MR. BILLER:       Thank you.


                                                                 Page 113

                                 Veritext Legal Solutions
                                      866 299-5 I27
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29     Desc
                        Main Document    Page 83 of 158


  1       have the original document.                                    11:59:45

  2           Q.    That would be Park?                                  11:59:46

  3           A.    In this instance Ms. Park would be the               11:59:48

  4       holder of the warrant.                                         11:59:50

  5           Q.    And wouldn't the company have one?                   1 1 :59:52

  6           A.    Oftentimes, the company will have a copy of          11:59:56

  7       the warrant.                                                   1 1 :59:59

  8           Q.    Okay.                                                12:00:00

  9                 MR. BILLER:     Let me go ahead and show you         12:00 :09

 10       what's been marked as Exhibit 12 - - no, number 5.             12:00:13

 11       We need Number 5, don't we.         Number 5.                  12:00:17

 12                 (Whereupon Exhibit 5 was marked by the               12:00:19

 13                 court reporter and attached hereto.)                 12:00:19

 14                 MR. DRESIE:     This is the first 5 we've got?       12:00:19

 15                 MR. BILLER:     Yeah.                                12:00:22

 16                 THE WITNESS:     Do you want me to read it?          12:00:33

 17       BY MR. BILLER:                                                 12:00:34

 18            Q.   I want you to look at it .          If you need to   12:00:34

 19        read it, read it.    I'm not going to ask you a lot of        12:00:37

 20       questions about it.                                            12:00:40

 21                 You read this before your deposition,                12:01:21

 22       didn't you?                                                    12:01:23

 23            A.   Yes.    But I don't know what it is you're to        12:01:24

 24       going ask me, so I wanted to read it again.                    12:01:29

 25            Q.   Well, I'm just going to focus on -- I want           12:0 1 :32

                                                                     Page 135

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29     Desc
                        Main Document    Page 84 of 158


 1        you to authenticate it.                                       12:0~

 2                    What is Exhibit Number 5?                         12 : 01: 3 71

 3               A.   Exhibit 5 appears to be an invoice dated          12:01:41

 4        1/21/15, number 565012.                                       12:01:44

  5              Q.   And is this the complete invoice regarding        12:01:49

  6       the time that you worked on Paula Thomas ' s case             12:01:51

  7       between November 24 and December 24?                          12 : 01 : 59

  8              A.   The first entry is 11/24/14 and the last          12 : 02:15

  9       entry is 12/24/14.                                            12:02:18

 10              Q.   So this document contains all of the work         12:02:21

 11       or reflects all of the work that you did for                  12:02:24

 12       Ms. Thomas between November 24 and December 24;               12 : 02:27

 13       correct?                                                      12:02:38

 14              A.   It reflects all the work that we billed her       12:02:38

 15       for.                                                          12:02:40

 16              Q.   Are you saying that's work that you did for       12:02:41

 17       her that's not reflected in this billing sheet?               12:02:43

 18              A.   I'm not saying that.                              12:02:46

 19              Q.   Okay.   Well, Exhibit 5 is a time -- is a         12:02:48

 20       billing document; right?                                      12:02 : 51

 21              A.   It's an invoice.                                  12:02 : 53

 22              Q.   Okay.   It's an invoice.       It's sent out to   12:02 : 54

 23        the clients; right?                                          12:02:59

 24              A.   I believe so.                                     12:02:59

 25              Q.   Okay.   And you have to prepare summaries of      12:03:00

                                                                    Page 136

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29        Desc
                         Main Document    Page 85 of 158


  l       the time you work on a given case and how much time               12:03 : 02

  2       you worked on that given case in order to bill the                12 : 03:07

  3       client a certain amount; right?                                    12 : 03:11

  4             A.    Correct.                                               12:03:13

  5             Q.    Okay.    And it's customary in the legal               12:03:13

  6       practice, some do it better than others, to write                  12:03:17

  7       descriptive details about the work done; right?                    12 : 03:21

  8             A.     I think every attorney has their own style,           12:03:24

  9       but        how detailed they get in their time                     12:03:28

 10       entries.                                                           12:03:31

 11             Q.     But you would agree some attorneys are very           12:03:31

 12       detailed and others are not so detailed?                           12:03 : 35

 13             A.     Yes, I would agree with that.                         12:03 : 39

 14             Q.     Okay.   So are you saying that prior to               12:03:42

 15       January 31, 2014 you did work for Paula Thomas                     12:03:45

 16        that's not reflected on Exhibit 5?                                12:03:53

 17                    MR. BROGAN:     Mr. Biller, check the date of         12:04:02

 18        your question.      I just want to make sure --                   12:04 : 04

 19                    MR. BILLER:     Okay.     Can you read it back,       12:04:06

 20        please.                                                           12:04:19

 21                     (The record was read by the court reporter           12:03:42

 22                    as follows:                                           12:03:42

 23                            "So are you saying that prior to              12:03:42

 24                     January 31, 2014 you did work for Paula              12:03:45

 25                     Thomas that's not reflected on Exhibit               12:03:52

                                                                         Page 137

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29        Desc
                               Main Document    Page 86 of 158



 1    November 2014. PDTW was not supposed to have any debt as of December 31,
 2
      2014, and I never agreed verbally or in writing that that PDTW would pay for the
 3

 4    expenses TW incurred in 2014 and 2015.
 5
            Thus, from mid-2014 or so onwards, and as Debtor and TW
 6

 7          studied bow best to band off Debtor's business to TW, TW started

 8
            lending money to Debtor either directly or through paying its
 9
            creditors and vendors. This was also so that Debtor could pay things
10

11          like rent and payroll and otherwise continue operations at a time when
12
            it was insolvent and once again on the verge of collapsing. (pg. 2, lns.
13

14
             14-18)

15
             19.   Nobody talked to me about how to best hand off PDTW's business to
16
      TW. I own 99.5% of PDTW. I never signed any promissory notes, loan
17

18    agreement, or contract allowing TW to "lend" money to PDTW or pay its
19
      creditors. I never signed any documents for loans from TW and I did not authorize
20

21    TW to pay Debtor's expenses. Again, I was the CEO, President, Chief Creative

22    Designer for PDTW. John Hanna was an independent contractor with no authority
23
      to bind PDTW to anything. I had to approve of all transactions involving PDTW.
24

25
                                               16
26    DECLARATON OF PAULA THOMAS IN SUPPORT OF PDTW, LLC AND PAULA THOMA'S MOTION FOR AN
      ORDER TO SHOW CAUSE WHY THOMAS WYLDE, LLC, RICHARD PEDDIE, DAVID SCHNIDER AND JENE
27    PARK SHOULD NOT BE HELD IN CONTEMPT


28
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document    Page 87 of 158


  1                   MR. BROGAN:     Okay.    Because your question       12:os:30     I
  2       was different than that.                                         12:05:31

  3                   MR. DRESIE:     It's during the 30-day               12:05:32

  4       period.                                                          12:05:34

  5                   MR. BROGAN:     Right.                               12 : 05:34

  6                   THE WITNESS:     I think this invoice                12:05:35

  7       generally reflects the work that I did.                          12:05:37

  8       BY MR. BILLER:                                                   12:05 : 39

  9            Q.     Okay.   In this time period?                         12:05 : 39 1

 10            A.     In this particular time period shown on              12:05:41

 11        this invoice.                                                   12:05:43

 12            Q.     Okay.   Let's go to your declaration.      Go to     12:05:44

 13       paragraph 16, please.                                            12:06:14

 14            A.     Yep.                                                 12:06:19

 15            Q.     Okay.   Read 16 into the record, please.             12:06:2 0

 16            A.     "Following Ms. Thomas's signing of the               12:06:25

 17       Thomas engagement agreement, Greenberg Glusker                   12:06:27

 18        performed work under the terms of that agreement                12:06:30

 19        which took several months.          In that time we             12:06:33

 20        represented Ms. Thomas in the completion of a                   1 2:06:35

 21        transaction between the companies and an investment             12:06:37

 22        group sourced by Mr . Hanna.         Thereafter, we did not     12:06:40

 23        hear from or do any work for Ms. Thomas for several             12:06:44

 24        months."                                                        12:06:45

                      That's not true, is it?                              1 2:06:46

                                                                       Page 139

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29           Desc
                        Main Document    Page 88 of 158


  1           A.      I disagree with your statement.                         12 : 06:49

  2           Q.      Well, the only work you did for Ms. Thomas               12 : 06:51

  3       related to this transaction was the work you did in                  12 : 06:53

  4   '   that 30-day period; right?                                           12:06:57

  5           A.      How are you defining "this transaction"?                 12:06:59

  6            Q.     The transactions as described in the                     12:07:03

  7       retainer agreement, employment and investment                        12:07:06

  8       documents.                                                           12:07:08

  9            A.     There were -- the transaction with the                   12:07:13

 10       Hillshore group closed around the end of December.                   12:07:20

 11       Shortly thereafter, Ms. Thomas considered launching                  12:07:26

 12       a bid to buy it back .                                               12:07:29

 13            Q.     Who told you that?                                       12:07 : 34

 14            A.     Ms. Thomas.                                              12:07:37

 15            Q.     Do you have it in e-mail?                                12:07:38

 16            A.     I would have to review my e-mails to make                12:07:41

 17        sure.                                                               12:07:44

 18            Q.     Well, I have all the e-mails -- well, let                12:07:44

 19        me walk that back.       I have all the e-mails that your           12:07:47

 20        firm has produced to me claiming them to be all your                12:07:51

 21        e-mails.                                                            12:07:54

 22                   I have not reviewed a single e-mail that                 12:07:55

 23        Ms. Thomas wanted to buy the corporation back or the                12:07:58

 24        company back.    Not a single e-mail.           so   did that       12:08:02

 25        tell me exactly what -- what that work involved.                    12:08:07

                                                                           Page 140

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29        Desc
                        Main Document    Page 89 of 158


                     Again, I'm going from memory, but basically            12:08:13
                                                                                    ~
  1           A.

  2       she was considering, you know, seeing if there would              12:08:17

  3       be an investment group that would back her to buy                 12:08:19

  4       the company back.                                                 12 : 08:22

  5           Q.     And what did you do in that respect?                   12 : 08:23

  6           A.     I don't recall exactly but probably chatted            12:08:29

  7       with her about what would be required to do that.                 12:08:32

  8            Q.    And that took several months?                          12:08:35

  9           A.     Again, I would have to look at the time                12:08:39

 10       sheets for those several months to let you know.                  12:08:40

 11            Q.    So you would agree, if there was any work              12:08:54

 12       regarding the lines that you just identified, it                  12:08:58

 13       would be in time sheets; right?                                   12:09:00

 14                  MR. BROGAN:     Objection.       Incomplete            12:09 : 03

 15       hypothetical.     Vague.                                          12:09 : 05

 16                  THE WITNESS:      I don't agree with your              12:09:10

 17       statement that I lied, nor do I agree with your                   12:09:12

 18       statement that things would necessarily be in the                 12:09:14

 19        time sheets.     I may not have billed her for, you              12:09:16

 20        know, sitting and meeting with her about what it                 12:09:21

 21        would take to potentially buy back the company.                  12:09:23

 22        BY MR. BILLER:                                                   12:09:26

 23            Q.    Sir, you wrote this in your declaration.               12:09:26

 24        Okay.    You wrote the words, "Following Ms. Thomas's            12:09:29

 25        signing of the Thomas engagement letter, Greenberg               12:09:45




                                   Veritext Legal Solutions
                                                              _ _ _ _P_a_g_e_ 141   J
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document    Page 90 of 158




     EXHIBIT ''1''
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                        Main Document    Page 91 of 158


  1       agreement, what work was being done under your                   12:10:48

  2        retainer fee agreement for Paula Thomas after                   12:10:49

  3       December 31, 2014.                                               12:10:53

  4                  What is that work?                                    12:10:55

  5                  MR. BROGAN:     Objection.       Vague as             12:10:56

  6       phrased.                                                         12:10 : 58

  7                  MR. DRESIE:     Asked and answered.                   12:10 : 59

  8                  THE WITNESS:      All of our work would be            12:10:59

  9       covered by the engagement letter.                                12:11 : 01

 10        BY MR. BILLER:                                                  12:11:03

 11            Q.    That's not true.       But anyways, I want to         12:11 : 03

 12        know what work you're talking about.                            12:11 : 05

 13            A.    Can you clarify your question?                        12:11 : 09

 14            Q.    No, I can't.      I want to know what type of         12:11:11

 15        work you're talking about that took months.           It's in   12:11:13     1

 16        your declaration.                                               12:11 : 16

 17                  Please describe the work that you did for             12:11:17

 18        months after.    What are you talking about?                    12:11 : 21

 19            A.    I believe the firm's invoices and time                12:11 : 24

 20        statements would speak for themselves.                          12:11 : 27

 21            Q.    So you're not going to answer the question?           12:11 : 30

 22       Really?    You're not going to answer the question?              12:11:36

 23            A.    I believe I did.                                      12:11 : 39

 24            Q.    No, you didn ' t.     What work did you do for        12:11 : 40

 25       Thomas Wylde in January 2015?                                    12:11 : 44


         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                              Page 143                  J
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29          Desc
                        Main Document    Page 92 of 158


  1                 MR. BROGAN:     Objection.        Vague.                  12:11 : 48

  2                 THE WITNESS:       I don't remember what work I           12:11 : 51

  3       did or didn't do in January of ' 15.           I would need to      12:11 : 52

  4       see my time sheets                                                  12:11 : 55

  5       BY MR. BILLER:                                                      12:11:56

  6            Q.   Well, you said you reviewed your time                     12:11:56

  7       sheets before the depo, didn't you?                                 12:11 : 58

  8            A.   I did.                                                    12:11 : 59

  9            Q.   Okay.    Are you telling me you forgot the                12:12 : 00

 10       information that you reviewed from the time you                     12:12 : 03

 11       reviewed until your deposition?                                     12:12 : 06

 12                 Is that what you're saying?                               12:12:09

 13                 MR. BROGAN:     Objection.        Argumentative.          12:12 : 10

 14                 THE WITNESS:       I'm saying I don't remember            12:12:11

 15       each time entry -- each word of each time entry over                12:12 : 13

 16        that period.                                                       12:12 : 17

 17       BY MR. BILLER:                                                      12:12 : 19 1

 18            Q.   I'm not asking you for each time entry.                   12:12 : 19

 19       I'm asking you for generally speaking.               You say in     12:12 : 20

 20       your declaration you did work for her for months.                   12:12:23

 21                 Well, we know your December time sheet                    12:12 : 26

 22       shows you did work in December and November.              What      12:12 : 31

 23       did you do in January, if anything?                                 12:12 : 34

 24            A.   Again, I don ' t    recall the specifics .        I       12:12 : 38

 25       believe I've already told you the general nature of                 12:12 : 41

                                                                          Page 144

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29           Desc
                          Main Document    Page 93 of 158


   1       it.    And other lawyers at the firm may have assisted                 12:12:43

   2       her with other items during that time period.                          12:12:48

   3             Q.     So you're talking about work that other                   12:12:50

   4       lawyers did; right?                                                    12 : 12:52

   5             A.     I deliberately used the word "Greenberg                   12:12:53

   6       Glusker" and not "I."                                                  1 2 :12:57

   7             Q.     Okay.                                                     12:13: 0 0

   8                    MR . BILLER:     Let's go ahead and mark as               12:13:01

   9       identification all the time sheets for client number                   12 : 13 :03

 10        84016.     84016.    We'll mark this Exhibit 12.                       12:13:09

 11                     (Whereupon Exhibit 12 was marked by the                   12:13:3 0

 12                     court reporter and attached hereto.)                      12:13:30

 13                     MR. BILLER:      How do you guys want to                  12:13:30

 14        receive it?      I can put it together as one                          12: 1 3 : 32

 15        document.                                                              12:13:35

 16                     MR. BROGAN:      That ' s fine.      We ' ll get a copy   12:13:36

 17        from the court reporter when we get the copy of the                    12: 1 3:38

 18        deposition transcript.                                                 12 : 13:4 0

 19                     MR. BILLER:      Okay.     So I just want                 12: 13: 40

 20        what's going to be easier for you?                Because I            12: 13: 41

 21        unfortunately made it copies per month.                And I just      12:13:44

 22        think that's going to be awkward.                                      12:13:47

 23                     MR. BROGAN:       If you want to combine them             12:13:49

 24        all into one                                                           12:13:50

 25                     MR. BILLER:      Yeah, that's what I would like           12:13:52

                                                                            Page 145

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                         Main Document    Page 94 of 158
                                                                                   -,
   1           Q.       Okay.   Did you know anything about that?           04:03:21

   2           A.       About which?                                        04:03 : 23

   3           Q.       John Hanna signing a promissory note                04:03:25

   4       naming -- giving the IP as collateral to Stephen                 04:03:27

   5       Choi's wife?                                                     04:03 : 31

   6                    Did you know that?                                  04:03:34

   7           A.       That doesn't sound familiar, no .                   04:03:37

   8           Q.       I didn't think you would know that.       But       04:03:38

   9       that happened between November -- I mean August 2014             04:03:41

  10       and December 2014.                                               04:03:48

  1.1                   Do you know why it happened?                        04: 03: 50

  12           A.       No, sir.                                            04:03:52

  13           Q.       You guys interested in knowing what                 04:03:53

  14       happened?                                                        04:03:55

  15           A.       Yes.                                                04:03:56

  16           Q.       It's funny story        not funny, it's sad,        04:03:56

  17       it's pathetic, these type of people you were dealing             04:04:00

  18       with.                                                            04:04:02

  19                    John Hanna didn't prepare the operating             04:04:03

  20       agreement before November 11.           Stephen Choi got         04:04:05

  21       pissed off and told John Hanna, "What are you going              04:04: 1 1

  22       to do about this?       I own a hundred percent of a             04:04:14     l
  23       company that doesn't have anything and nothing of a              04: 04: 16 1

  24       company that has everything."                                    04:04:17

  25                    John Hanna said, "We'll give you the                04:04:19

                                                                        Page 285

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29           Desc
                         Main Document    Page 95 of 158


 1        collateral.    We'll use the IP as collateral for the              04, 04, 21    I
 2        $2 million loan."                                                  04:04:24

 3                 John Hanna went to David Schnider, drew up                04:04:26

 4        the $2 million promissory note.          Didn't talk to            04:04 : 31

 5        Paula.   Didn't get authority from Paula.             Didn't get   04:04:35

 6        permission from Paula.      Then he signed it.          They       04:04:39

 7        defaulted within a month.                                          04:04:46

 8                  So actually, if a fraud wasn't committed on              04:04:49

 9        multiple levels, and Eniluz Gonzales can claim she                 04:04:53

10        owns the IP.                                                       04:04:57

11                  Now, what did you do to prevent that from                04:04:59

12        happening?                                                         04: 0 5:02

13            A.    To prevent which from happening --                       04:05:04

14            Q.    From Eniluz Gonzales getting put on                      04:05:07

15        getting her name put on a promissory note that made                04:05:11

16        her the collector of the IP if the $2 million went                 04:05:13

17        into default.                                                      04:05:19

18            A.    I wasn't aware of that promissory note's                 04:05:23

19        existence.                                                         04:05:27

20            Q.    Do you know why you weren't aware?                       04:05:28

21            A.    No, I don't know why.                                    04:05:30

22            Q.    You want to know why?         Because you didn't         04:05:32

23        attach it to the purchase agreement.               You attached    04:05:33

24        every other conceivable document to the purchase                   04 : 05:36

25        agreement.     You attached the employment agreement,              04:05 : 39j

                                                                         Page 286
     L_
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29         Desc
                         Main Document    Page 96 of 158


 1

 2
     I    you attached the use of proceeds agreement, you

          attached
                                                                            04:05:41

                                                                            04:05:46

 3                   MS. THOMAS:     Indemnity.                             04:05:48

 4        BY MR. BILLER:                                                    04:05:49

 5            Q.     -- indemnity agreement, you attached the               04:05 : 49

 6        amended operating agreement, you attached a                       04:05:52

 7        dissolution agreement, you attached the assignments,              04:05:56

 8        but you didn 1 t, you didn't attach the promissory                04:05:58

 9        note that gave Eniluz Gonzales authority to take                  04:06 : 02

10        that IP, when the agreement for purchase said                     04:06 : 07

11        Hillshore was obligated to fund a $2 million loan;                04:06:10

12        isn't that right?                                                 04:06:16

13                   MR. BROGAN:     Objection.      Argumentative.         04:06:18

14        Assumes facts not in evidence.                                    04:06:19

15                   MR. BILLER:     Oh, they're all in evidence ,          04:06:20

16        buddy, in spades.                                                 04:06:22

17                   THE WITNESS:     Sir, I ask you again to               04: 06: 22

18        please not raise your voice at me.                                04:06:23

19        BY MR. BILLER:                                                    04:06:23

20            Q.     I can't.   You know, I'm Greek.          Kind of get   04:06:23

21        passionate, you know?                                             04:06:27

22            A.     In any event, I prefer you not raise your              04:06:31

23        voice at me.                                                      04:06:33

24            Q.     That wasn't at you.        That was at Eniluz          04:06:34

25        Gonzales and David Schnider.          You didn't - - did you      04:06:36

                                                                       Page 287
     L_
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29         Desc
                        Main Document    Page 97 of 158


 1       do anything to stop that from happening?                         04:06:39

 2                 MR. BROGAN:     Objection.      Argumentative.         04:06:43

 3       Assumes facts not in evidence.          Calls for                04:06:44

 4       conclusion.                                                      04:06:47

 5                 THE WITNESS:     I'm not sure what question            04:06:49

 6       I'm being asked.    First, I was asked that --                   04:06:49

 7       BY MR. BILLER:                                                   04 : 06 : 49

 8           Q.    Did you                                                04 : 06:49

 9           A.    Sir, let me finish.                                    04:06:50 1

10           Q.    Okay.                                                  04:06:51

11           A.    First, you were asking me --                           04:06 : 51

12           Q.    No, I'm withdrawing it.          I'm withdrawing       04:06 : 55

13       the question.     You don't understand, I don't want             04:06:55

14       you to talk.                                                     04:06:55

15                 Why didn't you put the promissory note with            04:06:58

16       the other documents as part of the purchase                      04:07:01

17       agreement?     Why didn't you do that?                           04:07:04

18                 MR. BROGAN:     Objection.       Argumentative.        04:07:07

19       Assumes facts not in evidence.                                   04:07 : 10

20                 THE WITNESS:      I don't recall exactly why I         04:07:11

21       did or did not attach it.        I can only assume it's          04:07:14

22       because it was a document that had already been                  04:07:19

23       entered into previously, and so when I was attaching             04:07:23

24       the documents,    I was attaching the ones that were to          04:07:26

25       be entered into contemporaneous with the closing of              04:07:30

                                                                      Page 288

                                 Veritext Legal Solutions
                                      866 299-5127
      Case 6:16-bk-15889-SY                        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                                    Desc
                                                   Main Document    Page 98 of 158

                                                             GREENBERG GLUSKER
             1900 Avenue of the Stars                                                                  General billing questions: (310) 785-6842
             Suite 2100                                                                                                           (310) 785~831
             Los Angeles, CA 90067-4590                                                                                           (310) 785-6863
             Summary of attached invoices for Client# 84016                                                                        Fax: (310)553-7018
                                                                         Paula Thomas
                                                               Due Date: February 11, 2015

             Invoice date: 01/21.: 15                                                                                     Charges through· 12/3 1114
             Invoice /I 565ll ; 2



                                                                                       Payments and                                    Ri:1t111w
Mt1ll(!I '                                                Prnwus               Current Retainers To             Atl111stme111s       Reple1mh-
Numb",- Nam,·                                             /Ju/am;e             Charges     01/2//15             Tn0/11115                   1111!111   Amount   Due
00001   General                                              $ O.Oll       $12,736.00         $ -5,000.00              so on         $5,000 00         $ 12,716.00



             Bill Total
                                                    - - - - - - - - ·-
                                                             S 0.00       $12,736.00         $-5,000.00                S 0.00
                                                                                                                                          --- - - S ---
                                                                                                                                 ·- ·--$5,000.00    12,736.00




                                                                                 Paula Thomas
                                                                                 2514 South Toledo Avenue
                                                                                 Palm Springs, CA 92264




    In urder 10 ensur-. r1opl!r ere.Ju. pl.:a~e be sure your <:lK , k ·cfkc1~ the cltent name or number shown .ibmc ar,d the matten bein~ pard, and
    rl·turn the ren1111;111u: L<lpie, ollach.:d. Pa~ments rec.:, ~i:d ,,,ll .rpply first lo a,x·rwd ini.:r,:st nn<l ll m 10 LOSh and fees. Please make chcd.~
    payable to Greenberg Glusker Fields Clamao & Machtinger LLP.
      Atty : AMA, #500 P822 l 54                                                 Page I                                           Tax ID# XX-XXXXXXX


                                                                                                                                             P_THOMAS000045
Case 6:16-bk-15889-SY                  Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                     Desc
                                       Main Document    Page 99 of 158

                                              GREENBERG GLUSKER

       1900 Avenue or the Stars                                                   General billing questions: (310) 785-6842
       Suite 2100                                                                                            (310) 785-6831
       Los Angele~. CA 90067-4590                                                                            (310) 201-7443
                                                                                                       Fax: (310) 553-7018
       Ch.mt# 84016,          Paula Thomas
       Matter # 0000 I.       Gcncral
                                                 Due Date: Fcbruuy 11, 2015
       Invoice date: 01/21/15                                                                    Charges through. 12. 31 14
       Invoice# 565012




                                                               FEES
 Date           Timekeeper                             Desc, iption o.fServices                         Ho,ws        Amo1111t
 11124/14       AM Apfelberg        Meeting with Paula Thomas and telephone confcrence(s)                 1.10      $ 577.50
                                    David S re employment and investment documents.
 I 1/25/14      /\M Apfclbcrg       Prepare call option language; email samr to counsel for the           1.10      S 577.50
                                    company; email to counsel for company re repurchase on
                                    termination of employment issues
 12·10. 14      /\M Apfclberg       Telephone eonfcnmce(s) client re issues and strateg~ re               ") 40     s210.oo
                                    negotiation.
 12 11 14       /\M Apfc!berg       Conference with David re stmcturc and issncs; review and              1.20      $ 630.00
                                    comment on drafts ,,f documents
 12.11 14       KA Spillers         Thomas Wylde call                                                    0.50       $ 212.50
 12"12, 14      AM /\pfelberg       Prelim111c1ry review of Operattr g Agreement, Subscnption            0 30       S 157.50
                                    Agreement and ancillary dL)Cumcnfo; review of di.1gcnee
                                    ma1erials re personal guarantee~. othe1 employment and
                                    rnvcsttm:nt agreements, etc.
 12/13/14       AM /\p!elbcrg       Review and comment on entire package oftrans:iclton                   l.90      $ 997.50
                                    documents.
 12/ 15/ 14     AM /\pfelherg       Prepare amendment to Operating Agreement and Use of                  6.40      $3,360.00
                                    Proceeds Agreement;.
 12/ 15/1 4     LA Cicconi          Discuss possible tax issue with clawback agreement with A.           0.20           $   81.00
                                    /\ptelhag.                                         .
 12/16/1 4      AM /\pfelberg       Telephone conference(s) client re comments on trnnsactton            0 70       $ 367.50
                                    documents; revise documents: emails to/from David thereon
                                    and re issues relative 10 guarantees.
 12/17/14       AMApfclbcrg         Prepare guaranty revocations; telephone conforcncc• s) Paula          1.00      $ 525.00
                                    thereon and re independent contractor v employee issue ,
                                    emml to TW re withdrawal of Paula's financials from loan
                                    appllca11011 to Finance I; revise revocation of guaranty per
                                    JcffKncgcr comments; email same to el1ent and David S.
 : 2 17 14      .IA Krieger         Review email regarding gu:uanty; review guaranty issues;             0.7(1      $ 367 .50
                                    prep.1 ra:ion of resp,,nsc t,., A. Apfelbcrg.
 . 2. I 8.'14   AM /\pfclbcrg       Conference call with client and accountants re enployee v             1.60      $ 840.00
                                    1ndepe 1de11t contractor issue; telephone eonfcrence(s) David
                                    there,in, dctJiled cnuil to Paul.! re ti e issues
 12/19/14       AM/\pfclberg        Multiple emails and telcpl one confercnce(st Da, id re               2.30      $1,207 50
                                    negotiation of call op1ion, numerous cmails to/from and
                                    telephone confcrence(s) Paula thereon; numerous emails and
                                    calls with David re PDTW liabilities issues
 12/20/ 14      AM Apfclberg        Telcp-1one eonference{s) David re negotiation of transaction         2 10      $ l.102    so
                                    documents; review and comment on farther revised
                                    documents; emails and telephone conferencc(s) Paula thereon;
                                    review and comment on revised forms of documents from
                                    David; revise same aud email them to parties.
 12/21 14       AM /\pfelberg       Fnldils from/with David, review and comment on further               0.80       $   420 00
                                    revised documents

\tty . AM.I\, #500 1'822154                                   Page 2                                    ·rnx ID# XX-XXXXXXX


                                                                                                                  P_THOMAS000046
Case 6:16-bk-15889-SY                Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                       Desc
                                     Main Document   Page 100 of 158

                                               GREENBERG GLUSKER

      1900 Avenue of the Stars                                                 General billing questions: (310) 785-6842
      Suite 2100                                                                                          (310) 785-6831
      Los Angeles, CA 90067-4590                                                                          (310) 201-7443
                                                                                                        Fax: (310) 553-7018
      Client# 8401 6,       Paula Thomas
      Matter # 0000 I ,     General
                                                  Due Date: February 11, 2015
      Invoice date: 01 /21/15                                                                   Charges through: 12: 31 i 14
      Invoice# 565012

                                                                 FEES
 Date         Timekeeper                                Description ofServices                           Hours           A11101mt
 12/22/14     AM Apfel berg         Review of further n:vised suite of transaction documents,               1.00        \ 525.00
                                    emails to from client re execution authority.
 12/23-' 14   AM Apfelberg          Telephone eonfcrenee(s) David and emails with c.ient re                0.30         $   157.50
                                    execution of documents.
 12:'24 14    J\M   Apfclberg       Review of guaranty documents; prepare revocations re CBC               0.80         S 420.00
                                    (for Paula and TW,t and for Finance I; email to chcnt thereon

 Total fees for ti1is matter:                                                                                        $12,736.00




                                                Rl<:CAP OF AMOUNTS DUE
 Total Previous Balance                                                                                  $ 0.00

 Ba!Jnce Forward                                                                                                        S 0.00
 Current Month Fees                                                                                 $ 12,736.00
 Cu1Tent Month Costs                                                                                      $ 0.00

 Total Curren! Charges                                                                                             $ 12,736.00
 Retainer Applied                                                                                                    -5,000.00

 Total Due from Current Charges                                                                                     $7,736.00

 Amount Due to Replenish Retainer                                                                                   $5,000.00

 AMOUNT DUE                                                                                                        S 12,736.00

  Retainer balance·                                                                                                     $..QQ.Q
  Required Retainer Balance (for i:1format1r,n ~nl}- I                                                              $5,000.00

                                                  Summary Of 1\t:orncy Tune


               Attorney                                         Hours      Rate            Value
               A Apfclbcrg                                      23.00   525 00       $ 12,075.00
               J Krieger                                         0 70   525.00          $ 367 50
               K Spillers                                        0.50   425 00          $ 212 50
               L Cll'COOI                                        0.20   405.00           $81.00
               Total                                            24.40                $12,736.00




Atty: /\MA, #500 1'822154                                                                                Tax ID# XX-XXXXXXX


                                                                                                                   P_THOMAS000047
    Case 6:16-bk-15889-SY                    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                           Desc
                                             Main Document   Page 101 of 158


                                                        GREENBERG GLUSKER
           1900 Avenue of the Stars                                                           General billine questions: (310) 785-6842
           Suite 2100                                                                                                    (310) 785-6831
           Los Angeles, CA 90067-4590                                                                                    (310} 785-6863
           Summary of attached invoices for Client# 84016                                                               Fax: (310) 553-7018
                                                                    Paula Thomas
                                                          Due Date: February 11, 2015

           Invoice date: 01. 21 /15                                                                            Charges through: 12/31: 14
           Invoice# 565012




                                                                                Payments and                                Rct:uncr
Malfl'r                                              P 1, -r1011s       Current Retainers To          Adjustments         Replcrush-
A111nber \,1m,                                        /J,i/,,1,cc       Charges     0//2/1/5          'Jo0l/21 15               m~nt     Amo1mlDue
0(1001     (icr.cr:il                                    S 0.00     $ 12,736.00       $-5,000.00            $ 0.00        $ 5,000.00      $12,736.00


           Bill Total                                   $ 0.00      S 12,736.00      $ -5,000.00             S 0.00       S 5,000.00      S 12,7J6.00


                                    PLEASE ENCLOSE THIS PAGE WITH YOUR REMITTANCE




   In order to ensure proper credit, please be sure your check reflects the client name or number shown above and the matters being paid, end
   return the remittance copies attached. Payments received will apply first to accrued intereit and then to costs and fee,. Please make checks
   payable to Greenberg Gluskcr Fields Clameo & Machtinger !.,LP.
    Atty . AMA, #500 P822154                                             Page 4                                        Tax JD# XX-XXXXXXX



                                                                                                                                P_ THOMAS000048
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 102 of 158




  EXHIBIT ''24''
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document   Page 103 of 158




        1                    UNITED STATES BANKRUPTCY COURT

        2                    CENTRAL DISTRICT OF CALIFORNIA

        3                                  --000--

        4 In Re:                              )    Case No. 6:16-bk-15889-SY
                                              )
        5 PDTW, LLC,                          )    Chapter 7
                                              )
        6               Debtor.               )    Riverside, California
                                              )    Tuesday, May 29, 2018
        7                                     )    10:00 a.m.
            SIMONS (TR),                      )
        8                                     )    Adv. No. 6:17-ap-01200-SY
                        Plaintiff,            )
        9                                     )
                 vs.                          )
       10                                     )
            THOMAS, AN INDIVIDUAL, ET AL,     )
       11                                      )
                        Defendants.            )
       12                                     )

       13                                      DEFENDANT'S MOTION FOR SUMMARY
                                               JUDGMENT
       14
                                               PLAINTIFF'S MOTION FOR SUMMARY
       15                                      JUDGMENT

       16                        TRANSCRIPT OF PROCEEDINGS
                              BEFORE THE HONORABLE SCOTT YUN
       17                     UNITED STATES BANKRUPTCY JUDGE

       18 APPEARANCES:

       19 For the Plaintiff:                   DAVID SEROR, ESQ.
                                               Brutzkus, Gubner, Rozansky,
       20                                        Seror & We, LLP
                                               21650 Oxnard Street
       21                                      Suite 500
                                               Woodland Hills, Cal i fornia
       22                                        91367
                                               (818) 827-9000
       23

       24
          Proceedings recorded by electronic sound recording;
       25 transcript produced by transcription service.




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 104 of 158


                                                                                  ii

        1 APPEARANCES:     (cont'd.)

        2 For the Defendant:                 DIMITRIOS P. BILLER, ESQ.
                                             LDT Consulting, Inc.
        3                                    15113 West Sunset Boulevard
                                             Suite 9
        4                                    Pacific Palisades, California
                                               90272
        5                                    (310) 459-9870

        6 Court Recorder:                    Cynthia P . Jeanmarie
                                             United States Ban kruptcy Court
        7                                    3420 Twelfth Street
                                             Riverside, California 92501
        8
            Transcriber:                     Jeane Hoehner
        9                                    Echo Reporting, Inc.
                                             4455 Morena Boulevard
       10                                    Suite 104
                                             San Diego, California 92 1 17
       11                                    (858) 453-7590

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                                                                Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document   Page 105 of 158


                                                                                   1

        1    RIVERSIDE, CALIFORNIA       TUESDAY, MAY 2 9, 2018 10:00 A.M.

        2                                 --000--

        3       (Call to order of the Court.)
        4               THE COURT:    Under, they're both in the case of
        5 PDTW, they're both in the adversary proceeding, Chapter 7

        6 Trustee versus Thomas et al.

        7               Number one is Defendant, Paula Thomas.       It says
        8 motion for a partial summary adjudication or partial summary

        9 judgment.
       10               Number two is Plaintiff, the Chapter 7 Trustee's

       11 motion for partial summary judgment.
       12               May I have appearances on both matters.

       13               MR. BILLER:    Good morning, your Honor.     Dimitrios

       14 Biller on behalf of Paula Thomas.
       15               THE COURT:    Good morning.
       16               MR. SEROR:    Good morning, your Honor.     David

       17 Seror, Brutzkus Gubner, appearing on behalf of Plaintiff,

       18 Larry Simons, in both matters.
       19               THE COURT:    Good morning.
       20               And do I have any appearances on the phone?          I

       21 don't know if Mr. Peddie's (phonetic) going to be on the
       22 phone or not.      He might be, but in any event, I think he
       23 only filed a pleading in one of the matters, not both.

       24               Let's see.    We'll turn to number one first.        Mr.

       25 Seror, in connection with Defendant's motion for summary




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 106 of 158



                                                                                   2

        1 judgment, there are four copyrights that the Plaintiff

        2 acknowledges sort of predated the formation of the Debtor

        3 PDTW.   How would your client like to resolve that matter?

        4 By allowing the motion to be granted with respect to those

        5 four copyrights, or by filing an abandonment?

        6               MR. SEROR:   I think we would prefer to file the

        7 abandonment, your Honor.
        8               THE COURT:   All right.   All right.

        9               So, Mr. Biller, no matter what happens, you have

       10 partial victory with respect to those four copyrights that

       11 clearly predate the formation of PDTW.

       12               Before I hear from both parties, I want to give

       13 you sort of my view on this matter, to guide both parties.

       14 So let's deal with number one first.         Number one, after I

       15 reviewed the motion, the oppositions, the reply, these are

       16 the areas that I'm still concerned about.         One is brought up

       17 by the Plaintiff, Trustee's opposition.

       18               The law treats copyright and trademarks

       19 differently.      And with respect to trademark, it's almost

       20 immaterial who was the first to register or whether or not

       21 you have a registration.       It seems to be the law is, who

       22 went to use it commercially first.        And even though we have

       23 thousands of pages of evidence, I haven't really seen

       24 anything that shows Ms. Thomas individually, and not on

       25 behalf of PDTW, used the trademarks commercially first




                                                                Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 107 of 158


                                                                                    3

       1 before PDTW or TW or anybody else.
       2                So, there seems to be a distinction in the law

       3 between copyright and trademark, and I wasn't quite sure

       4 where in the evidence I should look to where Ms. Paula

       5 Thomas individually as herself, and not on behalf of anyone

       6 else, started using those trademarks first commercially.                So

       7 that's one issue.
       8                The second issue is the same issue I had in

       9 connection with the 12(b) (6) motion.         I don't think there's

      10 a dispute Ms. Thomas was an artist, is an artist.             She may

      11 have created all of the copyrights -- well, although there

      12 is a factual dispute about that as well.          In fact, Ms.

      13 Thomas in her own declaration acknowledges there was a

      14 design team.
      15                Now, if you believe Ms. Part's (phonetic)

      16 declaration, the design team had little more to do with

      17 creation of some of the designs.         Ms. Thomas's own

      18 declaration acknowledging that she worked with the design

      19 team doesn't really say about how -- whether all of the

      20 designs belong to her or whether some of it belonged to the

      21 design team.       But that's another side issue.
      22                But I'm still having trouble.      She's an artist.

      23 She created it, but there is this work-for-hire doctrine.                  I

      24 -- and in connection with the 12(b) (6) motion and the

      25 supplemental brief, I asked for any case law authority that




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 108 of 158


                                                                                    4

       1 someone,    (indiscernible) or an artist, cannot by definition

       2 also be an employee, and I haven't seen that in connection

       3 with the 12 (b) ( 6) motion.     I still don't see it in

       4 connection with the motion for summary judgment.            If

       5 anything, the law seems to be contrary to it.
       6                In fact,   if you live in California and you're in

       7 the Ninth Circuit -- maybe like in the Fourth Circuit or the

       8 Fifth Circuit or 11th Circuit, more conservative circuits,

       9 the law might be different, but in California everyone's an

      10 employee.
      11                If you look at all those gig economy cases, Uber,

      12 Lyft, GrubHub, even if you sign an agreement saying, I'm an

      13 independent contractor, and that contract contains a

      14 provision, I will never assert that I'm employee.

      15 California courts and the Ninth Circuit have consistently

      16 said over and over and over again, you're an employee.

      17                And here, I think we have sufficient factual

      18 dispute regarding Ms. Thomas's status.          She filled a W-4

      19 form.   She got paid as a W-2 wage holder.          She submitted

      20 employee reimbursement requests as an employee.
      21                So, I'm not saying conclusively she was an

      22 employee, but in -- based on the standard of the motion for

      23 summary judgment, there's clearly a factual dispute whether

      24 or not she was an employee, then, which then leads to the

      25 work-for-hire doctrine.         And I remember reading this case,




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY             Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                              Desc
                                  Main Document   Page 109 of 158




    THOMAS WYLDE
 applicable law. If any infonnation that the Company deems to be a Trade Secret is found by a court of
 competent jurisdiction not to be a Trade Secret for purposes of this Agreement, such information will,
 nevertheless, be considered Confidential Infonnation for purposes of this Agreement.

 You agree that you will keep strictly confidential all of the Confidential Information and Trade Secrets and that
 you will not, directly or indirectly, use or disclose to any third party any of the Confidential Information or Trade
 Secrets, either during your consulting arrangement or at any time after it, except as required in the course of
 employment with the Company or with the express written consent of Paula Thomas, or as otherwise required by
 law. You must return to the Company upon resignation or termination of your engagement all Confidential
 Information, Trade Secrets and other property of the Company, whether in document or electronic fonn, together
 with all copies which are in your possession, custody or control. You will not at any time during or after your
 contract use the Company's Trade Secrets or Confidential Information for your benefit or the benefit of any other
 person or entity or to allow any third party to directly compete with Company, nor will you publish or allow to be
 published or disclosed any Trade Secrets or Confidential Information to any person who is not an employee of
 Company. Furthermore, you will not use any client/customer Trade Secret, intellectual property or Confidential
 Information on behalf of any party other than the client/customer to whom it belongs.

 In consideration for this offer, you also agree that during the term of your engagement and for two years
 thereafter you will not use the Company's Confidential Information or Trade Secrets to, directly or indirectly
 solicit: (a) any of the Company's customm, prospective customers, suppliers, vendors, distributors or strategic
 partners to do business with any other entity or person other than the Company; and (b) any of the Company's
 employees or independent contractors to work for another person or entity.

 You shall not, directly or indirectly, at any time during or after the term of this Agreement, disparage the
 Company or any of its owners, employees, or agents. Except as otherwise required by law, neither party to this
 Agreement shall make or cause to be made any public announcement or press release with respect to the
 ex.istence or terms of this Agreement or the transactions contemplated hereby without the prior written approval
 of the other party hereto.

 If any covenant in this Section is held to be unreasonable, arbitrary, or against public policy, such covenant will
 be considered to be divisible with respect to scope, time, and geographic area, and such lesser scope, time, or
 geographic area, or all of them, as a court of competent jurisdiction may determine to be reasonable, not arbitrary,
 and not against public policy, will be effective, binding, and enforceable against you.

                                            Termination of Agreement

 This Agreement will commence on the date set forth above. Either party may terminate this Agreement at any
 time by providing the other with written notice. Upon termination of this Agreement for any reason, Contractor
 shall act in good faith to transfer to Company all of his knowledge of the Project in a reasonably timely manner,
 including but not limited to transferring to Paula Thomas all documents and data (both electronic and hard copies,
 including but not limited to notes, correspondence, e-mails, contracts, reports, research, etc.) in his possession
 regarding the work he has performed for Company.

                            Amendments and Disputes/Governing Law and Venue

 This Agreement constitutes the entire agreement of the parties and supersedes all prior written or oral and all
 contemporaneous oral agreements, understandings, and negotiations between the parties with respect to the
 subject matter hereof. This Agreement is intended by the parties as the final expression of their agreement with
 respect to such terms as are included in this Agreement and may not be contradicted by evidence of any prior or


                    3231 S LA CIENEGA BLVD LOS ANGELES CA 90016 310 559                   ss~HNIDER_BK 005030
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 110 of 158



                                                                                    6

       1 work predated maybe even PDTW, but there's a factual

       2 dispute.       I can't tell for sure just reading that

       3 declaration whether it's true or not.

       4                And which then comes to me, I think, the last

       5 issue I have is, in some ways, you know, Ms. Thomas's

       6 strongest argument, but even that there is a factual

       7 dispute, the copyright and trademark agreements.            Which

       8 seems to very clearly, if you just look at the four corners

       9 of the document, indicate all of those rights belong to her,

      10 and not to PDTW, and it was transferred to TW as part of

      11 this transaction that everyone's been fighting over.               But

      12 even that, there is a factual dispute.
      13                Ms. Park (phonetic) and others have now said, you

      14 should disregard those documents because they were prepared

      15 in duress.       And, once again, that's a factual dispute.          The

      16 only way for me to determine whether or not one person's

      17 telling the truth and one person is lying, is by having both

      18 Ms. Park and Ms. Thomas go on the witness stand, so that I

      19 can observe for myself as they testify their body language,

      20 their behavior, their tone of voice.
      21                It's really hard for me as a Judge to make rulings

      22 like that on paper, people's testimony on declaration,

      23 because there is no emotion to it.          There's -- I can't tell

      24 whether someone is lying or telling the truth.            That is a

      25 difficulty of motions for summary judgment for the Court.




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 111 of 158




                                      ]




                                                                             LEE000145
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 112 of 158



                                                                                    8

       1 just what -- is there admissible evidence that creates a

       2 genuine issue of material fact?         It has to be admissible

       3 evidence that creates a genuine issue of fact, so though no

       4 reasonable trier of fact can find for the non-moving party.

       5                And I submit to you, your Honor, what you have in

       6 this case is there is no genuine issue of material fact

       7 substantiated by any admissible evidence that can save their

       8 case.   And let's not focus on this employee issue.            That's

       9 irrelevant actually.       That's why my motion really didn't go

      10 into it.
      11                What is relevant is who owned the intellectual

      12 property at the time Paula Thomas transferred it to Thomas

      13 Wylde Holding.       They say PDTW did.     That was in October

      14 2013.   That's what they say.        And they say PDTW owned it

      15 because Paula Thomas was an employee.          And she created the

      16 IP as an employee within the scope of her employment, or she

      17 was a worker for hire.
      18                But what they don't want to submit or they don't

      19 want to argue, and they hid it from the Court, they hid it

      20 from my client, they hid it from me for a year, are the

      21 copyright agreements and the trade right agreement.

      22                They concealed that evidence, your Honor.         They

      23 concealed that evidence and they plain -- they stated in

      24 their complaint that my client wasn't the owner of the IP,

      25 when those agreements clearly state she's the owner.               They




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 113 of 158



                                                                                    9

       1 concealed it in drafting the complaint, they concealed it in

       2 making their arguments in motion to dismiss, 12 (b) (6)

       3 motion.    They concealed it in making their arguments for

       4 sanctions.       They concealed it opposition to my motion for

       5 summary judgment.         And they're still flying t hat f l ag that

       6 she was an employee under scope of duty.

       7                If -- why didn't they produce those documents

       8 voluntarily?       Why did I have to get those documents from a

       9 third source?          Because they're damming.   End of story.     End

      10 of case.       Okay.
      11                Now you bring up the issue of duress.       Par k didn't

      12 say she was under duress.          All Park says, she said, she

      13 didn't think the agreements were fair.            I'm the one who

      14 brought up in my opposition that that statement does not

      15 rise to the level of duress, contract of adhesion,

      16 unconsionability.          I'm the one who said that declaration is

      17 irrelevant and inadmissible to defeat the contracts.

      18                Park, all Park says, I didn't think it was fair.

      19 Really?     I think every party in a contract who doesn't get

      20 the benefit of the bargain thinks it's not fair.
      21                On that basis alone, and based on what you said,

      22 your Honor, we shall prevail on the motion for summary

      23 judgment.       You acknowledge that duress was the only issue

      24 that required you to evaluate the witnesses.            There is no

       25 claim of duress.         There is no claim of duress in the




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document   Page 114 of 158



                                                                                 10

       1 counterclaim that we brought against PDTW for breach of

       2 contract and other issues.        They didn't make any defense of

       3 duress, your Honor.       They don't have a defense of duress.

       4 It's nowhere in the pleadings.         I wrote it in my opposition.

       5                Once again, they're making stuff up.      They making

       6 stuff up because they're hoping the Court's not going to

       7 read the voluminous material that has to be generated in

       8 this type of case.       They concealed evidence in the copyright

       9 agreement and the trademark agreement.          Now they use Park,

      10 who's a criminal by the way, they use Park's declaration to

      11 create this illusion of duress because she says it wasn't
      12 fair.

      13                The point of the copyright and trademark

      14 agreement, your Honor, is, it destroys the notion that the

      15 transfer of interest from Paula Thomas to Thomas Wylde

      16 Holding was not valid because she didn't own the interest.

      17                The copyrights clearly show she owned the

      18 interest, so the transfer from Paula Thomas to Thomas Wylde

      19 Holding is valid, it's legal, it's binding, and that's why

      20 they lose .     Because in each of their 18 claims they make

      21 those allegations, or something close to those allegations.

      22 That's why they concealed the contracts.          That's why.

      23                This is a fraud on the Court and it's a fraud on

      24 my client .      It's a fraud on the bankruptcy courts.        It's a

      25 fraud on the Bar.       And that's why I've asked this Court to




                                                                Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29     Desc
                         Main Document   Page 115 of 158



                                                                                   11

       1 report these not even lawyers to the Bar.             Because they
       2 violated rule 55 -- Rule 5200 by making misrepresentations
       3 to the Court.
       4                Now let's go to the first issue that you had --
       5                THE COURT:     Uh-huh.
       6                MR . BILLER:    -- an issue with.     There was one case
       7 that was cited by both parties for use in commerce, use in
       8 commerce.       First of all, that's not part of the complaint.
       9 That's a legal theory that they did not plead.             They didn't
      10 plead it in the answer, they didn't plead it in their
      11 defense.       They came up with it for the first time in
      12 opposition for the summary judgment.
      13                There is one case that was cited by both parties.
      14 The case holds unless there's a written agreement, use of
      15 commerce decides ownership.             Unless there's a written
      16 agreement, use of commerce, use of commerce will decide the
      17 issue.
      18                First of all, they didn't plead it, as I said.
      19 Second, we've got two agreements.            We have a trademark
      20 agreement, so use of commerce doesn't even apply.
      21                Let's talk about the next issue.        Was she an
      22 employee?        All their pleadings say is, Paula Thomas was a
      23 CEO, the president and the creative director when employed
      24 with PDTW .      They never say what her position was as an
      25 employee.      They never say what her responsibilities were an




                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29     Desc
                         Main Document   Page 116 of 158



                                                                                 12
       1 employee.       They never identify the -- whether she was a
       2 or that she had a supervisor or not as an employee.             In
       3 fact, Park admits that she was the supervisor of the design
       4 team.     Park admits that.     They never identify what her
       5 salary was as an employee.        They never identify how was her
       6 payment, wages split up between being the president, the

       7 CEO, the creative director and this, you know, unknown
       8 employee.
       9                They don't give her a position.      They use her
      10 other positions to create this illusion that she's an
      11 employee.       Park did not call her an employee.      Park said she
      12 did not review her as she reviewed the other employees.               Now
      13 why would Park, the COO, not review my client if she was an
      14 employee?
      15                THE COURT:    So you don't think the CEO could ever
      16 be an employee?       Nobody reviews a CEO.
      17                MR. BILLER:   Not -- only with a board of director.
      18 If you have a board of director and you have a contract, a

      19 CEO can be an employee in dual capacity.          We don't have a

      20 board.    We don't have a contract.
      21                Your Honor, she was the founder of this company .
      22 She was   --    the operating agreement says she is in control of
      23 everything.       The management chart shows that she's at the
      24 top and the designer is at the bottom.
      25                The confidentiality agreement, she never signed




                                                                Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 117 of 158



                                                                                  13

       1 one because she's not an employee.          And Park says all the

       2 employees have to sign a confidentiality agreement .
       3                THE COURT:    Mr. Biller, even you have to agree

       4 with me, in California and Ninth Circuit, basically

       5 everyone's an employee.         Independent -- Uber, Lyft, GrubHub,

       6 case after case after case
       7                MR. BILLER:    The law in California is -- and I

       8 researched this,      your Honor, because you asked.       The law in

       9 California is, a CEO can be an employee if there's a

      10 contract or board of directors .        She was -- neither of those

      11 issues existed.
      12                How about the job descriptions?       There's no job

      13 description for Paula Thomas.         There's job descriptions for

      14 all of the other assistant designers, but not for Paula
      15 Thomas .     It's a false allegation.      It's not supported by
      16 evidence, and it's -- the evidence that they're relying on,

      17 that she got a salary, I get a salary.          We all get salaries.
      18 Okay.      A CEO can get a salary.
      19                THE COURT:    The difference is, if she was really

      20 the person in control, the person who had the requisite

      21 control to make this very clear that she was not an employee

      22 was Ms . Thomas, and she didn't do that.
      23                MR. BILLER:    She didn't have to .
      24                THE COURT:    I can't ignore a W-2
      25                MR. BILLER:    She didn't fill those out, your




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document   Page 118 of 158



                                                                                   14
        1 Honor.

        2               THE COURT:    I can't ignore a W-4.
        3               MR. BILLER:    She didn't fill those out.
        4               THE COURT:    She signed a W-4 form.     Her
        5 signature's on it.

        6               MR. BILLER:    Yeah, but Jules -- Jule Kaiser

        7 (phonetic) is the one who prepared those, and we'll never be
        8 able to call him to trial
        9               THE COURT:    Well, why did she sign it?
       10               MR. BILLER:       because he's in jail.
       11               THE COURT:    Why did she sign a W-4 form?
       12               MR. BILLER:    I have no idea, your Honor.       When I

       13 sign one
       14               THE COURT :   I don't know either.     You and I agree.
       15               MR. BILLER:    -- when I sign one -- are you saying
       16 a W-2 form, on one side of the scale, only a W-2 form

       17 outweighs all the other evidence?
       18               THE COURT:    All I'm saying is
       19               MR. BILLER:    Is that what you're saying, Judge?
       20               THE COURT:    -- in the context of a motion for

       21 summary judgment, that creates a factual dispute, a genuine
       22 dispute
       23               MR. BILLER:    We are not in
       24               THE COURT:    -- of a fact .
       25               MR. BILLER:    -- we are not in state court.        The




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 119 of 158



                                                                                    15

        1 state court rule is, can a reasonable trier of fact rule

        2 that a W-2 form is sufficient to find her an employee?              Is

        3 that what you're saying, Judge?         Because if that's what

        4 you're saying,     just tell me.

        5               THE COURT:    The Ninth Circuit case law has said

        6 over and over again, even an independent contractor who

        7 signs an agreement on its face saying, I'm an independent

        8 contractor, I'm not an employee, who gets a 1099 and not a

        9 W-2, can be deemed an employee.         So, I'm following Ninth

       10 Circuit case law .

       11               MR. BILLER:    But those cases do not involve all

       12 the other facts, all the other facts that she's the owner.

       13 She's the owner.

       14               THE COURT:    Mr. Biller, in connection with the

       15 trial you might ultimately prevail on this issue, but we're

       16 here on a motion summary judgment.         I have documentary

       17 evidence that seems to indicate for certain purposes, f or

      18 tax purposes, she went along with -- maybe it wasn't her

       19 choice, she went along with, I'm an employee, treat me like

      20 an employee.

      21                MR. BILLER:    Well, let me try it this way, your

      22 Honor.

      23                THE COURT:    Uh-huh.

      24                MR. BILLER:    If we went to trial and the only

      25 evidence they had was a W-2 form, and we had all the other




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 120 of 158



                                                                                    16

        1 evidence that she was the manager of the company, CEO, she

        2 was the president, she was creative director .          She didn't

        3 sign the confidentiality agreement.          She didn't have a job

        4 description.      She was on the chart for the management at the

        5 very top and nobody was beyond her.          Are you telling me

        6 then, a reasonable trier of fact can find she was not -- she

        7 was an employee under those facts?
        8               THE COURT:    Potentially, because, once again,

        9 another fact --

       10               MR. BILLER:    Your Honor --

       11               THE COURT:    -- that's been going on in this case

       12 for the last 18 months is how -- Ms. Thomas has said this.

       13 She started losing control of her company because she got

       14 ill, and she wasn't there.        So --

       15               MR. BILLER:    That was TW.

       16               THE COURT:    No, no.

       17               MR. BILLER:    That was TW.    It was TW, your Honor .

       18 She was not ill with PDTW.        She got ill with TW.      That's

       19 when she got ill.       That's when she -- I have doctor reports
       20 and --

      21                THE COURT:    But once again, in connection with

       22 this bankruptcy case, she, on behalf of PDTW, signed all of

       23 these documents, which is, you know, motion number two here,

      24 and she's trying to disclaim her responsibility for signing

      25 the bankruptcy schedules, saying archives and everything




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document   Page 121 of 158


                                                                                 17

       1 belonged to PDTW, because she's saying, well, even though

       2 I'm in control of PDTW, I'm filing the bankruptcy.             Don't

       3 trust me because I was -- the lawyers told me to do this and

       4 that.    Kring and Chung told me something bad, and I wasn't

       5 really in the right state of mind.            That doesn't seem like

       6 control to me.
       7                MR. BILLER:   That is in 2016, your Honor.       We're

       8 talking about facts that occurred in 2013.            And if you're

        9 going to tell me --

       10               THE COURT:    But this is why we need a trial.

       11               MR. BILLER:    No, we don't.

       12               THE COURT:    I need to know at what point Ms.

       13 Thomas felt like she wasn't -- things were getting out of

       14 control.      And she was listening to advice from lawyers that

       15 she says now they did her wrong

       16               MR. BILLER:    Okay.    Your Honor, let --

       17               THE COURT:    -- and made bad choices.

       18               MR. BILLER:    -- let me give you the time line,

       19 okay?   This is going to be the time line, okay.

       20               THE COURT:    Uh-huh.

       21               MR. BILLER:    She starts the company on May 6,

       22 2006.

       23               THE COURT:    I don't need this time l ine --

       24               MR. BILLER:    Okay.

       25               THE COURT:    -- because this a summary judgment




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 122 of 158



                                                                                 18

       1 motion.    You want me to get into that time line.          We're
       2 going to do it.       With everyone going on the witness stand,
       3 you're going to give me that time line.
        4               Right now, in a motion for summary judgment, the
       5 other side has produced enough documentary evidence to call
        6 into question whether she was an employee or not.            They're

       7 entitled to go to trial on this issue.
        8               MR. BILLER:    No, they're not.    They're not, Judge.

        9               THE COURT:    Well
       10               MR. BILLER:    And I disagree, because all their
       11 evidence, all their evidence cannot overcome the fact she is
       12 the owner of the IP through the two licensing agreements,
       13 and there's no evidence of duress.         There is no evidence of
       14 duress.   None.     And even you acknowledge, if there's no
       15 evidence of duress she prevails.         She prevails.
       16               And I would like to focus on one fact, because I
       17 think the Court can consider the conduct of a client in

       18 concealing evidence.        There are jury instructions on this,
       19 your Honor.      There are jury instructions on if a litigant
       20 conceals evidence, the trier of fact has a right to view the
       21 evidence that was presented for its less value.
       22               How could anybody stand back for a year and not
       23 produce this evidence of the copyright agreements and the
       24 trademark agreements, when even you say that's the strongest
       25 argument?      That's the strongest argument.      Forget about all




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 123 of 158


                                                                                    19

       1 the other arguments.         That's the argument they can't win on.

        2               They didn't plead duress in their answer.           They

       3 didn't set forth any facts substantiating duress in the

        4 Park, in the Park declaration.        None whatsoever.      Park

        5 doesn't say she's an employee.        Park never gives her a

        6 review.   All Park says, that she supervises the design team.

        7               THE COURT:    Nobody reviews me either.      There is

        8 literally no one --
        9               MR. BILLER:    Well, because you're a judge, your

       10 Honor.

       11               THE COURT:    -- who reviews me, but I assure you, I

       12 am an employee of the Federal Judiciary.          So, the --

       13               MR. BILLER:    Okay.

       14               THE COURT:    You're right.   That's one of the

       15 factors we look into in determining in a very multi-factor

       16 test to determine whether someone's an employee or not.

       17               I acknowledge some of those factors favor your

       18 client.   I do.      I think a lot of those factors favor your

       19 client.   But I can't make that determination --

       20               MR. BILLER:    Okay.
       21               THE COURT:    -- in a summary judgment motion.

       22               MR. BILLER:    I'd like to make a record, your

       23 Honor.

       24               THE COURT:    Okay.

       25               MR. BILLER:    I'd like to make a record.       These




                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document   Page 124 of 158



                                                                                 20

       1 proceedings in this courtroom are extraordinary

       2 circumstances.       Because what the Defendant -- or the

       3 Plaintiff has done is allowed you to usurp, usurp the power

       4 of the superior court.         I'm --
       5                THE COURT:    Well

       6                MR. BILLER:    One second.    I have right to make a

       7 record, your Honor.
       8                THE COURT:    Go ahead.

       9                MR. BILLER:    I have a right to make a record.

      10 Simon testifies he was retained -- Seror was retained in

      11 August of 2017.         I get the purchase agreement for the first

      12 time in September '15.

      13                They filed their complaint on September 19th,

      14 having the trademark agreements, having the copyright

       15 agreement.      They had them.     They didn't attach them to the

       16 complaint.      Instead, they attached seven worthless,
       17 worthless agreement to fabricate, to fabricate a story that

       18 they knew from day one was false.

       19               We bring a motion.       The motion's denied.   They

       20 still argue the same facts in their complaint, that she's an

       21 employee.      Okay.    We bring a motion for sanctions, and it

       22 was on that date I told you, we found the documents that

       23 will prove she's not an employee.           They argued she was an

       24 employee.      They make these repeated arguments to this Court,

       25 so that she will -- they can prevent my client from




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                         Main Document   Page 125 of 158


                                                                                  21

       1 adjudicating her rights in the superior court and in the

        2 federal court.      Because they've raised this IP issue in a

       3 complaint that was filed 15 months after the petition, when

        4 they had their documents the whole time.           Fifteen months

        5 after the petition.         They had the documents the whole time.

        6 The goal -- what is happening, and they're using this Court

        7 to deny my client to exercise her rights in other courts.

        8 That's what they're doing.
        9               THE COURT:     I agree with you, that's the end

       10 result.     But nobody, definitely not me, nobody ordered the

       11 superior court judge to stop.          Nobody ordered -- there is no

       12 way I could order a district court judge --

       13               MR. BILLER:     But you didn't let me

       14               THE COURT:     -- to stop.

       15               MR. BILLER:        argue that day.    You did not let

       16 me argue that day because I was 10 minutes late.            I was 10

       17 minutes late, and you couldn't wait for me to present

       18 argument.      Instead you had a transactional order.

       19               THE COURT:     What does that have anything to do

       20 with the superior court judge deciding he didn't want to

       21 proceed?      And I think, ultimately, that lawsuit was

       22 dismissed by Ms. Thomas, right?
       23               MR. BILLER:     No, it's not.   It's still existing.

       24 It's their counterclaim.         IP.
       25               THE COURT:     You -- we have done nothing.      I have




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                         Main Document   Page 126 of 158



                                                                                      22

       1 done nothing to tell either the superior court or the

        2 district court to stop.        They decided to stop on their own,

       3 and there is nothing I can do about it.

        4               Mr. Biller, if you don't want to litigate this

       5 here, you can file a motion to withdraw the reference of

        6 these adversary proceedings, to ask Judge Kronstadt to ta ke

        7 these adversary proceedings from me, and he can take it, and

        8 he can try,     try it with the district court action.

        9               But you don't file that motion with the bankruptcy

       10 court, you file that motion with the district court.                 And

       11 only the district court judge can decide whether or not he

       12 wants to grant the motion to withdraw the reference.                 That

       13 is a right any party to the litigation have.            You can do it.

       14 I can't force you.         You don't file it with me.     I   have

       15 nothing to do with it.

       16               So, if you don't want to litigate here,         you can

       17 file a motion to withdraw the reference of the adversary

       18 proceeding.      You have that right.     But it's up to Judge

       19 Kronstadt.      Once again, I have nothing to do with it.             I

       20 cannot order a district court judge to do something or don't

       21 do something.      But don't you -- you can't complain about the

       22 fact that you're here, because I did nothing --

       23               MR. BILLER:     Your Honor --

       24               THE COURT:     -- to the tell the superior court

       25 judge and the district court judge.




                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 127 of 158



                                                                                    23

        1               MR. BILLER:    -- every judge, every judge, whether

        2 they're a superior court judge or federal court judge, when

        3 there's issues in bankruptcy, will naturally withhold from

        4 adjudicating that issue because they don't want to have

        5 multiple judgments.

        6               THE COURT:    But --

        7               MR. BILLER:     Inconsistent judgments.

        8               THE COURT:    -- remember, bankruptcy court is

        9 merely a unit of the district court.          I derive all of my

       10 jurisdiction from the United States District Court.               That is

       11 why the motion to withdraw the reference exists.            If you

       12 think Judge Kronstadt, who has his own lawsuit pending, is

       13 the right judge to also decide all of this, there is a

       14 remedy.   You file that motion.

       15               MR. BILLER:     That case isn't even open, your

       16 Honor.    I can't even file anything in that case.          That's

       17 what they've done.         That's what this whole -- it's a

       18 kangaroo court almost, your Honor, because they fabricated

       19 this whole lawsuit to -- and they're in collusion with TW .

       20 Guess who's paying them, Steven Choi (phonetic) .            Steven

       21 Choi's paying Richard Peddie and trickling down to them.

       22               THE COURT:     I'm sure that's not the case.

       23               MR. BILLER:     I'm positive that's the case.

       24               THE COURT:     Only -- Trustee and Trustee's counsel

       25 could only get paid from fee orders that I approve.               I have




                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document   Page 128 of 158



                                                                                   24

        1 approved no such fee orders.
        2               MR. BILLER:   Well, your Honor, you have a lot more

        3 faith in lawyers than I do.
        4               THE COURT:    I have to.    Or if not, I can't do my

        5 job, since I have to look at lawyers all day and listen to

        6 their arguments.      If I have no faith in lawyers, then I have

        7 no faith in the courts.
        8               So, I want to wrap up your argument so I can hear

        9 from Mr. Seror, so we can get to number two.
       10               MR. BILLER:    Okay.   I just want to make one

       11 argument
       12               THE COURT:    Sure.
       13               MR. BILLER:    -- for the record that's very
       14 important.      There are no material facts, none, that were

       15 submitted by the Defendant to raise a genuine issue of

       16 material fact.      What they did was, they're coming up with

       17 canned, boilerplate answers they could distr i bute to the

       18 various material facts.        Use of commerce doesn't apply.        We

       19 have a contract, and they didn't plead it.

       20               Collaboratively design the clothes.       Not in the

       21 contract, not in the complaint.           In fact, they say that my

       22 client's the only one who did it.           They're saying, they're

       23 presenting evidence from Park that contradicts their own

       24 allegations.      You can't do it.       Can't be blamed for an

       25 executive's mistake.        What is that?     That's argument.




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 129 of 158



                                                                                  25

        1 That's not a material fact, that's argument.

        2               Trustee -- here's a good one.      Trustee submits

        3 evidence, generally disputes that these agreements are

        4 unenforceable.     Trustee submits evidence that the agreements

        5 are unenforceable.         Really?   That's not a fact, that's an

        6 argument.     And when you go the Trustee's declaration, he

        7 refers back to Park's declaration.         We go to Park's

        8 declaration, she talks about the agreements not being fair.

        9               Confidentiality agreements.      My client didn't sign

       10 a confidentiality agreement.          It proves that she's not an

       11 employee, because Park testifies all employees had to sign

       12 the confidentiality agreement, all employees.

       13               Your Honor, 18 issues have been submitted for this

       14 Court's adjudication.         Those six -- they're not even facts.

       15 I don't want to call them statements of argument and things

       16 outside the pleadings cannot be possibly raise a genuine

       17 issue of material fact.         It goes against Supreme Court law,

       18 it goes against Ninth Circuit law.          That's why I am so

       19 adamant that this case be thrown out.

       20               THE COURT:     Thank you.

       21               Mr. Seror.

       22               MR. SEROR:     Thank you, your Honor.

       23               THE COURT:     And if you can, as part of your

       24 argument,     focus on -- I think I called them the copyright

       25 trademark agreement, but they are the license agreements.




                                                                Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document   Page 130 of 158



                                                                                   26

        1               MR. SEROR:   Your Honor --
        2               THE COURT:   The facts related to that and Ms.

        3 Park's declaration.
        4               MR. SEROR:   Well, your Honor, Ms. Park described

        5 the circumstances under which those documents were signed.

        6 The documents themselves are worded to say that it is

        7 acknowledged that Ms. Thomas is the owner.          It doesn't say

        8 that she is the owner.       It doesn't say that these documents

        9 transfer something to her.       It's an acknowledgment.

       10               And, your Honor, if under the work for hire and

       11 the non-use of the items in commerce, then -- and she wasn't

       12 the owner because of those issues, the licensing agreements

       13 really add nothing to it because of the way that it's

       14 phrased.      That is an acknowledgment.
       15               So, your Honor, so based on the language of the

       16 document and Ms. Park's declaration describing the

       17 circumstances under which they were signed, I think there is

       18 a sufficient issue of fact to deny the motion for summary

       19 judgment on those grounds.

       20               With regard to the work for hire, your Honor, we

       21 have a lot more than the W-4          or the W-2 statements.        We

       22 have the W-4 statement that Ms. Thomas signed early on

       23 saying that she is an employee.        She's filed the employee

       24 she's requested reimbursement as an employee, so she treated

       25 herself as an employee, your Honor.         And I think that she




                                                                 Echo Reporting, Inc.
     Case 6:16-bk-15889-SY     Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29            Desc
                               Main Document   Page 131 of 158




                       DECLARATION OF DIMITRI OS P. BILLER
2
            1.     I am the attorney for PDTW, LLC and Paula Thomas. All the facts,
3

4     events, circumstances, situations, statements and documents I describe in this
 5
      Declaration are based on my personal knowledge. I called to testify I would and
6

 7
      could provide competent testimony based on my personal knowledge. This

 8    Declaration is provided in Support of the Motion for an Order to Show Cause Why
 9
      Thomas Wylde, LLC, Richard Peddie, David Schnider and Jene Park should not be
10

11    held in contempt of Court for violating criminal statutes that interfere with the fair
12
      administration of justice and the processes/procedure set for in the United States
13

14
      Bankruptcy Code, United States Criminal Code and California Penal Codes.

15

16

17

18
        EXHBIT NUMBERS DESCRIPTION OF EXHIBIT
19

20

21
        Exhibit No. "l"          September 2015 e-mails exchanged between Choi and
22

23
                                 Schnider regarding Choi's illegal purchase of 3,300

24                               units
25
                                                 3
26    DECLARATON OF DIMITRIOS P. BILLER IN SUPPORT OF PDTW, LLC AND PAULA THOMA'S MOTION FOR
      AN ORDER TO SHOW CAUSE WHV THOMAS WVLDE, LLC, RICHARD PEDDIE, DAVID SCHNIDER AND JENE
27    PARK SHOULD NOT BE HELD IN CONTEMPT


28
     Case 6:16-bk-15889-SY        Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29           Desc
                                  Main Document   Page 132 of 158



                                                                                                   I


     I   I

 2
     I   II Exhibit No. "2"          May 27, 2017 e-mail between Choi and Peddie
 3

 4   11




 5

 6

 7
             Exhibit No. "3"         E-mail from Peddie confirming he represents everyone

 8

 9
             Exhibit No. 4"          Use of Proceeds Agreement,
10

11

12
             Exhibit No. "5"         Rafols' s Deposition testimony
13

14

15           Exhibit No. "6"         $4.4 Transaction Report
16

17
                                                                                                   j

18           Exhibit No. "7"         Deposition of Lee
19

20

21           Exhibit No. "8"         January 11, 2019 Deposition Testimony Transcript of

22                                   Schnider
23

24

25
                                                      4
26        DECLARATON OF DIMITRIOS P. BILLER IN SUPPORT OF PDTW, LLC AND PAULA THOMA'S MOTION FOR
          AN ORDER TO SHOW CAUSE WHY THOMAS WYLDE, LLC, RICHARD PEDDIE, DAVID SCHNIDER AND JENI
27        PARK SHOULD NOT BE HELD IN CONTEMPT

28
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29      Desc
                        Main Document   Page 133 of 158



                                                                                     29

        1 because they didn't want us to go trial in superior court.

        2 We had a trial date for October 10.           They robbed her of her

        3 trial.    That's what is usurping the power of another court,

        4 when you rob a lady of her trial that she'd been waiting to

        5 go to for over two years.        That's why    --   you know, your

        6 Honor,    it's so funny.
        7               THE COURT:     We talked about this a lot, and I

        8 think I've said this at multiple hearings, inc l uding earlier

        9 today.     I hear you.      That happened, but nobody ordered a

       10 superior court judge to stop.

       11               MR. BILLER:     He did.   He was there.     He wasn't

       12 even in the case.        He made his appearance.       David Seror made

       13 his appearance and told the superior court to stay the

       14 action.
       15               THE COURT:     And if Mr. Seror can order judges to

       16 do his bidding, then he's a far greater lawyer than I think

       17 I -- than Ernest Darryl        (phonetic) or anybody else.

       18               MR. BILLER:     Your Honor, I've got to tell you

       19 something.      I've been doing this a long time.         And a judge

       20 said to me last week, after having to continue a trial for

       21 another six months, after my adversaries had concea l ed

       22 evidence -- I guess that's a new thing in law,            is lawyers

       23 just to conceal evidence.         He said, Mr. Billing, to have to

       24 bring a motion for sanctions.           I can't help you.     The

       25 system's broken.      The system's not broken.         Our system of




                                                                   Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                         Main Document   Page 134 of 158



                                                                                    30

        1 justice is not broken.        It's people like these lawyers

        2 practicing within the system that makes it almost impossible

        3 to litigate within the system.

        4               THE COURT:    All right.   So, on matter number one,

        5 the motion for summary judgment is denied.           A genuine issue

        6 of material facts exist as to whether or not Ms. Thomas was

        7 ever an employee.       And whether or not, if she was an

        8 employee or an independent contractor as well, if you look

        9 at the Marvel Comics versus Kirby cases, even an independent

       10 contractor can be covered under the work-for-hire doctrine.

       11                So, thus, a freelance writer, a freelance designer

       12 of the work, if the work was created for hire is covered

       13 under the work-for-hire doctrine.          So there's a genuine

       14 issue of material fact as to whether she was an employee,

       15 and when she created, came up with these designs, what her

       16 role was.
       17                And I looked to declaration both provided by Ms.

       18 Thomas and Ms. Park regarding who actually came up with the

       19 design.       There is apparently a design team.      There were a

       20 lot of people in it.

       21                And I can't tell just looking at the declarations

       22 whether Ms. Thomas was solely responsible for all the

       23 designs, or whether she was partially responsible, or maybe

       24 with respect to some designs it was some else on the design

       25 team.




                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document   Page 135 of 158



                                                                                   31

        1               With respect to the trademark, Mr. Biller, you're

        2 right.   I don't really have evidence from either party about

        3 who first used these trademarks in commerce, whether it was

        4 PDTW or Ms. Thomas.         So that I need a trial to determine,

        5 since I don't really have any evidence who was first.

        6               I do know PDTW at a certain point started using

        7 those trademarks, but Ms. Thomas may have very we l l been

        8 first.    I don't have any evidence of that in connection with

        9 the motion for summary judgment.

       10               With respect to the license agreement, Mr. Biller,

       11 you're once again right.         Ms. Park doesn't specifically say

       12 she signed these documents under duress.          But as Ms. Park

       13 specifically acknowledges in paragraph 13, she's not an

       14 attorney.

       15               In fact, I would actually feel less, give less

       16 weight to a declaration of a non-attorney who uses those

       17 words like duress, because those are lawyer words.            Regular

       18 human beings don't use words like that.

       19               Rather than use legal terms like duress, Ms.

       20 Park's declaration in paragraph 12 and 13 describes like a

       21 regular human being why she as the CEO signed that document,

       22 which could potentially be duress.         She doesn't use the

       23 word, but I actually find declarations where non-lawyers use

       24 legal terms less credible than a declaration

       25               MR. BILLER:     There's no defense of duress.




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 136 of 158



                                                                                  32

        1 There's no defense of duress in this case.
        2               THE COURT:   We are not even at pretrial.       A lot of

        3 things could happen.       We go to trial based on a joint

        4 pretrial stipulation, which supercedes and amends all

        5 complaints, counterclaims and answers.         A lot of things can

        6 happen between now and pretrial about what the operative

        7 claims and counterclaims and defenses are.

        8               So, if we -- this summary judgment motion was set

        9 for hearing post-pretrial, I think you would have a very

       10 good argument, but we are, unfortunately, still in a very

       11 early stage of this litigation where a lot of things can

       12 happen.

       13               So, for all of those reasons, the motion is

       14 obviously denied.      Once again, we're in early stage of the

       15 case, it's denied without prejudice.

       16               Mr. Seror, your client is now here.       Mr. Simons,

       17 the Chapter 7 Trustee, is here.        Early on we had a brief

       18 discussion about how to dispose of the four copyrights that

       19 the Trustee acknowledges in the opposition predates PDTW,

       20 and Mr. Seror indicated abandonment would be -- might be the

       21 best way to go.

       22               MR. SEROR:   Your Honor, obviously I haven't had a

       23 chance to discuss it
       24               THE COURT:   Right.
       25               MR. SEROR:   -- with Mr . Simons but I certainly




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document   Page 137 of 158



                                                                                      33

        1 will.
        2               THE COURT:    Right.
        3               MR. BILLER:    Your Honor, can we just wait.          Let

        4 them go talk about it.        It's a small issue.
        5               THE COURT:    Uh-huh .
        6               MR. BILLER:    I would like to resolve this now in

        7 front of you, so we have a record .             Because, frankly, I

        8 don't trust these guys.
        9               THE COURT:    That's fine.
       10               Mr. Seror, if you want to take a minute t o talk to

       11 Mr. Simons.
       12               MR. SEROR:    Well, your Honor, I'd like the

       13 opportunity to discuss today's ruling, the comments the

       14 Court made about the items preformation.              I don't see a
       15 burning rush to do it today.

       16               MR. BILLER:    Because you're not an hones t man.
       17 That's why.

       18               MR. SEROR:    Your Honor    --
       19               MR. BILLER:    I want you    --
       20               MR. SEROR:       I am sick and tired
       21               THE COURT:    All right.     Let's
       22               MR. BILLER:        I want
       23               THE COURT:    Okay.
       24               MR. SEROR:    -- I am sick and tired of him .
       25               THE COURT:    Yeah.




                                                                    Echo Reporting, Inc.
        Case 6:16-bk-15889-SY         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                  Desc
                                      Main Document   Page 138 of 158

 competent jurisdiction such provision shall be considered severed and deleted. Neither such provision,
 nor its severance and deletion, shall affect the validity of the remaining provisions of this Agreement.

        8.      Governing Law And Venue. This Agreement shall be governed by California law and venue
 for any legal action arising from or relating to it shall be solely in the state or federal courts located in the
 County of Los Angeles in the State of California. The prevailing party in any such action shall be entitled to
 recover its reasonable costs, including attorney's fees.

       9.     Drafting. All parties have been represented by independent counsel in this transaction and
have participated in the negotiation and preparation of this Agreement. and this Agreement shall not be
construed or interpreted against the interests of any party hereto based on that party's preparation of
this Agreement

       10.     Counterparts. This Agreement may be executed in counterparts, and a signed copy shall
have the full force and effect of a signature on any original. A copy, PDF, or facsimile copy of the fully
executed Agreement shall have the full force and effect of the original executed Agreement.




                                                                                   ,.


Jene Park       .,
                                                  Dou~



Roger Kuo                                         Paula Thomas




                                                                                                                     I
                                                                                                                     ~




                                                                                                                     i
                                                                                                                     -II
                                                                                                                     i
                                                                                                                     !

                                                                                                                     •I.I
                                                                                                                     I
Use of Proceeds AgTeement                                                           Page2                            I
                                                                                                                     I
99910-50000/2307539.2


                                                                                                                     i
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29    Desc
                        Main Document   Page 139 of 158



                                                                                   35

        1 file an abandonment of those four.

        2               MR. SIMONS:    I will

        3               MR. SEROR:    We will take care of that, your Honor.

        4               THE COURT:    Great.    Thank you.

        5               MR. SIMONS:    Is the Court instructing me to

        6 prepare the order?

        7               THE COURT:    Yes.

        8               MR. SIMONS:    Okay.

        9               THE COURT:    As the prevailing party.

       10               So now let's get to -- hold on here.       Let me

       11 shuffle some paperwork around.          Number two, this is now the

       12 Plaintiff's motion for summary judgment.           Before I hear

       13 arguments from both counsel, there are two issues, one

       14 legal, one factual, that I'm having issues with in

       15 connection with this motion for the most part.

       16               There is a little part of this motion that I think

       17 I'm prepared to grant.        That's the little, tiny portion for

       18 $4,901.69, that I don't think the opposition really provided

       19 any facts to dispute.

       20               With respect to the two big parts of it, these are

        21 the issues.     One, on the concept of judicial admission, I'm

        22 having a little bit of a problem of applying testimony Ms.

        23 Thomas gave, and also the declaration she filed in

        24 connection with the state court action, and applying it

        25 here.




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY          Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                            Desc
                               Main Document   Page 140 of 158



                                                                                                                                       36

        1                                                                                                           Eo t'.fie
        2                                                                                                       a 'CEU,

        3 rep resent alive of t_J1_~                   ~D~~--~

        4 o                            own a t t or e:;_ .
        5

        6

        7                      in th e s t a t e GQ.U.X
        8

        9

       10                                tn a t T ' m su1;mose
       11                                                               S he is now her~ today
       12                                                     y _a_s Ms . Thomas.                  "Statements s e,
       13                                    maq_e "n a.~i~,-..:z.....i.t.>~ = ~ ~ ---5,~~
       14   ~   ...........................=-..............,z-~
                                                              ~ ne corp ora t e en t i t_y ~ w
                                                                                             ,,_,.,i_t~.U.,,o<."'-l,_lll.U.,,._""""~~-
       15 or

       16                     U\na

       17   'Trus ee in t
                                        o~n~e,_2 ar icu ar c ase that fi~
       18 didn ' t -r=r=n=--.......,=~--=                                                               tlLl~ I ~c


                                 nd in some way s ~                                                                    fils r      1


       21                                                               o coun t n ow ma11Y ang~                       ~   Qan
       22                                                                                             a crmission or             a.
                                 s,poke         s a     CEO     o     a comp any in a
       24 1 itl_g_ati o                                                                                 not. a;




                                                                                                           Echo Reporting, Inc.
Case 6:16-bk-15889-SY               Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                               Desc
                                    Main Document   Page 141 of 158



                                                                                                                            37

         1                                                                                                     n   my
         2 review,             d oe?n' t                               a        aver     minimum ,         r~ ~


         3 in clln~                q asK T or -==~                                     on l:fia"t t..s ~       ,

         4 '1)ecaus~               'm                              ner iuaicia l a dm_ip sj,on _c,_ouldl

         5 n e used tha t W
                          AY
         6                         ~ nd "T' m re ally -.=-=...,..._.....,_.,__~~=a...::
                                                                                   c-=
         7 'Thomq~ ,                                            s a ~ emen t s, re~TT~ ¢fi q_~n~o~ .......,:::..:..=

         8 ;her own couns...e                              =-=--=..a....,__,;=-=--"'""'"'=-Tor ner i ust -- v~~ _an~
                                            ...w=n.._.o..._w
         9        r in eresc a-one .                'T                =""-"'14-' _._o..==-=-.._""'-==.,,.,. -Tsaacson
       10

       11

       12    rnrnorru i o n             and t o t he                                                       leg a"l

       13 issue .             T'm        ust ~net: sure.
       14                          Now    tb.e. ~~~-~-~.......~.u.!..- ~l - '~ -              mean , T 'm j us
       15                                                                         n'ie "T rusI:ee., tb.9§.§

       16 .......,,,.:...,,,_,,,_--=-=-<.- comp e ll ing a..t_gu en        or    u      i 1 a amission .             .But
       17 once                                               tne en Eire t.y Qf t he 3~1 a                     mee in

        18 o       cred i t ors '                          an~ alsQ                              o         g

        19   .=..'-=-~-=    ----
                                                         p rovi~      , i ' s no          a                        Ena

        20 i T ' s so          one- sioe
        21                                                                                                              e

       22                                                                                                            ory

       23 ancf the                                 u     l:rie rest. o F t he t est imon_y                           s on

        24 ""a,._..::.::=      fi , b o th h ere qnd in :he                      ecl arat ion , wh ere she

        2 5 ca11. s arc - i ves mine , _pe i;-s




                                                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY                         Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                              Desc
                                              Main Document   Page 142 of 158



                                                                                                                                                         38

         1                                  fA.nd                    ress·on                                        _,,,.,=.,.__=e=s ..Q.,,,e""c~ .....;o::.
         2                                            these are not.                                                                        .n
         3                             t o f'           I


                                                i mo n._Y. , s h e uses the ,Rhrase , "me , ..min.._e_, P.s:.£~P a "

         5 ove~ g___nq ov~r                           =a,...,,._=---_,.,....__,.,,......,_.== ~,.__,=-


                                         :nere
         7 arouna -:. oo1til)g fQ.f -.. is now .

         8

          9                   ec ara ion s oe Y.i ru:! in
       10                                 court, wh ere sh e say s 1                        ~' musing

       11         ecause                       _ ....,a~s,!-.1£.!.!~~c~i:-~e~as!:..-'1: ve d1 rec°"t'or o r   n-6   wn icn seems to
       12                                                                                   her , noE            o 1"DTW.          (B·ecause,
       13 'flia ' s p ersona                                l: o n er , and sn e ca..n              U_$1:! _Lt    fu -PDTW p r ~w-
       14 ............................." ' -""'-"'=          s, necause i t is some th ing th at J:;,eJ o..ngs \o

       15 ..be r p e=r=="""""=---,...,,
       16                                     _:,: _O
                                              S     ., ~-..z.ch=ere ' s a,   sor        of a con f1. i cE' ln T4J (a1
       17                                                                                       tl'le s t a ~~ c;ol!..ct;_ c.,a~.e_ .fil?.Q.l.!.9
       18 e_x ac~l.y ......,,u,.....="'-=.-.:a.=.:=:="""":.:=:::-W
                                                                 =l.-'='-fi'-'-"'t:..:h:.a,.e=...~a r dh ves .      Wni en          i s,      l:n is
       19 is s orE or re1 a t e g t o ID.Y

       20                                 a                                                                                         e o            ne
       21                                                                                                con ex          J3ecause ,
       22                                 the 'tes t im n                                                     P.r1.or                    ecause
       23 s fi e was ori"l,y r ~pres n                                                                                                             o f'

       24 the 1'eQ.t o~                                                                             res ... s a                          S o,

       25         h at,.s E'h e f act ual and concern.




                                                                                                                        Echo Reporting, Inc.
Case 6:16-bk-15889-SY             Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29                                         Desc
                                  Main Document   Page 143 of 158


                                                                                                                                     39

         1                       ~        same th iJ.19._ ..,w
                                                             .,_,i.._t=h---"'-==--•........:'"-     o :fie 15'i g cn uols. 9 ·

         2     one_y a.§                               11'0 / ouo      C'r SQ/         °LQ.r           "nouse.          he does
         3                                                                                                               ma       was

         4 a,_ l_Qp.O                                       ver.Y n.i x            ~              sfie 9Q.es on a       1: enqEl\.
         5 'to t __...__""""'~ ""'- · we :T,               if was a gi'I;t .                                      l5acJr f rom;



         7 C F!J m ~ = .l,L....!,.,l;.....:::=':!..U..~~

         8 q i _fJ: .

         9                       So,                                                                                a     E"fie

        10                          Ehe T 41 ( qJ ,
             '=-"===-
        11   was a         oan or         4   g i ft .        ~ o , we n ave
        12                        But, Mr. Serer --
        13                        MR. SEROR:                Well, your Honor, I --
        14                        THE COURT:                        it's your motion.
        15                                SER'OR :                 T

        16              's conce.r rrs .-
        17
        18                        THE COURT:                Right.
        19                        MR. SEROR:                 -- and whether it matters what hat the

        20 witness who was testifying is wearing at the time.                                                            If I
        21 could have a reasonable opportunity
        22                        THE COURT:                 Sure.
        23                        MR. SEROR:                 -- I'd be glad to do that.
        24                        Your Honor, with regard to the archives -- excuse
        25 me.          With regard to the archives, we also have the Debtor's




                                                                                                               Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29     Desc
                        Main Document   Page 144 of 158



                                                                                    40

         1 schedules signed by Ms. Thomas, which says they are property

         2 of the estate.     And so, we have more than judicial

         3 admissions in the sense of testimony.        We have judicial

         4 admissions in the preparation of the schedules as to who the

         5 rightful owner of the archives are.

         6              And the same thing with the loan, your Honor .            It

         7 may     she may have liked it to be a loan, but the tr u th of

         8 the matter is, she acknowledged that i t 's      --    I'm sorry.     She

         9 may have liked I to be a gift, but the truth of the matt er

        10 is that she acknowledged that it was loan.            She said it two

        11 or three different times that it's a loan.            It was trea t ed

        12 on the books and records as a loan .

        13              So, I think, your Honor, the Trustee is entitled

        14 to take Ms. Thomas at her word, both that the archives are

        15 property of the estate, and that the money was in fact a

        16 loan and not a gift, but I will brief that issue.

        17              THE COURT:    All right.   Thank you.

        18              Mr. Biller.

        19              MR. BILLER:    Thank you, your Honor.       I'd request

        20 that the Court not -- I would request that the Court deny

        21 the motion in its entirety.       In its entirety.

        22              I had outstanding discovery served in March.            Then

        23 they messed around with me as they always do, and I still

        24 don't have it.     I asked for an opportunity t o do a search on

        25 their computers.      They denied me that opportunity.          I asked




                                                                   Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 145 of 158



                                                                                   41

         1 them to produce documents.       They denied me the opportunity.

         2 I've asked TW to produce witnesses.         They denied me that

         3 opportunity.     I've asked TW to produce documents.         They

         4 denied me the opportunity.

         5              What does it take for a litigant to get evidence?

         6 What does it take?      He should not be allowed -- do you know

         7 when he filed his motion for summary judgment?          On April

         8 16th.   You know what happened on April the 16th, Peddie

         9 filed a motion for protective order prematurely.           I was

        10 denied access to witnesses.        I was denied access to

        11 documents.

        12              Then we had the whole, you know, fiasco about the

        13 distribution of 20 -- $10,250 that was going to -- they

        14 imaged their computer.       I don't even know what happened to

        15 that.   All of these accounting issues are based on the

        16 declaration of if.      His opinions are based on the QuickBooks

        17 that Peddie gave to Kring and Chung, that I was not able to

        18 access through two different sources.

        19              That Peddie then gave to I think Simons, then

        20 Simons gave to Fitt (phonetic).        Where's the chain of

        21 custody, your Honor?      At any point of those times you have

        22 to show nothing has changed.       QuickBooks are horrible pieces

        23 of evidence.     And I submitted 89, 89 statements of material

        24 fact, 89 they didn't respond to on the issue of computers.

        25 Eighty-nine, from the financial controller of TW, the person




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 146 of 158



                                                                                   42
         1 who admits QuickBooks can be easily manipulated.

         2              I also submitted evidence that TW dumped $4.4

         3 million into PD for supposed PD expenses.          That's not PD

         4 expenses.     And that $4.4 million never shows up in TW's tax

         5 returns, it only shows up in TW's tax returns (sic) as an

         6 advance to TW -- I mean, PDTW.

         7              We cannot have a ruling on any accounting, your

         8 Honor, any accounting, until we find out where are the 33

         9 computers that nobody seems to know except Jennie Park

        10 (phonetic), and she won't testify.         Two subpoenas, your

        11 Honor, two subpoenas.       She refused to attend two

        12 depositions.     We got five computers.      Who knows what they

        13 did with them and who knows what's in there.
        14              Then we have QuickBooks where Marsha Daily

        15 (phonetic) and a CPA could not open them, because we didn't

        16 have the right access information.        But according to their

        17 expert he was able to open them, no problem.

        18              Judge, there's due process.      Everybody's entitled

        19 to the same relevant information.        They're playing games

        20 over here with evidence.       They're denying the evidence.

        21 It's not like I'm not serving them with evidence -- I mean,

        22 discovery.     They're denying everything , your Honor,
        23 everything.

        24              You know they have initial disclosures, they

        25 refuse to produce them because he says all the documents are




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 147 of 158



                                                                                    43

         1 confidential.      All the documents in the initial disclosure

         2 are confidential, so I can't see them.
         3              THE COURT:    All right.    So, let me walk you back a

         4 little bit on just this little, tiny issue of $4,90 1 .           And

         5 because I'm going to continue this mostly like to get

         6 additional briefing on the legal issue, which will then in

         7 some ways alleviate by continuing it, that hopeful ly more

         8 discovery happen.      We'll put that aside whether i t happens
         9 or not.

        10              But just looking at $4,901, all of that

        11 information came from the Debtor's statement of financial

        12 affairs that Ms. Thomas signed under penalty of perjury.                If

        13 she thinks that's wrong, she has to in a declaration tell me

        14 why she is involved, just like how Ms. Park wrote a

        15 declaration saying, I signed the license agreements, but I

        16 felt forced to do so.
        17              I     all of that information, $4,901, it didn't
        18 come from QuickBooks, it didn't come from anywhere else, it

        19 came from the statement of financial affairs in the Debtor's

        20 case that Ms. Thomas signed under penalty of perjury.

        21              So, that's it.    That's the evidence that I'm
        22 looking at.
        23              MR. BILLER:    I was only focusing on the other.
        24              THE COURT:    Uh-huh.   I know, but the others, one,
        25 I'm not ruling today.




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 148 of 158



                                                                                    44
          1             MR. BILLER:     Yeah.
          2             THE COURT:     And I'm going to continue, and

          3 hopefully more discovery happens.         If not, then we'll get

          4 into the discovery disputes in the proper way.          Just the

          5 only thing that was even inclined to grant in connection

          6 with this motion is just that, $4,901, and all of that

          7 evidence came from the statement of financial affairs.
          8             MR. BILLER:     Yeah.    Can I have one moment?
          9             THE COURT:     Sure.
        10        (Pause.)
        11              MR. BILLER:     Your Honor, you may know that my
        12 client's destitute?

        13              THE COURT:     Uh-huh.
        14              MR. BILLER:     She doesn't have money to pay this.

        15 Can you give her six months to pay it?
        16              THE COURT:     Well, if I -- one, I'm not granting

        17 anything today --

        18              MR. BILLER:    Okay.
        19              THE COURT:        since I'm continuing this motion

        20 for additional briefing.        Nothing will happen today.
        21              And, two, you know, I don't enter partial

        22 judgments.     Ultimately

        23              MR. BILLER:    Okay.

        24              THE COURT:        an ultimate day, if there is a

        25 trial, the parties don't settle, we're going to have a




                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 149 of 158



                                                                                   45

          1 trial, and there's going to be one judgment entered.            And

          2 since we have counterclaims as well, it might be a judgment

          3 that sort of might even set off against each other if

          4 multiple parties prevail on their claims and counterclaims.

          5             So, even if I grant this, i t will just be an order

          6 partially granting the motion that's going to be si t ting

          7 around until we have a trial and one judgment gets entered
          8 one day.

          9             MR. BILLER:    Okay.   Okay.   And the only ot her

        10 issue, your Honor, I just think it's, I think t he Federal

        11 Rules of Civil Procedure are very clear, Rule 56(f), you

        12 can't bring a motion for summary judgment when somebody

        13 needs to do discovery.       It's very specific.

        14              And I would also just add that not only are the

        15 archives personal, they contain her IP.          Yo u can't separat e

        16 the two.     And if they try to sell it, they're going to be
        17 breaking the contracts.

        18              THE COURT:    Thank you.

        19              Mr. Seror, how long do you need to file that?

        20              MR. SEROR:    Thirty days, your Honor.
        21              MR. BILLER:    Do I have an opportunity to respond ,
        22 your Honor?

        23              THE COURT:    Yes, you do.

        24              So, June 28th, does that work for you, Mr. Seror?

        25              MR. SEROR:    Yes, that's fine, your Honor .       Thank




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY    Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29            Desc
                         Main Document   Page 150 of 158



                                                                                             46
          1 you.
         2                THE COURT:      June 28th, 2018.
         3                MR. SEROR:      And that's not a hearing, that's just
          4 a deadline date --
         5                THE COURT:      Yes.
          6               MR. SEROR:      --   for a supplemental brief?
         7                THE COURT:      Yes.   And then I really can't have a
         8 hearing in July.           My July is a complete mess this year.
         9                S o , Mr . Bil"ler

        10 '.!1Q -- _yeab, T ' 'l'l                        J" -..   76, "'2"0T8'   or t e
        11

        12                MR. BILLER:      I'll probably get it in before that,
        13 your Honor.
        14                THE COURT:      I appreciate it.          I'm just putting

        15 things out, further out, just because I'm going to be gone

        16 most of July.         I have consecrating orders, so I am actually

        17 going to take a long vacation this year.
        18                MR. BILLER:      Good for you.
        19                THE COURT:      Thank you.   So, let's look at August

        20 for possible hearing dates.
        21                MR. SEROR:      Your Honor, I have the same problem
        22 that you have in July.           I have it in August .
        23                THE COURT:     Okay.
        24                MR. SEROR:     Can we go on to September?
        25                THE COURT:     We can.




                                                                           Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29       Desc
                        Main Document   Page 151 of 158



                                                                                      47
          1              MR. BILLER:    I seem to be the on ly one who doesn' t

          2 get vacation.
          3              THE COURT:    Well, unless you wanted to take

          4 September, we can go to October, too.
          5             MR. BILLER:     No.
          6              THE COURT:    Well, the first week of September is a

          7 trial week.     I do have two trials set, but I have Sept ember

          8 5th or 4th available, but we don't have to do it --
          9             MR. SEROR:     Either one of those dates is fine with
         10 me, your Honor.
         11             THE COURT:     Okay.   Mr. Biller, September 4th or
         12 5th?
        13              MR. BILLER:     Your Honor, that's fine.
        14              THE COURT:     All right.   Let's do September 5th.

        15 September 5th, 2018 at 10:00 a.m.         And the supplemental
        16 brief, if we can just limit it to the legal issue.              No new
        17 evidence, just the legal issue of whether or not judi cial

        18 admission could be applied in the way we're take          --    a
        19 statement or a declaration or testimony of an individual

        20 given as a representative of a corporate enti t y cou l d be
        21 used against -- in a separate lawsu i t, in a separate

        22 litigation against the individual as an individual.

        23              MR. BILLER:     Okay, your Honor.
        24              THE COURT:     All right.
        25              MR. BILLER:     I'll just assume all the other




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 152 of 158



                                                                                   48

          1 matters that were filed, objection to evidence, objection to

          2 judicial notice --
          3              THE COURT:    Right.   I looked at the evidentiary
          4 objections.     I am      in connection with the motion for

          5 summary judgment, I am denying all of the evidentiary

          6 objections, not because they weren't good or meritless,

          7 because they were immaterial to the outcome of my decision

          8 on the motions for summary judgment.        Even if I granted all

          9 of them, I would have reached the same result,         so.
        10              MR. BILLER:    Okay, your Honor.     Thank you very
        11 much.

        12              THE COURT:    All right.    Thank you.
        13              MR. BILLER:     I appreciate your attention.
        14              MR. SEROR:    Thank you, your Honor.
        15              THE COURT:    Thank you.
        16              MR. BILLER:    Thank you, guys.
        17              THE COURT:    And that concludes the Court's 1 0:00

        18 a.m. calendar.

        19         (Proceeding concluded.)
        20

        21

        22

        23

        24

        25




                                                                 Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 153 of 158



                                                                                    49
          1              I certify that the foregoing is a correct

          2 transcript from the electronic sound recording of the

          3 proceedings in the above-entitled matter.

          4 /s/ Jeane Hoehner                  6-12-18
            Transcriber                        Date
          5
              FEDERALLY CERTIFIED TRANSCRIPT AUTHENTICATED BY:
          6
            /s/ L.L. Francisco
          7 L. L. Francisco, President
            Echo Reporting, Inc.
          8

          9

         10

         11

         12

         13
         14
         15

         16

         17
         18

         19

         20

        21

        22

        23

        24

        25




                                                                  Echo Reporting, Inc.
Case 6:16-bk-15889-SY   Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29   Desc
                        Main Document   Page 154 of 158




    EXHIBIT ''25''
   Case 6:16-bk-15889-SY Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29 Desc
      Case 6:17-ap-01200-SYMain
                             Doc  169 Filed 05/08/18
                                Document              Entered
                                            Page 155 of 158 05/08/18 14:16:32 Desc
                              Main Document    Page 31 of 119



                                                DECLARATION OF JENE PARK

           2           I, Jene Park, declare:

           3                   I am over the age of eighteen years and currently serve as the acting Manager and

           4 acting Chief Executive Officer ("CEO") for Defendant Thomas Wylde, LLC ("TW"). I have
           5   personal knowledge of the facts contained in this declaration, and if called as witness. J would and

           6   could competently testify thereto under oath.

           7           2.     In 2006, I joined PDTW, LLC ("Debtor") as its Chief Operating Officer ("COO").

           8   remained the Debtor's COO until operations ceased during the transition of the Debtor's business

           9 operations to TW during the last months of2014 and early 2015.

          10           3.     On December 14, 2016, I caused to be filed a Proof of Interest with the Court in

          11   connection with the Debtors' bankruptcy case, claiming a 10% equity ownership interest in the

          12   Debtor, which Proof of Interest is the subject of separate litigation with Thomas.

          13           4.     Prepetition, the Debtor was in the business of designing, manufacturing, and selling

          14   luxury women's wear, including garments, handbags, shoes, and accessories. The brand name used

          15   for marketing of the merchandise was "Thomas Wylde." Defendant TW now controls that brand,

          16   claiming ownership to it in these proceedings.

          17           5.     In my capacity as COO of the Debtor, my duties were varied, and included oversight

          18   of the Debtor's finances as well as all employees, including the employees in the Debtor's design

          19   department, among other things. I regularly conducted and participated in employee reviews,

          20   including employees in the design department at all levels. The Debtor was a relatively small

          21   operation. While Paula Thomas had the most direct supervisory role for the design department, I

          22 also actively and necessarily supervised the Debtor's design team for matters falling within my areas
          23   of responsibility the entire time I worked for the Debtor. Thus, I interacted with the Debtor's

          24   designers on a daily basis. As such, I am familiar with the work done by specific former employees

          25   of the Debtor, and am familiar with the Debtor's designs used in its business.

          26          6.      The Debtor employed a number of successful designers who drew and created

          27   designs that ultimately turned into protected works that the Debtor used in its business operations.

          28
                                                                 27
1943598
   Case 6:16-bk-15889-SY Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29 Desc
      Case 6:17-ap-01200-SYMain
                              Doc 169 Filed 05/08/18
                                Document              Entered
                                            Page 156 of 158 05/08/18 14:16:32 Desc
                              Main Document    Page 32 of 119



                Some of the more successful designers on the Debtor's team included Alex Stone, Amelia Parks,

            2   Misako Akabori, Giselle Limtao, and Barbara Araujo.

            3           7.     AH employees of the Debtor were required to sign confidentiality agreements that

            4   contained, among other things, provisions that any drawings or designs created in connection with

            5 employment were property of the Debtor. The sample Confidentiality Agreements attached as
            6   Exhibits J through N are the Confidentiality Agreements of fonner employees in the Debtor's

            7   design department., including: Alex Stone, Amelia Parks, Misako Akabori, Giselle Limtao, and

            8   Barbara Araujo.

            9          8.      During my time as COO of the Debtor, Thomas acted as Chief Executive Officer and

           10   Creative Director. From 2006 to approximately December 2014, Thomas and I worked closely

           11   together to run the Debtor's business and communicated on a daily basis. Because of our regular

           12   communication, I am familiar with and regularly observed the work she did for the Debtor. While

           13   Thomas, as Creative Director, worked closely with the Debtor's design department, Thomas did not

           14   personally put pen to paper to draw designs that turned into copyrighted material. Instead, Thomas

           15   worked alongside the design department in a supervisory role, providing comments and feedback on

           16   proposed designs created by the designers. Thomas actively participated in the design process,

           17   imparting the overall style or look and feel of product lines, but the creation of various designs was

           18   ultimately a collaborative effort of the design team, which team included Thomas and a number of

           19   other designers. The design department's efforts resulted in numerous copyrights that the Debtor

           20   used in commerce in connection with its business operations.

           21          9.      I am very familiar with the drawings and designs that obtained copyright protection

           22   during 2006 through 2014, including the Copyrights at issue in Thomas' Motion for Partial

           23   Summary Judgment. As noted above, these copyrighted designs were the result of a collaborative

           24   effort of the Debtor's design team. For example, during the time that Misako Akabori was employed

           25   as one of the Debtor's designers, the design department created the following designs that obtained

           26   copyright protection: Hidden Death, Ballet Bowie, Carpe Diem, Goth Moth, Madame Butterfly.

           27   Samona Print, Cyclops, and Spinal Tap.

           28
                                                                  28
1943~911
    Case 6:16-bk-15889-SY Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29 Desc
       Case 6:17-ap-01200-SYMain
                              Doc  169 Filed 05/08/18
                                 Document              Entered
                                             Page 157 of 158 05/08/18 14:16:32 Desc
                               Main Document    Page 33 of 119



                        IO.     Additionally, I was told by Paula Thomas and Samson Shafran that Mr. Shafran

            2   personally created all graphics and prints for the first few coUections, as well as certain materials

            3   predating PDTW's formation. I believe Mr. Shafran's work included the following: Acid Flower.

            4   Henna Skull, Sku11 Flower, Skull Pattern, and Louis Skull.

            5                   With regard to the Trademarks at issue in this litigation. 1 am not aware that Thomas

            6   ever personally used any of the Trademarks in commerce. lnstead, the Debtor used those

            7   Trademarks on a regular basis in its business operations.

            8           12.    Additionally, and with respect to Thomas' statements that she orally licensed "her"

            9   Copyrights and Trademarks to the Debtor between 2006 and 2013, if an oral license were to have

           10 occurred with the Debtor as licensee, it wou1d have been a conversation with me in my capacity as
           11   COO of the Debtor. However, I never had any discussion with Thomas regarding her orally

           12   licensing the Copyrights and Trademarks to the Debtor. As noted above, the Debtor regularly used

           13   the Copyrights and Trademarks in its business operations. and the Debtor's design department

           14   actually designed the copyrighted material. Thomas did not do so on her own.

           15           13.    With regard to the "License Agreements" attached as Exhibits 5 and 6 to Thomas•

           16   Declaration, 1 signed those documents in my capacity as COO of the Debtor, however the

           17   circumstances Wlder which 1 signed them need to be explained. lbroughout 2013, Thomas and l

           18   searched for potential investors to fund initiatives to revitalize and essentially save the Debtor's

           19 declining business. In connection with this effon, Thomas represented to me that the Debtor was

           20   more likely to be able to raise the funds it needed if the Copyrights and Trademarks were in her

           21   name personally as opposed to in the Debtor's name. Specifically, she told me that these documents

           22   were necessary for a loan the Debtor was trying to obtain from CBC Partners 1, LLC. For this

           23   reason, I signed the license agreements. I am not an attorney. At the time, while I did not think that

           24 the License Agreements reflected what was fair to the Debtor with respect to an alleged "oral"

           25   Ill

           26   Ill

           27 Ill
           28
                                                                   29
19435911
   Case 6:16-bk-15889-SY Doc 434 Filed 11/21/19 Entered 11/21/19 19:20:29 Desc
     Ca e 6:17-ap-01200-SYMain
                            Doc 169 Filed 05/08/18
                               Document    Page 158 Entered
                                                    of 158 05/08/18 14:16:32 Desc
                            Main Document    Page 34 of 119

               license to the Debtor, I was told these documents were necessary and thus signed them.

          2    For these same reasons, and because of our friendship as well, I also guaranteed the
               CBC Partners I, LLC loan in the amount of approximately$ l.625M, pledging my house
          3
               as collateral. I was given to believe that all of these measures were necessary to save
          4
               Debtor from bankruptcy in late 2013.
          5          I declare under penalty of perjury under the laws of the United States of America
          6    that the foregoing is true and correct.

           7
                     Executed this fi. day of May, 2018

          8

          9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                                                   30
194JS98
